[exhibit101plansupportagr001.jpg]
KE 47709815 THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THIS
PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS PLAN SUPPORT AGREEMENT
HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. PLAN SUPPORT AGREEMENT This PLAN
SUPPORT AGREEMENT (together with all exhibits, annexes, and schedules hereto,
including the Amended Plan and the Term Sheets (each as defined below), in each
case as may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of August 6, 2017,
is made and entered into by and among: (a) the Debtors listed on Exhibit A
hereto (collectively, the “Company”); (b) the parties set forth on the signature
pages hereto, on behalf of certain affiliates of those parties and/or managed
funds, accounts or sub-accounts of any such parties or their affiliates that are
parties hereto from time to time and that hold First Lien Debt Claims and Second
Lien Notes Claims (each as defined below) (collectively, the “Initial Holders”);
and (c) each Joining Party (as defined below) (such Joining Parties, together
with the Initial Holders, the “Holder Parties”). The Company and each Holder
Party are collectively referred to herein as the “Parties” and each individually
as a “Party.” RECITALS WHEREAS, reference is made to: (a) that certain credit
facility (“Cash Flow Credit Facility”) provided by the Third Amended and
Restated Credit Agreement, dated as of October 26, 2007 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Cash Flow Credit
Facility Agreement”), among Avaya Inc. (“Avaya”), as borrower, Avaya Holdings
Corp. (“HoldCo”), as holdings, the subsidiary guarantors party thereto,
Citibank, N.A., as administrative agent (in such capacity, the “First Lien
Agent”) and each of the lenders from time to time party thereto (such lenders,
the “First Lien Lenders”), and including those certain guaranties entered into
in respect of the Cash Flow Credit Facility; (b) that certain Indenture, dated
as of February 11, 2011, for the 7.0% Senior Secured Notes due 2019 (as the same
may have been amended, modified, supplemented, or amended and restated from time
to time, the “7.0% Senior Secured Notes Indenture”), by and among Avaya, as
issuer, the subsidiary guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A., as trustee and notes collateral agent (the “First Lien
Trustee”), pursuant to which Avaya issued those certain 7.00% Senior Secured
Notes due 2019 (the “7.0% Senior Secured Notes”) to the holders thereof (such
holders, the “7.0% Senior Secured Noteholders”); (c) that certain Indenture,
dated as of December 21, 2012, for 9.0% Senior Secured Notes due 2019 (as the
same may have been amended, modified, supplemented, or amended and restated from
time to time, the “9.0% Senior Secured Notes Indenture”



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr002.jpg]
2 and, together with the 7.0% Senior Secured Notes Indenture, the “First Lien
Indentures”), by and among Avaya, as issuer, the subsidiary guarantors party
thereto and the First Lien Trustee, as trustee and notes collateral agent,
pursuant to which Avaya issued those certain 9.00% Senior Secured Notes due 2019
(the “9.0% Senior Secured Notes” and, together with the 7.0% Senior Secured
Notes, the “First Lien Notes”) to the holders thereof (such holders, the “9.0%
Senior Secured Noteholders” and, together with 7.0% Senior Secured Noteholders,
the “First Lien Noteholders”); (d) that certain Indenture, dated as of March 7,
2013, for the 10.5% Senior Secured Notes due 2021 (as the same may have been
amended, modified, supplemented, or amended and restated from time to time, the
“Second Lien Indenture”), by and among Avaya, as issuer, the subsidiary
guarantors named on the signature pages thereto and Wilmington Savings Fund
Society, FSB, as trustee and notes collateral agent (the “Second Lien Trustee”),
pursuant to which Avaya issued those certain 10.50% Senior Secured Notes due
2021 (the “Second Lien Notes”) to the holders thereof (such holders, the “Second
Lien Noteholders”); (e) that certain Amended and Restated Intercreditor
Agreement, dated as of October 29, 2012, among Citicorp USA, Inc., the First
Lien Agent and each junior agent from time to time party thereto (the “ABL
Intercreditor Agreement”); and (f) that certain first lien intercreditor
agreement dated as of February 11, 2011, among Avaya, the First Lien Agent, The
Bank of New York Mellon Trust Company, N.A. and the additional parties thereto
(the “First Lien Intercreditor Agreement” and, together with the ABL
Intercreditor Agreement, the “Intercreditor Agreements”). WHEREAS, on January
19, 2017, each of the Debtors commenced voluntary cases (collectively, the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”). WHEREAS,
on April 13, 2017, the Debtors filed the Disclosure Statement for the Joint
Chapter 11 Plan of Reorganization of Avaya Inc. and Its Debtor Affiliates
[Docket No. 388] and the Joint Chapter 11 Plan of Reorganization of Avaya Inc.
and Its Debtor Affiliates [Docket No. 389]. WHEREAS, as of June 18, 2017, the
Debtors had not filed a chapter 11 plan that was acceptable to the Required
Lenders (as defined in the Cash Flow Credit Facility Agreement) on the one hand,
and the Debtors, on the other hand (an “Acceptable Plan”). WHEREAS, pursuant to
paragraph 16 of the DIP Financing Order (as defined below), the Debtors’ failure
to file an Acceptable Plan constitutes a Cash Collateral Event of Default (as
defined in the DIP Financing Order). WHEREAS, a Cash Collateral Event of Default
occurred on June 18, 2017 and is continuing (the “June 18 Cash Collateral
Default”).



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr003.jpg]
3 WHEREAS, on June 18, 2017 and through the Agreement Effective Date, the
members of the Ad Hoc First Lien Group constitute the Required Lenders (as
defined in the Cash Flow Credit Facility Agreement) and could direct the First
Lien Agent to deliver a Cash Collateral Adequate Protection Notice (as defined
in the DIP Financing Order). WHEREAS, on June 19, 2017, the Ad Hoc First Lien
Group sent a letter to the board of directors of Avaya Inc. advising that the Ad
Hoc First Lien Group would forbear from exercising remedies pursuant to the DIP
Financing Order with respect to the June 18 Cash Collateral Default in order to
make progress towards achieving an Acceptable Plan. WHEREAS, as of July 18,
2017, the Debtors had not yet received approval of an Acceptable Disclosure
Statement (as defined in the DIP Financing Order). WHEREAS, pursuant to
paragraph 16 of the DIP Financing Order, the failure to obtain approval of an
Acceptable Disclosure Statement constitutes a Cash Collateral Event of Default.
WHEREAS, another Cash Collateral Event of Default occurred on July 18, 2017 and
is continuing. WHEREAS, pursuant to paragraph 28(h) of the DIP Financing Order,
the Debtors must file any Claim, Challenge, or action on account of liens
asserted to the Retained Claims Collateral (as defined in the DIP Financing
Order) on or before the first business day following two (2) months after the
Petition Date (the “Debtors’ Retained Claims Challenge Period”). WHEREAS, the
Debtors’ Retained Claims Challenge Period may be extended by agreement of the
Debtors and (a) the Prepetition Domestic ABL Agent, (b) the Prepetition Cash
Flow Agent, (c) the Prepetition First Lien Notes Trustees, and (d) the Second
Lien Notes Trustee. WHEREAS, pursuant to the Second Joint Stipulation Extending
(I) the Debtors’ Retained Claims Challenge Period and (II) the Committee’s
Challenge Period [Docket No. 791], the Debtors’ Retained Claims Challenge Period
was extended through and including August 9, 2017. WHEREAS, claims of the First
Lien Lenders under the Cash Flow Credit Facility are referred to herein
collectively as the “First Lien Lender Claims,” and claims of the First Lien
Noteholders under the First Lien Indentures are referred to herein collectively
as the “First Lien Notes Claims” (together with the First Lien Lender Claims,
the “First Lien Debt Claims”). WHEREAS, claims of the Second Lien Noteholders
under the Second Lien Indenture are referred to herein collectively as the
“Second Lien Notes Claims” (together with the First Lien Debt Claims, the “Debt
Claims”). WHEREAS, the Cash Flow Credit Facility Agreement, the First Lien
Indentures, the Intercreditor Agreements and the Second Lien Indenture are
referred to herein collectively as the “Debt Documents.” NOW, THEREFORE, in
consideration of the premises and the mutual promises herein made, and in
consideration of the foregoing and of the representations, warranties,
covenants,



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr004.jpg]
4 agreements and conditions herein contained, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound
hereby, agree as follows: 1. Definitions. The following terms shall have the
following meanings: (a) “Ad Hoc Group” shall mean members of the ad hoc group as
set forth in the Fifth Amended Verified Statement Pursuant to Bankruptcy Rule
2019 [Docket No. 758], as such statement may be further amended from time to
time. (b) “Agreement Effective Date” shall mean, (i) with respect to the Holder
Parties, the first day on which each of the conditions set forth at Section 9(a)
have been satisfied, and (ii) with respect to the Debtors, the first day on
which each of the conditions set forth at Section 9(b) have been satisfied. (c)
“DIP Financing Order” shall mean that certain Final Order (I) Authorizing
Debtors (A) To Obtain Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 361,
362, 363(B), 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1) And 364(E), And (B) To
Utilize Cash Collateral Pursuant To 11 U.S.C. § 363 (II) Granting Adequate
Protection To Prepetition Secured Parties Pursuant To 11 U.S.C. §§ 361, 362,
363, 364 And 507(B) [Docket No. 229]. (d) “Final Order” means, as applicable, an
order or judgment of the Bankruptcy Court or other court of competent
jurisdiction with respect to the relevant subject matter, which has not been
reversed, stayed, modified, or amended, and as to which the time to appeal or
seek certiorari has expired and no appeal or petition for certiorari has been
timely taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be Filed has been resolved by the highest court
to which the order or judgment was appealed or from which certiorari was sought;
provided, that, the possibility that a request for relief under Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
Rules or the Local Bankruptcy Rules of the Bankruptcy Court or applicable
non-bankruptcy law, may be filed relating to such order shall not prevent such
order from being a Final Order. 2. The Proposed Restructuring. (a) The Parties
hereby agree to implement a restructuring (the “Restructuring”) transaction for
the Company in accordance with and subject to the terms and conditions set forth
in this Agreement, including (i) the First Amended Joint Chapter 11 Plan of
Reorganization of Avaya Inc. and Its Debtor Affiliates in substantially the form
attached as Exhibit B hereto (together with all exhibits, schedules, attachments
or appendices thereto, in each case as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms herein and therein, the
“Amended Plan”), (ii) the term sheet setting forth the principal terms of the
proposed settlement (the “PBGC Settlement”) with Pension Benefit Guaranty
Corporation (“PBGC”) attached as Exhibit C hereto (the “PBGC Settlement Term
Sheet”), (iii) the term sheet setting forth the principal terms relating to
corporate governance of the Reorganized Debtors (as defined in the Amended Plan)
attached as Exhibit D hereto (the “Corporate Governance Term Sheet”), and (iv)
the term sheet setting forth the principal terms of the New Secured Debt (as
defined in the Amended Plan) attached as Exhibit E hereto (the “New Secured Debt
Term Sheet” and,



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr005.jpg]
5 collectively with the PBGC Settlement Term Sheet, and the Corporate Governance
Term Sheet, the “Term Sheets”).1 (b) The Restructuring will be effectuated
through the solicitation, confirmation and consummation of the Amended Plan,
which shall be on terms and conditions consistent with this Agreement and
otherwise reasonably acceptable to (i) the Company, (ii) Holder Parties that
hold at least 50.1% or more in principal amount of the First Lien Debt Claims
held by all Holder Parties as of the time of such determination (collectively,
the “Requisite First Lien Creditors”) and (iii) to the extent set forth in, and
pursuant to the terms of, the PBGC Settlement Term Sheet, PBGC. (c) The
documents related to or otherwise utilized to implement or effectuate the
Restructuring (collectively, the “Restructuring Documents”) shall mean: (i) the
Amended Plan, the related disclosure statement (such disclosure statement,
together with any exhibits, schedules, attachments or appendices thereto, in
each case as may be amended, supplemented or otherwise modified from time to
time in accordance with the terms herein and therein, the “Amended Disclosure
Statement”), and any other documents and/or agreements relating to the Amended
Plan and/or the Amended Disclosure Statement, including (x) a motion seeking
approval of the Amended Disclosure Statement, the procedures for the
solicitation of votes in connection with the Amended Plan pursuant to Bankruptcy
Code sections 1125 and 1126 (the “Solicitation”), the forms of ballots and
notices and related relief (such motion, together with all exhibits, appendices,
supplements, and related documents, the “Disclosure Statement Motion”), (y) a
proposed order of the Bankruptcy Court approving the Disclosure Statement Motion
(together with all exhibits, appendices, supplements and related documents, the
“Disclosure Statement Order”) and (z) a proposed order of the Bankruptcy Court
approving the Amended Plan pursuant to Bankruptcy Code section 1129 (together
with all exhibits, appendices, supplements and related documents, the
“Confirmation Order”); (ii) (A) the organizational and governance documents of
Reorganized Debtors, including certificates of incorporation, certificates of
formation or certificates of limited partnership (or equivalent organizational
documents), bylaws, limited liability company agreements, identity of proposed
members of the boards of directors (or similar governing bodies), limited
partnership agreements, shareholders agreements (or equivalent governing
documents) and registration rights agreements (collectively, the “Governance
Documents”) and (B) any financing or funding documents (whether in the form of
debt or equity) entered into 1 Each of the Amended Plan, the PBGC Settlement
Term Sheet, the Corporate Governance Term Sheet, and the New Secured Debt Term
Sheet are expressly incorporated herein by reference and made part of this
Agreement as if fully set forth herein. In the event of any inconsistency
between the Amended Plan, on the one hand, and any Term Sheet or the remainder
of this Agreement, on the other hand, the Amended Plan shall govern. In the
event of any inconsistency between any Term Sheet, on the one hand, and the
remainder of this Agreement, on the other hand, the applicable Term Sheet shall
govern.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr006.jpg]
6 by the Reorganized Debtors upon or in connection with the consummation of the
Restructuring, including the Exit Facility (as defined in the Amended Plan), and
the New Secured Debt (as defined in the Amended Plan) and/or any other similar
exit facility or indebtedness that is incurred or issued by the Reorganized
Debtors or any of their respective subsidiaries in connection with the
Restructuring; (iii) a motion seeking the approval of the Debtors’ entry into
and performance under this Agreement pursuant to Bankruptcy Code section 363
authorizing, among other things, the payment of certain fees, expenses and other
amounts hereunder, and granting related relief (the “PSA Approval Motion”), and
an order approving the PSA Approval Motion (the “PSA Order”); (iv) all material
documentation implementing the PBGC Settlement, including, but not limited to,
(a) a stipulation between the Debtors and PBGC (the “PBGC Stipulation”), (b) a
motion seeking approval of the PBGC Settlement and distress termination of the
Avaya Salaried Pension Plan (as defined in the Amended Plan) (the “PBGC
Settlement Motion”), and (c) an order approving the PBGC Settlement Motion (the
“PBGC Settlement Order”); (v) all documentation related to the management equity
incentive plan (the “MEIP”); (vi) the agreement providing for the retention of
Kevin J. Kennedy as an advisor to the Reorganized Debtors (the “Advisory
Agreement”), the terms of which are set forth in the term sheet attached as
Exhibit B-1 hereto, and the agreement providing for the employment of James M.
Chirico, Jr., as Chief Executive Officer of the Reorganized Debtors (the
“Executive Employment Agreement”) the terms of which are set forth in the term
sheet attached as Exhibit B-2 hereto; and (vii) such other definitive
documentation relating to the Restructuring as is necessary or desirable to
consummate the Restructuring and the Amended Plan. (d) Each of the Restructuring
Documents shall be consistent in all respects with, and shall contain, the terms
and conditions set forth in this Agreement, including the Exhibits attached
hereto, and shall otherwise be in form and substance reasonably acceptable to
the Company and the Requisite First Lien Creditors; provided, that, each of the
Governance Documents shall be determined by and acceptable to the Requisite
First Lien Creditors in their sole discretion; provided further, that, each of
the PBGC Stipulation and the PBGC Settlement Order shall be in form and
substance consistent with the PBGC Settlement Term Sheet and otherwise
acceptable to the Company, PBGC, and the Requisite First Lien Creditors. 3.
Representations of the Parties. Each of the Holder Parties, severally and not
jointly, and each of the entities comprising the Company, jointly and severally,
but, solely with respect to the Company, subject to any necessary Bankruptcy
Court approval (including entry of the PSA Order), as and to the extent
applicable, hereby represents and warrants that, as of the Agreement Effective
Date, the following statements are true, correct and complete:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr007.jpg]
7 (a) It has all requisite corporate, partnership, limited liability company or
similar authority to execute this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been duly authorized by all necessary corporate,
partnership, limited liability company or other similar action on its part. (b)
The execution, delivery and performance by such Party of this Agreement does not
and shall not (i) violate (A) any provision of law, rule or regulation
applicable to it or (B) its charter or bylaws (or other similar governing
documents) or (ii) except, with respect to the Company only, for customary
bankruptcy, insolvency and reorganization type default and notice provisions, to
the knowledge of such Party, conflict with, result in a breach of or constitute
a default under (with or without notice or lapse of time or both) any
contractual obligation to which it is a party or it or its assets are bound, in
each case, other than any such violation, conflict, breach or default with
respect to which a waiver has been obtained prior to the Agreement Effective
Date and which waiver has not been subsequently revoked. (c) This Agreement is
the legally valid and binding obligation of such Party, enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability. (d) The execution and delivery by such Party of this
Agreement does not require any authorization of, filing with, registration of or
before, consent from, approval of or other action by or notice to any federal,
state or other governmental authority or regulatory body, in each case, other
than any such authorization, filing, registration, consent, approval, action or
notice which has been obtained, provided, or otherwise satisfied prior to the
Agreement Effective Date and which authorization, filing, registration, consent,
approval, action, or notice has not been subsequently revoked (excluding, as to
performance, applicable approval of the Bankruptcy Court). (e) If such Party is
a Holder Party, such Holder Party (i) either (A) is the sole legal and
beneficial owner of the Claims (as such term is defined by section 101(5) of the
Bankruptcy Code) set forth below its name on its signature page hereof (or the
Joinder (as defined below)), in each case, free and clear of any and all claims,
liens and encumbrances (other than those imposed by securities laws applicable
to unregistered securities), or (B) has sole investment and voting discretion
with respect to such Claims in respect to matters relating to the Restructuring
contemplated by this Agreement and has the power and authority to bind the
beneficial owner(s) of such Claims to the terms of this Agreement; (ii) holds no
other Claims that are not identified below its name on its signature page
hereof; (iii) has full power and authority to act on behalf of, vote and consent
to matters concerning such Claims in respect to matters relating to the
Restructuring contemplated by this Agreement and dispose of, convert, assign and
transfer such Claims (with respect to each Holder Party, all of such Claims
under clauses (A) and (B) and any additional Claims it owns, has such control
over from time to time, or acquires after the Agreement Effective Date,
collectively, its “Participating Claims”). Further, such Holder Party has made
no prior written assignment, sale, participation, grant, conveyance, or other
transfer of, and has not entered into any other written agreement to assign,
sell, participate, grant, convey or otherwise transfer, in whole or in part, any
portion of its right, title, or interests in such Participating Claims



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr008.jpg]
8 that are subject to this Agreement, the terms of which written agreement are,
as of the date hereof, inconsistent with the representations and warranties of
such Holder Party herein or would render such Holder Party otherwise unable to
comply with this Agreement and perform its obligations hereunder. (f) If such
party is a Holder Party, such Holder Party (i) has such knowledge and experience
in financial and business matters of this type that it is capable of evaluating
the merits and risks of entering into this Agreement and of making an informed
investment decision, and has conducted an independent review and analysis of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of entering into this Agreement and (ii) is an “accredited
investor” (as defined by Rule 501 of the Securities Act of 1933, as amended).
(g) If such party is a Holder Party, the Amended Plan is an Acceptable Plan. 4.
Agreements of the Parties. (a) From the Agreement Effective Date, until the date
that is the earlier of (i) the effective date of the Amended Plan and (ii) the
termination of this Agreement pursuant to Section 6 (such date, the “End Date”)
and subject to the terms and conditions hereof and except as the Company and the
Requisite First Lien Creditors may expressly release a Holder Party in writing
from any of the following obligations, each Holder Party: (i) agrees not to
directly or indirectly (x) propose, file, seek, solicit, support or vote for any
restructuring, refinancing, workout, plan of arrangement, plan of reorganization
or other recapitalization transaction for the Company other than as contemplated
by this Agreement, or (y) take any action or commence any proceeding to delay,
impede, interfere or oppose, directly or indirectly, or seek any modification of
the Amended Plan or any Restructuring Document, other than as expressly
permitted by this Agreement; (ii) agrees (x) to vote (when solicited to do so in
accordance with this Agreement after receipt of a Disclosure Statement approved
by the Bankruptcy Court and by the applicable deadline for doing so) its
Participating Claims to accept the Amended Plan and not to change or withdraw
such vote and (y) not object to, or vote any of such Participating Claims to
reject the Amended Plan; (iii) shall not, except to the extent expressly
contemplated under this Agreement, direct the First Lien Agent, the First Lien
Trustee, the Second Lien Trustee, or any other individual, a partnership, a
joint venture, a limited liability company, a corporation, a trust, an
unincorporated organization, a group, a governmental or regulatory authority, or
any legal entity or association (a “Person”) to exercise any right or remedy for
the enforcement, collection, or recovery of any of the Participating Claims, and
any other claims against, or interests in, the Company; (iv) promptly notify the
Debtors, in writing, of any material governmental or third-party complaints,
litigations, investigations, or hearings (or



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr009.jpg]
9 written communications indicating that the same may be contemplated or
threatened) with respect to the Restructuring; (v) upon request by the Debtors
and/or their advisors, promptly provide, through Akin Gump Strauss Hauer & Feld
LLP (“Akin Gump”), the Debtors or their advisors, as applicable, the aggregate
principal amount of each of such Holder Party’s Claims, on an
issuance-by-issuance basis as of the date of such request; (vi) to the extent
applicable, agrees not to opt-out of any Third Party Release contemplated by the
Amended Plan; (vii) without limiting the consent, approval or other rights or
obligations contained herein, agrees, in its capacity as a holder of
Participating Claims, to (A) (1) support and complete the Restructuring and all
other actions contemplated in connection therewith and under the Restructuring
Documents, (2) exercise any and all necessary and appropriate rights, and
execute and deliver any and all necessary and appropriate documentation,
including any direction letters, in each case, in its capacity as a holder of
Participating Claims in furtherance of the Restructuring and the Restructuring
Documents, to the extent such actions have been approved by the Requisite First
Lien Creditors or as otherwise contemplated or required by this Agreement, and
(3) use commercially reasonable efforts to obtain any and all governmental,
regulatory, and/or third-party approvals (including, as applicable, Bankruptcy
Court approvals) required for the Restructuring, if any, (B) use commercially
reasonable efforts to cause the milestones set forth in Section 6(d) to be
satisfied, (C) not take any actions, or fail to take any actions, where such
taking or failing to take actions would be, in either case, (I) inconsistent
with this Agreement or the Restructuring Documents or (II) otherwise
inconsistent with, or reasonably expected to prevent, interfere with, delay or
impede the implementation or consummation of, the Restructuring, and (D) not
encourage any entity to undertake any action set forth in Section
4(a)(vii)(C)(I) or (II); (viii) shall not direct or consent to the delivery of a
Cash Collateral Adequate Protection Notice; and (ix) so long as this Agreement
remains in effect, shall consent to the Debtors’ requests for extensions of the
Debtors’ Retained Claims Challenge Period; provided that upon termination of
this Agreement, the Debtors’ Retained Claims Challenge Period shall expire seven
(7) days after the date of such termination. Notwithstanding the foregoing,
nothing in this Section 4(a) shall require any Holder Party to incur expenses,
liabilities or other monetary obligations, or agree to any monetary commitments,
undertakings, concessions, indemnities or other monetary arrangements that could
result in the incurrence of expenses, liabilities or other monetary obligations,
or provide any information that it determines, in its reasonable discretion, to
be commercially sensitive or confidential, other than as expressly set forth in
this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr010.jpg]
10 (b) The Parties agree that this Agreement does not constitute a commitment
to, nor shall it obligate any of the Holder Parties to, provide any new
financing or credit support. (c) Subject to Section 4(f), each Holder Party
agrees that, from the Agreement Effective Date until the End Date, it shall not
sell, assign, grant, transfer, convey, hypothecate or otherwise dispose of
(each, a “Transfer”) any Participating Claims, or any option thereon or any
right or interest (voting or otherwise) in any or all of its Participating
Claims, except to a party that (i) is a Holder Party; provided, however, that a
Joinder is executed and delivered to Akin Gump, the Company, and Kirkland &
Ellis LLP (“K&E”) within two (2) business days of the execution and any such
Participating Claims automatically shall be deemed to be subject to the terms of
this Agreement, or (ii) executes and delivers a Joinder to Akin Gump, the
Company, and K&E two (2) business days prior to the relevant Transfer in
accordance with Section 14 hereof. With respect to any Transfers effectuated in
accordance with clause (ii) above, (A) such transferee shall be deemed to be a
Holder Party for purposes of this Agreement, subject to Section 4(e), and (B)
the Company shall be deemed to have acknowledged such Transfer. (d) This
Agreement shall in no way be construed to preclude any Holder Party from
acquiring additional Claims; provided, however, that any such additional Claims
automatically shall be deemed to be Participating Claims and shall be subject to
all of the terms of this Agreement and each such Holder Party agrees that such
additional Participating Claims shall be subject to this Agreement. Each Holder
Party agrees to provide to Akin Gump, the Company, and K&E notice in accordance
with Section 14 hereof of the acquisition of any additional Participating Claims
within two (2) business days of the consummation of the transaction acquiring
such additional Participating Claims. (e) Any Person that receives or acquires a
portion of the Participating Claims pursuant to a Transfer of such Participating
Claims by a Holder Party hereby agrees to be bound by all of the terms of this
Agreement (as such terms may be amended from time to time in accordance with the
terms hereof) (any such Person, together with each holder of Participating
Claims that becomes a Holder Party pursuant to Section 20 each a “Joining
Party”) by executing and delivering (in accordance with Section 14 hereof) to
Akin Gump, the Company, and K&E a joinder in the form attached hereto as Exhibit
F (the “Joinder”). The Joining Party shall thereafter be deemed to be a “Holder
Party” and a Party for all purposes under this Agreement and all of the Claims
then held by such Joining Party shall be deemed Participating Claims hereunder.
Each Joining Party shall indicate, on the appropriate schedule annexed to its
Joinder, the number and amount of Claims held by such Joining Party. With
respect to the Participating Claims held by the Joining Party upon consummation
of the Transfer of such Participating Claims, the Joining Party hereby, and
without further action, makes the representations and warranties of the Holder
Parties set forth in Section 3 to the other Parties. (f) Notwithstanding
anything herein to the contrary, (i) any Holder Party may Transfer any of its
Participating Claims to an entity that is acting in its capacity as a Qualified
Marketmaker (as defined below) without the requirement that the Qualified
Marketmaker be or become a Holder Party; provided, however, that the Qualified
Marketmaker subsequently Transfers all right, title and interest in such
Participating Claims to a transferee that is or becomes a Holder Party as
provided above, and the transfer documentation between the transferring Holder
Party and such Qualified Marketmaker shall contain a requirement that provides
as such; and (ii) to



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr011.jpg]
11 the extent any Holder Party is acting in its capacity as a Qualified
Marketmaker, it may Transfer any Participating Claims that it acquires from a
holder of such Participating Claims that is not a Holder Party without the
requirement that the transferee be or become a Holder Party. Notwithstanding the
foregoing, if, at the time of the proposed Transfer of such Participating Claims
to the Qualified Marketmaker, such Participating Claims (x) may be voted on (1)
the Amended Plan or (2) any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), recapitalization, restructuring or similar
transaction involving the Company, other than the Restructuring (an “Alternative
Transaction”), the proposed transferor Holder Party must first vote such
Participating Claims in accordance with the requirements of Section 4(a), or (y)
have not yet been and may not yet be voted on the Amended Plan or any
Alternative Transaction and such Qualified Marketmaker does not Transfer such
Participating Claims to a subsequent transferee prior to the third (3rd)
business day prior to the expiration of the voting deadline (such date, the
“Qualified Marketmaker Joinder Date”), such Qualified Marketmaker shall be
required to (and the transfer documentation to the Qualified Marketmaker shall
have provided that it shall), on the first business day immediately following
the Qualified Marketmaker Joinder Date, become a Holder Party with respect to
such Participating Claims in accordance with the terms hereof (provided that the
Qualified Marketmaker shall automatically, and without further notice or action,
no longer be a Holder Party with respect to such Participating Claims at such
time that the transferee of such Participating Claims becomes a Holder Party
with respect to such Participating Claims). For these purposes, “Qualified
Marketmaker” means an entity that (X) holds itself out to the market as standing
ready in the ordinary course of business to purchase from and sell to customers
Participating Claims, or enter with customers into long and/or short positions
in Claims, in its capacity as a dealer or market maker in such Claims and, and
(Y) is in fact regularly in the business of making a market in claims, interests
and/or securities of issuers or borrowers. (g) Notwithstanding anything else set
forth in this Section 4 (including clauses (c) and (e)), a Holder Party may
Transfer Second Lien Notes Claims (but not any other Participating Claims)
without the transferee thereof being required to execute and deliver a Joinder
and become a Joining Party and a Holder Party with respect to such Second Lien
Notes Claims. (h) Any Transfer of Participating Claims that does not comply with
this Section 4 shall be deemed null and void ab initio in all respects and
without further action by any Person. 5. Agreements, Representations and
Warranties of the Company. (a) Subject to the terms and conditions hereof,
unless the Requisite First Lien Creditors expressly release the Company in
writing from any of the following obligations (which release may be withheld,
conditioned or delayed by the Requisite First Lien Creditors in their sole
discretion): (i) From the Agreement Effective Date until the End Date, the
Company agrees to use commercially reasonable efforts (A) to prepare or cause to
be prepared the applicable Restructuring Documents within the Company’s control
(including all relevant motions, applications, orders, agreements and other
documents), (B) to provide draft copies of the Restructuring Documents, any



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr012.jpg]
12 documents filed in connection with recognition or other proceedings, if any,
filed in any foreign jurisdictions, and all other pleadings and documents the
Company intends to file with the Bankruptcy Court, in each case, to Akin Gump as
soon as reasonably practicable, but in no event less than three (3) days before
such documents are to be filed with the Bankruptcy Court; provided that each
such pleading or document shall be consistent in all material respects with, and
shall otherwise contain, the terms and conditions set forth in this Agreement
and such other terms and conditions as are reasonably acceptable to the Company
and the Requisite First Lien Creditors; and (C) without limiting any approval
rights set forth herein, to consult in good faith with Akin Gump regarding the
form and substance of any of the foregoing documents in advance of the filing,
execution, distribution or use (as applicable) thereof. (ii) Without limiting
the consent, approval or other rights contained herein, the Company agrees to,
in accordance with this Agreement, including the milestones set forth in Section
6(d), use commercially reasonable efforts to (A) (1) support and complete the
Restructuring and all other actions contemplated in connection therewith and
under the Restructuring Documents, including to support and to take any and all
necessary and appropriate actions to effectuate, the PBGC Settlement pursuant to
the terms of the PBGC Settlement Term Sheet, (2) file the Amended Plan and the
Amended Disclosure Statement with the Bankruptcy Court, (3) as soon as
practicable following entry of the Disclosure Statement Order by the Bankruptcy
Court, use commercially reasonable efforts to cause the solicitation of votes to
approve the Amended Plan and seek entry of the Confirmation Order, (4) in
accordance with the terms of this Agreement, take any and all necessary and
appropriate actions in furtherance of the Restructuring and the Restructuring
Documents, and (5) use commercially reasonable efforts to obtain any and all
governmental, regulatory, and/or third-party approvals (including, as
applicable, Bankruptcy Court approvals) required for the Restructuring, if any,
(B) use commercially reasonable efforts to cause the milestones set forth in
Section 6(d) to be satisfied so as to not allow a Support Termination Event (as
defined below) to occur, and (C) not take any actions, or fail to take any
actions, where such taking or failing to take actions would be, in either case,
(i) inconsistent with this Agreement or the Restructuring Documents or (ii)
otherwise inconsistent with, or reasonably expected to prevent, interfere with,
delay or impede the implementation or consummation of, the Restructuring. (iii)
The Company shall use reasonable best efforts to effectuate the transitions
contemplated by the Advisory Agreement and the Executive Employment Agreement.
(iv) The Company agrees to consult with the Ad Hoc Group in connection with any
financing or funding (whether in the form of debt or equity) to be incurred or
issued by the Reorganized Debtors upon or in connection with the consummation of
the Restructuring, including the Exit Facility (as defined in the Amended Plan),
the New Secured Debt and/or any other exit facility or



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr013.jpg]
13 indebtedness that is incurred or issued by the Reorganized Debtors or any of
their respective subsidiaries in connection with the Restructuring. (v) The
Company agrees to file timely a formal objection to any motion filed with the
Bankruptcy Court by any Person seeking the entry of an order (A) directing the
appointment of an examiner or a trustee, (B) converting any Chapter 11 Case to a
case under chapter 7 of the Bankruptcy Code or (C) dismissing any of the Chapter
11 Cases. (vi) The Company agrees not to enter into any settlement, compromise
or agreement with any authorized representative of any of its retirees or
current or former employees or a retiree committee, unless such settlement,
compromise or agreement is in form and substance reasonably acceptable to the
Company and the Requisite First Lien Creditors. (vii) The Company shall use
commercially reasonable efforts to obtain entry of the PSA Order, which order
shall include a waiver or modification of the automatic stay to provide any
notices contemplated by and in accordance with this Agreement, by the Bankruptcy
Court as soon as practicable following the Agreement Effective Date, but in no
event later than August 31, 2017, or as soon as the Bankruptcy Court’s calendar
will permit, but in any case not later than seven (7) days thereafter. (viii)
The Company agrees to file timely a formal written response in opposition to,
and defend against, any objection filed with the Bankruptcy Court by any Person
with respect to the PBGC Settlement and any related agreements and/or documents.
(ix) Subject to the terms of the Company’s confidentiality obligations, the
Company shall promptly following receipt thereof, share any proposals received
by the Company with respect to the terms of an alternative transaction with the
Holder Parties’ Advisors, including, but not limited to, non-binding term
sheets. (b) Regardless of whether the Restructuring is consummated, the Company
shall pay in cash within fifteen (15) business days after receipt of invoices
containing a summary detail of services performed, all reasonable and documented
fees, costs and expenses of (i) Akin Gump, as lead counsel, PJT Partners LP, as
financial advisor (“PJT”), and any local or foreign counsel selected by the
Requisite First Lien Creditors (together with PJT and Akin Gump, the “Holder
Parties’ Advisors”), that are not being paid pursuant to the DIP Financing
Order, and (ii) any consultants or other advisors retained by the Holder Parties
collectively, and not individually, in connection with the Restructuring, in
each case, as consented to by the Debtors, such consent not to be unreasonably
withheld, and in accordance with engagement letters (if any) of such
professionals, and any amendments thereto, including with respect to PJT in
accordance with the engagement letter attached hereto as Exhibit G (the “PJT
Letter”), and without further order of, or application to, the Bankruptcy Court;
provided that, for the avoidance of doubt, the Company hereby agrees to comply
with all of its obligations under the PJT Letter.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr014.jpg]
14 (c) From the Agreement Effective Date until the End Date, the Company shall
(i) use commercially reasonable efforts to operate the business of the Company
and its direct and indirect subsidiaries in the ordinary course in a manner that
is consistent with this Agreement and past practices, and use commercially
reasonable efforts to preserve intact the Company’s business organization and
relationships with third parties (including lessors, licensors, suppliers,
distributors and customers) and employees, (ii) subject to applicable
non-disclosure agreements and the terms thereof, use commercially reasonable
efforts to keep the Holder Parties reasonably informed about the operations of
the Company and its direct and indirect subsidiaries, (iii) subject to
applicable non-disclosure agreements and the terms thereof, use commercially
reasonable efforts to provide the Holder Parties any information reasonably
requested regarding the Company or any of its direct and indirect subsidiaries
and provide, and direct the Company’s employees, officers, advisors and other
representatives to provide, to the Holder Parties’ Advisors, (A) reasonable
access during normal business hours to the Company’s books, records and
facilities, subject to reasonable safety precautions, and (B) reasonable access
to the management and advisors of the Company for the purposes of evaluating the
Company’s assets, liabilities, operations, businesses, finances, strategies,
prospects and affairs, (iv) promptly notify the Holder Parties of any
governmental or third party complaints, litigations, investigations or hearings
(or communications indicating that the same may be contemplated or threatened)
(v) use commercially reasonable efforts to obtain any and all required
governmental, regulatory and/or third party approvals necessary or required for
the implementation or consummation of the Restructuring (including the
Bankruptcy Court’s approval of the relevant Restructuring Documents); and (vi)
not (x) grant to any officer, director, or insider any increase in severance or
termination pay without the consent of Requisite First Lien Creditors, (y)
establish, adopt or enter into any key employee retention plan (KERP), key
employee incentive plan (KEIP) or other similar plan or program without the
reasonable consent of the Requisite First Lien Creditors, or (z) grant any
material increase in compensation or benefits to any officer, director, or
insider of the Company without the consent of the Requisite First Lien Creditors
(such consent not to be unreasonably withheld); provided, however that this
Section 5(c)(vi)(x) through (z) shall not apply to any programs filed with, or
approved by, the Bankruptcy Court prior to the Agreement Effective Date. (d)
From the Agreement Effective Date until the End Date, the Company shall (i) use
reasonable best efforts to (A) complete and file all necessary or desirable
filings with the Securities and Exchange Commission (“SEC”) in order for
Reorganized HoldCo to obtain a listing on the NYSE or NASDAQ on the effective
date of the Amended Plan, including filing all required current reports on Form
8-K, a Form 10-K for the fiscal year ended September 30, 2016 and the Form 10-Qs
for the quarterly periods ended December 31, 2016, March 31, 2017 and June 30,
2017, and otherwise become current on Avaya’s reporting obligations under the
Securities Exchange Act of 1934”), in each case no later than three (3) days
prior to the effective date of the Amended Plan, or (B) in consultation with the
Requisite First Lien Creditors, file a Form 10 for HoldCo with the SEC no later
than sixty-three (63) days prior to the effective date of the Amended Plan (such
filings in clauses (i)(A) and (i)(B), collectively, the “SEC Filings”), (ii)
provide draft copies of the SEC Filings to Akin Gump as soon as reasonably
practicable before such documents are to be filed with the SEC, (iii) without
limiting any approval or other rights set forth herein or in the Corporate
Governance Term Sheet, (A) consult in good faith with Akin Gump regarding the
form and substance of any of the foregoing documents in advance of the filing,
and (B) cooperate in good faith with Akin Gump and the Ad Hoc Group, and use
reasonable best efforts, to obtain a



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr015.jpg]
15 listing of the equity interests of Reorganized HoldCo on the NYSE or NASDAQ
on the effective date of the Amended Plan. (e) Within three (3) business days of
the Agreement Effective Date, the Company shall pay to the First Lien Notes
Trustee cash in an amount equal to $600,000, which is the amount paid by the
First Lien Notes Trustee to Greenhill & Co., LLC, as financial advisor to the
First Lien Notes Trustee. Such amounts shall be for the benefit of, or
reimbursement for, First Lien Noteholders, which shall be remitted pro rata to
First Lien Noteholders as of the Agreement Effective with no portion thereof
being retained by the First Lien Notes Trustee. 6. Termination of Obligations.
Following written notice to the Company or the Holder Parties, as applicable, in
accordance with Section 14 hereof, this Agreement may be terminated as follows
and, except as otherwise provided herein, all obligations of the Parties shall
immediately terminate and be of no further force and effect upon such
termination (each such termination event, a “Support Termination Event”): (a) by
the mutual written consent of the Company and the Requisite First Lien
Creditors; (b) by the Requisite First Lien Creditors upon a material breach by
the Company of its undertakings, representations, warranties or covenants set
forth in this Agreement, including the Company’s obligations under Section 5
hereof, which breach or failure to act remains uncured for a period of three (3)
business days after the receipt of written notice in accordance with Section 14
hereof of such breach from the Requisite First Lien Creditors; (c) by the
Company, as applicable, upon the occurrence of any of the following events: (i)
after the Voting Deadline (as defined in the Amended Plan), upon the breach by
any Holder Party of its obligations pursuant to Section 4(a)(ii) hereof;
provided however that the foregoing shall not apply if the Class of First Lien
Debt Claims otherwise votes to accept the Amended Plan in accordance with
section 1126 of the Bankruptcy Code and any applicable order of the Bankruptcy
Court; (ii) without limiting Section 4(a)(ii) hereof, upon a material breach by
one or more Holder Parties of their commitments or agreements hereunder, which
breach remains uncured for a period of three (3) business days after the receipt
of written notice in accordance with Section 14 hereof of such breach from the
Company; provided that the foregoing shall not apply if non-breaching Holder
Parties with power to vote in favor of the Amended Plan, at the time or during
the continuation of such material breach, hold in excess of 662/3% in aggregate
principal amount of all First Lien Debt Claims; (iii) if the board of directors
of any Debtor at any time determines in good faith (after consultation with
outside counsel) that continued performance under this Agreement would be
inconsistent with its fiduciary duties; or



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr016.jpg]
16 (iv) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction (including the Bankruptcy Court),
of any ruling or order denying any requisite approval of, impeding or enjoining
the confirmation or consummation of the Amended Plan or any other aspect of the
Restructuring. (d) by the Requisite First Lien Creditors, as applicable, upon
the occurrence of any of the following events: (i) on or prior to August 7, 2017
and concurrently with the filing of the Amended Plan, unless the Company shall
have filed a Cleansing Document (as defined in the applicable confidentiality
agreements by and between Avaya and certain of the Holder Parties), as required
by such confidentiality agreements; (ii) at 5:00 p.m. prevailing Eastern Time on
August 31, 2017 or as soon as the Bankruptcy Court’s calendar will permit, but
in any case not later than seven (7) days thereafter, unless the Bankruptcy
Court shall have entered the PSA Order, which order shall include a waiver or
modification of the automatic stay to provide any notices contemplated by and in
accordance with this Agreement; (iii) at 5:00 p.m. prevailing Eastern Time on
August 7, 2017 unless the Company shall have filed the (A) Amended Plan, (B)
Amended Disclosure Statement and (C) Disclosure Statement Motion; provided that
the Company’s obligations with respect to the Disclosure Statement Motion may be
satisfied by supplementing the pleading filed at [Docket No. 390] in the Chapter
11 Cases as may be reasonably appropriate to reflect the Amended Plan and
Amended Disclosure Statement as provided herein; (iv) at 5:00 p.m. prevailing
Eastern Time on August 31, 2017 or as soon as the Bankruptcy Court’s calendar
will permit, but in any case not later than seven (7) days thereafter, unless
the Bankruptcy Court shall have entered the Disclosure Statement Order in form
and substance reasonably acceptable to the Company and the Requisite First Lien
Creditors; (v) at 5:00 p.m. prevailing Eastern Time on October 31, 2017 unless
the Bankruptcy Court shall have entered a Confirmation Order in form and
substance reasonably acceptable to the Company and the Requisite First Lien
Creditors that has become a Final Order; (vi) at 5:00 p.m. prevailing Eastern
Time on October 31, 2017 unless the Bankruptcy Court shall have entered the PBGC
Settlement Order in form and substance reasonably acceptable to the Company and
the Requisite First Lien Creditors that has become a Final Order; (vii) at 5:00
p.m. prevailing Eastern Time on the earlier of (A) 30 days after the entry of
the Confirmation Order and (B) November 30, 2017 unless there shall have
occurred a substantial consummation (as defined in Bankruptcy Code



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr017.jpg]
17 section 1101) of the Amended Plan (Section 6(d)(i) through Section 6(d)(vii),
collectively the “Milestones”); provided that the failure to occur of any of the
Milestones on or within the timeframes contemplated by Section 6(d)(i) through
Section 6(d)(vii) may be cured at any time prior to delivery of a notice
purporting to terminate this Agreement on account of such Milestone. (viii) upon
the filing by the Company of any motion or other request for relief seeking to
(A) dismiss any of the Chapter 11 Cases, (B) convert any of the Chapter 11 Cases
to a case under chapter 7 of the Bankruptcy Code other than as contemplated by
the Restructuring, or (C) appoint a trustee or an examiner pursuant to
Bankruptcy Code section 1104 in any of the Chapter 11 Cases; (ix) upon the entry
of an order by the Bankruptcy Court (A) dismissing any of the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code other than as contemplated by the Restructuring, or (C)
appointing a trustee or an examiner with expanded powers pursuant to Bankruptcy
Code section 1104 in any of the Chapter 11 Cases; (x) upon the Company’s
withdrawal, waiver, amendment or modification, or the filing of (or announced
intention to file) a pleading seeking to withdraw, waive, amend or modify, any
term or condition of any of the Restructuring Documents or any documents related
thereto, including motions, notices, exhibits, appendices and orders, in a
manner not reasonably acceptable in form and substance to the Requisite First
Lien Creditors, which remains uncured for a period of three (3) business days
after the receipt of written notice in accordance with Section 14 hereof; (xi)
the Company files, proposes or otherwise supports any plan of liquidation, asset
sale of all or substantially all of the Company’s assets or plan of
reorganization other than as contemplated herein, which remains uncured for a
period of three (3) business days after the receipt of written notice in
accordance with Section 14 hereof; (xii) an order is entered by the Bankruptcy
Court granting relief from the automatic stay to the holder or holders of any
security interest to permit foreclosure (or the granting of a deed in lieu of
foreclosure on the same) on any of the Company’s assets other than in respect of
insurance proceeds or with respect to assets having a fair market value of less
than $25,000,000 in the aggregate; (xiii) the issuance by any governmental
authority, including any regulatory authority or court of competent jurisdiction
(including the Bankruptcy Court), of any ruling or order denying any requisite
approval of, delaying, impeding or enjoining the confirmation or consummation of
the Amended Plan or any other aspect of the Restructuring;



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr018.jpg]
18 (xiv) a failure by the Company to pay the fees and expenses set forth in
Section 5(b) of this Agreement within fifteen (15) business days of receipt by
the Company of an invoice related to such reasonable fees and expenses, which
shall contain a summary detail of services performed to enable the Debtors to
determine the reasonableness thereof; (xv) the entry of an order by any court of
competent jurisdiction invalidating, disallowing, subordinating, or limiting, in
any respect, as applicable, the enforceability, priority, or validity of the
claims and liens of the First Lien Lenders under the Cash Flow Credit Facility
or the claims and liens of the First Lien Noteholders under the First Lien
Indentures, without the written consent of the Requisite First Lien Creditors;
(xvi) other than Chapter 11 Cases, the entry of an order by any court of
competent jurisdiction granting the relief sought in an involuntary proceeding
against any entity non-Debtor subsidiary of the Company seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief in respect of any such entity, or of a substantial part of the
assets of any such non-Debtor subsidiary, under any federal, state or foreign
bankruptcy, insolvency, administrative, receivership or similar law now or
hereafter in effect (provided that such involuntary proceeding is not dismissed
within a period of 15 days after the filing thereof); (xvii) if any non-Debtor
subsidiary of the Company (A) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, except as provided for in this Agreement, (B)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any involuntary proceeding or petition described above, (C) applies for
or consents to the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the Company’s assets, (D) files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) makes a general assignment or arrangement for the benefit
of creditors or (F) takes any corporate action for the purpose of authorizing
any of the foregoing; or (xviii) any breach of, or any default under, the
documentation related to such DIP Facility (together with the DIP Financing
Order, the “DIP Facility Documents”) resulting in an acceleration of obligations
outstanding under the DIP Facility. Upon the termination of this Agreement
pursuant to this Section 6, this Agreement shall forthwith become void and of no
further force or effect, each Party shall be released from its commitments,
undertakings and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any Party; provided, however,



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr019.jpg]
19 that in no event shall any such termination relieve a Party from (i)
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination, notwithstanding any termination of this
Agreement by any other Party, and (ii) obligations under this Agreement which
expressly survive any such termination pursuant to Section 17; provided further,
however, that (i) the right to terminate this Agreement under this Section 6,
other than Section 6(c)(iii), shall not be available to any Party whose failure
to fulfill any material obligation under this Agreement has been the cause of,
or resulted in, the occurrence of a Support Termination Event and (ii) any
Support Termination Event may be waived only in accordance with this Agreement
and the procedures established by Section 10, in which case the Support
Termination Event so waived shall be deemed not to have occurred, this Agreement
shall be deemed to continue in full force and effect, and the rights and
obligations of the Parties shall be restored, subject to any modification set
forth in such waiver. Upon termination of this Agreement, any and all consents,
agreements, undertakings, tenders, waivers, forbearances, votes and ballots
delivered by a Holder Party prior to such termination shall be deemed, for all
purposes, to be null and void ab initio and shall not be considered or otherwise
used in any manner by the Company or any other party. For the avoidance of
doubt, the automatic stay arising pursuant to Bankruptcy Code section 362 shall
be deemed waived or modified for purposes of providing notice or exercising
rights hereunder. 7. Good Faith Cooperation; Further Assurances. The Parties
shall cooperate with each other in good faith and shall coordinate their
activities (to the extent practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring. Further, each of the
Parties shall take such action (including executing and delivering any other
agreements and making and filing any required regulatory filings) as may be
reasonably necessary or as may be required by order of the Bankruptcy Court, to
carry out the purposes and intent of this Agreement (provided, that nothing set
forth in this Section 7 shall require any Holder Party to provide any
information that it determines, in its reasonable discretion, to be sensitive or
confidential or to take any actions other than in its capacity as a holder of
Participating Claims). Each of the Parties hereby covenants and agrees (a) to
negotiate in good faith and in a timely manner (giving effect to the milestones
set forth in Section 6) the Restructuring Documents and (b) subject to the
satisfaction of the terms and conditions set forth herein, to execute the
Restructuring Documents. 8. Remedies. All remedies that are available at law or
in equity, including specific performance and injunctive or other equitable
relief, to any Party for a breach of this Agreement by another Party shall be
available to the non-breaching Party (for the avoidance of doubt, if there is a
breach of the Agreement by a Holder Party, money damages shall be an
insufficient remedy to the other Holder Parties or the Company and either the
Company or the Holder Parties can seek specific performance as against another
Holder Party); provided, however, that in connection with any remedy asserted in
connection with this Agreement, each Party agrees to waive any requirement for
the securing or posting of a bond in connection with any remedy. All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise of any right, power or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such Party or any other Party.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr020.jpg]
20 9. Conditions to Effectiveness. (a) This Agreement shall be effective and
binding upon each of the Holder Parties hereto upon the first business day on
which counterpart signature pages to this Agreement shall have been executed and
delivered to the Debtors by Holder Parties holding no less than 50% in aggregate
principal amount of the First Lien Debt Claims; provided that if the Agreement
Effective Date with respect to the Debtors does not occur prior to the
expiration of the Milestone set forth by Section 6(d)(ii) hereof, this Agreement
shall be null and void ab initio and of no force and effect and without any
further action by any Party. (b) This Agreement shall be effective and binding
upon the Debtors upon the first business day on which the following conditions
shall have occurred: (i) this Agreement shall have become effective with respect
to the Holder Parties as provided by Section 9(a) hereof and shall not have been
terminated; and (ii) the Bankruptcy Court shall have entered the PSA Approval
Order. 10. Amendments and Modifications; Waivers. (a) This Agreement may be
amended or modified only upon written approval of both (i) the Company and (ii)
the Requisite First Lien Creditors; provided, however, that (A) in no event
shall this Agreement be so amended or modified with respect to any Holder Party
in any manner that would adversely affect such Holder Party’s legal rights under
this Agreement in a disproportionate or discriminatory manner (as compared to
all other Holder Parties), without such Holder Party’s prior written consent;
and (B) any amendments to this Section 10 or to the defined terms “Requisite
First Lien Creditors” or “Holder Party” shall require the written consent of
each Holder Party. Any amendment or modification of any condition, term or
provision to this Agreement must be in writing. Any amendment or modification
made in compliance with this Section 10 shall be binding on all of the Parties,
regardless of whether a particular Party has executed or consented to such
amendment or modification. (b) At any time prior to the End Date, the Company,
on the one hand, and the Requisite First Lien Creditors, on the other, to the
extent legally permitted, may (i) extend the time for the performance of any of
the obligations of any other Party, (ii) waive any inaccuracies in the
representations and warranties made to such Party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements, covenants or conditions for the benefit of such Party contained
herein. Any agreement on the part of a Party to any such extension or waiver
will be valid only if set forth in an instrument in writing signed on behalf of
such Party. 11. Independent Analysis. Each Party hereby confirms that it has
made its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate. 12. Representation by Counsel. Each Party acknowledges that it has
had the opportunity to be represented by counsel in connection with this
Agreement and the transactions



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr021.jpg]
21 contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel,
shall have no application and is expressly waived. 13. Governing Law. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the principles of
conflict of laws that would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
Parties hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding,
shall be brought in the Bankruptcy Court. By execution and delivery of this
Agreement, each of the Parties hereby irrevocably accepts and submits itself to
the nonexclusive jurisdiction of the Bankruptcy Court, generally and
unconditionally, with respect to any such action, suit or proceeding. EACH PARTY
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO ABOVE. 14. Notices. All notices, requests, demands, document deliveries and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given, provided or made (a) when delivered personally,
(b) when sent by electronic mail (“e-mail”) or facsimile, (c) one (1) business
day after deposit with an overnight courier service or (d) three (3) business
days after mailed by certified or registered mail, return receipt requested,
with postage prepaid to the Parties at the following addresses, facsimile
numbers or e-mail addresses (or at such other addresses, facsimile numbers or
e-mail addresses for a Party as shall be specified by like notice): If to the
Company: Avaya Inc. 4655 Great America Parkway Santa Clara, CA 95054-1233
Facsimile: (408) 562-2853 Attn: Amy Fliegelman Olli Email: aolli@avaya.com with
a copy to (which shall not constitute notice): Kirkland & Ellis LLP 601
Lexington Avenue New York, NY 10022 Facsimile: (212) 446-4900 Attn: Jonathan S.
Henes, P.C. Email: jonathan.henes@kirkland.com



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr022.jpg]
22 - and - Kirkland & Ellis LLP 300 North LaSalle Chicago, Illinois 60654 Attn:
James H.M. Sprayregen, P.C. Patrick J. Nash, Jr., P.C. Ryan Preston Dahl Email:
james.sprayregen@kirkland.com patrick.nash@kirkland.com ryan.dahl@kirkland.com
If to the Holder Parties: To each Holder Party at the addresses, facsimile
numbers or e- mail addresses set forth below the Holder Party’s signature page
to this Agreement (or to the signature page to a Joiner in the case of any
Holder that becomes a party hereto after the Agreement Effective Date) with a
copy to (which shall not constitute notice): Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, Bank of America Tower New York, New York 10036 Facsimile: (212)
872-1002 Attn: Ira S. Dizengoff Philip C. Dublin Naomi Moss Email:
idizengoff@akingump.com pdublin@akingump.com nmoss@akingump.com 15. Reservation
of Rights. Except as expressly provided in this Agreement, including Section 3
hereof, nothing herein is intended to, or does, in any manner waive, limit,
impair or restrict (a) the ability of any Party to protect and preserve its
rights, remedies and interests, including the Debt Claims and any other claims
against the Company or other parties, including any claim arising under or
related to the DIP Financing Order or that certain Superpriority Secured
Debtor-in-Possession Credit Agreement dated as of January 24, 2017, including
any and all fees, interest paid in kind, and accrued but unpaid interest and
fees arising under such credit agreement (the “DIP Facility Claims”), or its
full participation in the Chapter 11 Cases or any other proceeding, including
the rights of a Holder Party under any applicable bankruptcy, insolvency,
foreclosure or similar proceeding, in each case, so long as the exercise of any
such right does not breach such Holder Party’s obligations hereunder; (b) the
ability of a Holder Party to purchase, sell or enter into any transactions in
connection with the Participating Claims, subject to the terms hereof; (c) any
right of any Holder Party (i) under the Debt Documents or the DIP Facility
Documents, or which constitutes a waiver or amendment of any provision of any
Debt Document or the DIP Facility Documents or (ii) under any other applicable
agreement, instrument or document that gives rise to a Holder Party’s
Participating Claims, or which constitutes a waiver or amendment of any
provision of any such agreement, instrument or document, subject to the terms



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr023.jpg]
23 of Section 4(a) hereof; (d) the ability of a Holder Party to consult with its
advisors (including the Holder Parties’ Advisors), other Holder Parties or the
Company; (e) the ability of a Holder Party to enforce any right, remedy,
condition, consent or approval requirement under this Agreement or any of the
Restructuring Documents; or (f) in each case the Company’s right to contest any
and all such actions or assert that such actions in fact breach this Agreement.
Without limiting the foregoing sentence in any way, after the termination of
this Agreement pursuant to Section 6, the Parties fully reserve any and all of
their respective rights, remedies, claims and interests, subject to Section 6,
in the case of any claim for breach of this Agreement. Further, nothing in this
Agreement shall be construed to prohibit any Party from appearing as a
party-in-interest in any matter to be adjudicated in the Chapter 11 Cases, so
long as such appearance and the positions advocated in connection therewith are
consistent with this Agreement and the Restructuring Documents. 16. Rule of
Interpretation. Notwithstanding anything contained herein to the contrary, it is
the intent of the Parties that all references to votes or voting in this
Agreement be interpreted to include votes or voting on a plan of reorganization
under the Bankruptcy Code. Time is of the essence in the performance of the
obligations of each of the Parties. The words “hereof,” “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. References to any
Articles, Sections, Exhibits and Schedules are to such Articles, Sections,
Exhibits and Schedules of this Agreement unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein (including any
exhibits, schedules or attachments thereto) are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. Any reference to “business day” means any day, other than a Saturday, a
Sunday or any other day on which banks located in New York, New York are closed
for business as a result of federal, state or local holiday and any other
reference to day means a calendar day. 17. Survival. Notwithstanding (a) any
sale of the Participating Claims in accordance with Section 4 or (b) the
termination of this Agreement in accordance with its terms, the agreements and
obligations of the Parties in Sections 5(b), 12-23, 24(a), 25, and 26 shall
survive such sale and/or termination and shall continue in full force and effect
for the benefit of the Parties in accordance with the terms hereof; provided
however that the Company’s obligation to pay fees and expenses as set forth in
Section 5(b) shall survive only with respect to those reasonable and documented
fees and expenses invoiced to the Company for the period through and including
the date this Agreement is terminated; provided further that nothing herein
shall modify the Debtors’ requirement pursuant to the DIP Financing Order to pay
the fees and expenses of the advisors to the Ad Hoc First Lien Group. 18.
Successors and Assigns; Severability; Several Obligations. Subject to Section 4,
this Agreement is intended to bind and inure to the benefit of the Parties and
their respective permitted successors, assigns, heirs, executors, estates,
administrators and representatives. The invalidity or unenforceability at any
time of any provision hereof in any jurisdiction shall not affect



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr024.jpg]
24 or diminish in any way the continuing validity and enforceability of the
remaining provisions hereof or the continuing validity and enforceability of
such provision in any other jurisdiction. The agreements, representations and
obligations of the Holder Parties under this Agreement are, in all respects,
several and not joint and several. 19. Third-Party Beneficiaries. This Agreement
is intended for the benefit of the Parties and no other Person shall be a third
party beneficiary hereof or have any rights hereunder. 20. Counterparts;
Additional Holder Parties. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same agreement. Execution copies of
this Agreement may be delivered by facsimile, electronic mail or otherwise, each
of which shall be deemed to be an original for the purposes of this paragraph.
Any holder of Debt Claims that is not already an existing Holder Party may
execute the Joinder and, in doing so, shall become a Joining Party and shall
thereafter be deemed to be a “Holder Party” and a party for all purposes under
this Agreement. 21. Entire Agreement. This Agreement and the Exhibits and
Schedules attached hereto, constitutes the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all prior agreements (oral
and written) and all other prior negotiations between and among the Company and
the Holder Parties (and their respective advisors) with respect to the subject
matter hereof; provided, however, that the Parties acknowledge and agree that
any confidentiality agreements heretofore executed between the Company and any
Holder Party shall continue in full force and effect as provided therein. 22.
Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement and shall not affect the interpretation of this Agreement. 23.
Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties.
Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408, any applicable state rules of evidence and any other
applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement. 24. Publicity. (a) The Company shall not (i) use the
name of any Holder Party in any communication (including a press release,
pleading or other publicly available document) (other than a communication with
the legal, accounting, financial and other advisors to the Company who are under
obligations of confidentiality to the Company with respect to such
communication, and whose compliance with such obligations the Company shall be
responsible for) without such Holder Party’s prior written consent, such consent
not to be unreasonably withheld or (ii) disclose to any Person, other than
legal, accounting, financial and other advisors to the Company (who are under
obligations of confidentiality to the Company with respect to such disclosure,
and whose compliance with such obligations the Company shall be responsible
for), the principal amount or percentage of the Participating Claims held by any
Holder Party or any of its respective



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr025.jpg]
25 subsidiaries; provided, however, that the Company shall be permitted to
disclose at any time the aggregate principal amount of, and aggregate percentage
of, Debt Claims and Participating Claims held by the Holder Parties as a group.
Notwithstanding the foregoing, the Parties hereby consent to the disclosure by
the Company in the Restructuring Documents or as otherwise required by law or
regulation, of the execution, terms and contents of this Agreement, provided,
however, that (i) if the Company determines that it is required to attach a copy
of this Agreement to any Restructuring Document or any other filing or similar
document relating to the transactions contemplated hereby, it will redact any
reference to a specific Holder Party and such Holder Party’s holdings and (ii)
if disclosure is required by applicable law, advance notice of the intent to
disclose shall be given by the disclosing Party to each Holder Party (who shall
have the right to seek a protective order prior to disclosure), it being agreed
that there is no requirement to include such information in any filing with the
Securities and Exchange Commission. (b) Notwithstanding the foregoing, the
Company will provide to the Holder Parties’ Advisors all material press
releases, public filings, public announcements or other communications with any
news media, in each case, to be made by the Company relating to this Agreement
or the transactions contemplated hereby and any amendments thereof, and will use
commercially reasonable efforts to take to the Holder Parties’ Advisors’ views
with respect to such communications into account. The Company will provide to
the Holder Parties’ Advisors in advance all material mass written communications
with customers, vendors and employees (including representatives of employees)
relating to the transactions contemplated by this Agreement, and will use
commercially reasonable efforts to take to the Holder Parties’ Advisors’ views
with respect to such communications into account. Nothing contained herein shall
be deemed to waive, amend or modify the terms of any confidentiality or
non-disclosure agreement between the Company and any Holder Party, including the
confidentiality and non-disclosure provisions contained in the Debt Documents or
the DIP Facility Documents. 25. Fiduciary Duties/Relationship Among the Holder
Parties. (a) Notwithstanding anything to the contrary herein, nothing in this
Agreement shall require any of the Debtors, or any of their directors or
officers, including with respect to each subsidiary, to take or refrain from
taking any action such person or entity reasonably believes is required to
comply with its or their fiduciary duties under applicable law. (b) None of the
Holder Parties shall have any fiduciary duty, any duty of trust or confidence in
any form, or other duties or responsibilities to each other, any First Lien
Lender, any First Lien Noteholder, any Second Lien Noteholder, the Company, or
any of the Company’s creditors or other stakeholders, and there are no
commitments among or between the Holder Parties. It is understood and agreed
that any Holder Party may trade in any debt or equity securities of the Company
without the consent of the Company or any other Holder Party, subject to
applicable securities laws and Section 4(d) of this Agreement. No prior history,
pattern or practice of sharing confidences among or between any of the Holder
Parties and/or the Company shall in any way affect or negate this understanding
and agreement. 26. No Solicitation. This Agreement and transactions contemplated
herein are the product of negotiations among the Parties, together with their
respective representatives. Notwithstanding anything herein to the contrary,
this Agreement is not, and shall not be deemed



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr026.jpg]
26 to be, a solicitation of votes for the acceptance of the Amended Plan or any
plan of reorganization for the purposes of Bankruptcy Code sections 1125 and
1126 or otherwise. The Company will not solicit acceptances of the Amended Plan
from any party until such party has been provided with copies of a Disclosure
Statement containing adequate information as required by Bankruptcy Code section
1125. [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr027.jpg]
Signature Page to Plan Support Agreement IN WITNESS WHEREOF, the Parties hereto
have caused this Agreement to be executed and delivered by their respective duly
authorized officers, solely in their respective capacity as officers of the
undersigned and not in any other capacity, as of the date first set forth above.
AVAYA HOLDINGS CORP. By: Name: Title: AVAYA INC. By: Name: Title: AVAYA CALA
INC. By: Name: Title: AVAYA EMEA LTD. By: Name: Title: AVAYA FEDERAL SOLUTIONS,
INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr028.jpg]
Signature Page to Plan Support Agreement AVAYA HOLDINGS LLC By: Name: Title:
AVAYA HOLDINGS TWO LLC By: Name: Title: AVAYA INTEGRATED CABINET SOLUTIONS INC.
By: Name: Title: AVAYA MANAGEMENT SERVICES INC. By: Name: Title: AVAYA SERVICES
INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr029.jpg]
Signature Page to Plan Support Agreement AVAYA WORLD SERVICES INC. By: Name:
Title: OCTEL COMMUNICATIONS LLC By: Name: Title: SIERRA ASIA PACIFIC INC. By:
Name: Title: SIERRA COMMUNICATION INTERNATIONAL LLC By: Name: Title: TECHNOLOGY
CORPORATION OF AMERICA By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr030.jpg]
Signature Page to Plan Support Agreement UBIQUITY SOFTWARE CORPORATION By: Name:
Title: VPNET TECHNOLOGIES, INC. By: Name: Title: ZANG, INC. By: Name: Title: * *
* * *



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr031.jpg]
Signature Page to Plan Support Agreement Dated: ____________ HOLDER PARTY Name
of Institution: By: Name: Title: Telephone: Facsimile: First Lien Lender Claims
(B-3) $ First Lien Lender Claims (B-4) $ First Lien Lender Claims (B-6) $ First
Lien Lender Claims (B-7) $ First Lien Notes Claims (7%) $ First Lien Notes
Claims (9%) $ Second Lien Notes Claims $ Other Claims (identify/describe type) $



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr032.jpg]
Signature Page to Plan Support Agreement NOTICE ADDRESS: [ ] [ ] Attention: [ ]
Facsimile: [ ] E-mail: [ ] * * * * *



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr033.jpg]
EXHIBIT A THE COMPANY 1. Avaya Inc. 2. Avaya CALA Inc. 3. Avaya EMEA Ltd. 4.
Avaya Federal Solutions, Inc. 5. Avaya Holdings Corp. 6. Avaya Holdings LLC 7.
Avaya Holdings Two, LLC 8. Avaya Integrated Cabinet Solutions Inc. 9. Avaya
Management Services Inc. 10. Avaya Services Inc. 11. Avaya World Services Inc.
12. Octel Communications LLC 13. Sierra Asia Pacific Inc. 14. Sierra
Communication International, LLC 15. Technology Corporation of America, Inc. 16.
Ubiquity Software Corporation 17. VPNet Technologies, Inc. 18. Zang, Inc.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr034.jpg]
EXHIBIT B AMENDED PLAN [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr035.jpg]
KE 46540653 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK ) In
re: ) Chapter 11 ) AVAYA INC., et al.1 ) Case No. 17-10089 (SMB) ) Debtors. )
(Jointly Administered) ) FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
OF AVAYA INC. AND ITS DEBTOR AFFILIATES James H.M. Sprayregen, P.C. Patrick J.
Nash, Jr., P.C. (admitted pro hac vice) Jonathan S. Henes, P.C. Ryan Preston
Dahl (admitted pro hac vice) KIRKLAND & ELLIS LLP Bradley Thomas Giordano
(admitted pro hac vice) KIRKLAND & ELLIS INTERNATIONAL LLP KIRKLAND & ELLIS LLP
601 Lexington Avenue KIRKLAND & ELLIS INTERNATIONAL LLP New York, New York 10022
300 North LaSalle Telephone: (212) 446-4800 Chicago, Illinois 60654 Facsimile:
(212) 446-4900 Telephone: (312) 862-2000 Email: james.sprayregen@kirkland.com
Facsimile: (312) 862-2200 jonathan.henes@kirkland.com Email:
patrick.nash@kirkland.com ryan.dahl@kirkland.com bradley.giordano@kirkland.com
THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THIS PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS
BEEN APPROVED BY THE BANKRUPTCY COURT. THIS PLAN HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. Counsel to the Debtors and Debtors in Possession Dated: August
7, 2017 1 The Debtors in these chapter 11 cases, along with the last four digits
of each Debtor’s federal tax identification number, include: Avaya Inc. (3430);
Avaya CALA Inc. (9365); Avaya EMEA Ltd. (9361); Avaya Federal Solutions, Inc.
(4392); Avaya Holdings Corp. (9726); Avaya Holdings LLC (6959); Avaya Holdings
Two, LLC (3240); Avaya Integrated Cabinet Solutions Inc. (9449); Avaya
Management Services Inc. (9358); Avaya Services Inc. (9687); Avaya World
Services Inc. (9364); Octel Communications LLC (5700); Sierra Asia Pacific Inc.
(9362); Sierra Communication International LLC (9828); Technology Corporation of
America, Inc. (9022); Ubiquity Software Corporation (6232); VPNet Technologies,
Inc. (1193); and Zang, Inc. (7229). The location of Debtor Avaya Inc.’s
corporate headquarters and the Debtors’ service address is: 4655 Great America
Parkway, Santa Clara, CA 95054.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr036.jpg]
i TABLE OF CONTENTS ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, AND GOVERNING LAW
............................................................................................................................
1 A. Defined Terms
..................................................................................................................................
1 B. Rules of Interpretation
....................................................................................................................
16 C. Computation of Time
......................................................................................................................
16 D. Governing Law
...............................................................................................................................
17 E. Reference to Monetary Figures
.......................................................................................................
17 F. Reference to the Debtors or the Reorganized Debtors
.................................................................... 17 G.
Controlling Document
.....................................................................................................................
17 ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS
......................................................... 17 A. Administrative
Claims
....................................................................................................................
17 B. DIP Financing Claims
.....................................................................................................................
18 C. Professional Fee Claims
..................................................................................................................
18 D. Priority Tax Claims
.........................................................................................................................
19 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
............................. 19 A. Summary of Classification
..............................................................................................................
19 B. Treatment of Claims and Interests
..................................................................................................
20 C. Special Provision Governing Unimpaired Claims
.......................................................................... 24 D.
Special Provision Regarding Prepetition Intercompany Claims and
Recharacterization Claims
.............................................................................................................................................
25 E. Special Provision Regarding Settled Challenge Claims
.................................................................. 25 F.
Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code
.................. 25 G. Elimination of Vacant Classes
........................................................................................................
25 H. Voting Classes; Presumed Acceptance by Non-Voting Classes
..................................................... 25 I. Controversy
Concerning Impairment
..............................................................................................
25 J. Votes Solicited in Good Faith
.........................................................................................................
25 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN
................................................................. 26 A.
Substantive Consolidation; General Unsecured Recovery Pool
..................................................... 26 B. Sources of
Consideration for Plan Distributions
............................................................................. 26
C. Issuance and Distribution of Reorganized HoldCo Common Stock
............................................... 26 D. Exit Facility
.....................................................................................................................................
26 E. New Secured Debt
..........................................................................................................................
26 F. Second Lien Call Right
...................................................................................................................
27 G. General Unsecured Recovery Pool Account
...................................................................................
27 H. Corporate Existence
........................................................................................................................
27 I. Vesting of Assets in the Reorganized Debtors
................................................................................
28 J. Cancellation of Existing Securities
.................................................................................................
28 K. Corporate Action
.............................................................................................................................
29 L. Restructuring
Transactions..............................................................................................................
29 M. Reorganized Debtors Organizational Documents
........................................................................... 29
N. Exemption from Certain Taxes and Fees
........................................................................................
29 O. Preservation of Causes of Action
....................................................................................................
30 P. Insurance Policies
...........................................................................................................................
30 Q. Management Equity Incentive Plan
................................................................................................
30 R. Employee and Retiree Benefits
.......................................................................................................
31 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
...................... 31 A. Assumption and Rejection of Executory Contracts and
Unexpired Leases .................................... 32 B. Claims Based on
Rejection of Executory Contracts or Unexpired Leases
...................................... 32



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr037.jpg]
ii C. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
................................... 32 D. Dispute Resolution
..........................................................................................................................
33 E. Indemnification
Obligations............................................................................................................
33 F. Director and Officer Liability Insurance Policies
........................................................................... 33
G. Collective Bargaining Agreements
.................................................................................................
33 H. Modifications, Amendments, Supplements, Restatements, or Other Agreements
.......................... 33 I. Reservation of Rights
......................................................................................................................
34 J. Nonoccurrence of Effective Date
....................................................................................................
34 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS
........................................................................ 34 A.
Reorganized Avaya Total Enterprise Value
....................................................................................
34 B. Timing and Calculation of Amounts to Be
Distributed...................................................................
34 C. Rights and Powers of Distribution Agent
.......................................................................................
35 D. Special Rules for Distributions to Holders of Disputed Claims and
Interests ................................. 35 E. Delivery of Distributions and
Undeliverable or Unclaimed Distributions ......................................
35 F. Securities Registration Exemption
..................................................................................................
37 G. Compliance with Tax Requirements
...............................................................................................
38 H. Allocations
......................................................................................................................................
38 I. No Postpetition Interest on
Claims..................................................................................................
38 J. Setoffs and Recoupment
.................................................................................................................
38 K. Claims Paid or Payable by Third Parties
.........................................................................................
38 ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS
..................................................................................................................................
39 A. Allowance of Claims
.......................................................................................................................
39 B. Claims and Interests Administration Responsibilities
..................................................................... 39 C.
Estimation of Claims
.......................................................................................................................
40 D. Adjustment to Claims Register Without Objection
......................................................................... 40 E.
Time to File Objections to Claims
..................................................................................................
40 F. Disallowance of Claims
..................................................................................................................
40 G. Amendments to Claims
...................................................................................................................
40 H. Distributions After Allowance
........................................................................................................
40 I. Single Satisfaction of Claims
..........................................................................................................
40 ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS
..................... 41 A. Compromise and Settlement of Claims, Interests, and
Controversies ............................................ 41 B. Discharge of
Claims and Termination of Interests
.......................................................................... 41 C.
Debtor Release
................................................................................................................................
41 D. Third Party Release
.........................................................................................................................
42 E. Exculpation
.....................................................................................................................................
42 F. Injunction
........................................................................................................................................
43 G. Subordination
Rights.......................................................................................................................
43 H. Release of Liens
..............................................................................................................................
44 ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN
..................................................................................................................................................
44 A. Conditions Precedent to the Effective Date
....................................................................................
44 B. Waiver of Conditions
......................................................................................................................
45 C. Substantial Consummation
.............................................................................................................
45 D. Effect of Non-Occurrence of Conditions to the Effective Date
...................................................... 45 ARTICLE X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
............................... 45 A. Modification and Amendments
.......................................................................................................
45 B. Effect of Confirmation on Modifications
........................................................................................
45 C. Revocation or Withdrawal of the Plan
............................................................................................
45



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr038.jpg]
iii ARTICLE XI. RETENTION OF JURISDICTION
...............................................................................................
46 ARTICLE XII. MISCELLANEOUS PROVISIONS
.............................................................................................
47 A. Immediate Binding Effect
...............................................................................................................
47 B. Additional Documents
....................................................................................................................
48 C. Payment of Statutory Fees
..............................................................................................................
48 D. Reservation of Rights
......................................................................................................................
48 E. Successors and Assigns
...................................................................................................................
48 F. Service of Documents
.....................................................................................................................
48 G. Term of Injunctions or Stays
...........................................................................................................
49 H. Entire Agreement
............................................................................................................................
49 I. Nonseverability of Plan Provisions
.................................................................................................
49 J. Dissolution of Committee
...............................................................................................................
49



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr039.jpg]
INTRODUCTION Avaya Inc. and its Debtor affiliates, propose this joint plan of
reorganization. Capitalized terms used and not otherwise defined shall have the
meanings ascribed to such terms in Article I.A hereof. Holders of Claims and
Interests may refer to the Disclosure Statement for a discussion of the Debtors’
history, businesses, assets, results of operations, historical financial
information, and projections of future operations, as well as a summary and
description of the Plan. The Debtors are the proponents of the Plan within the
meaning of section 1129 of the Bankruptcy Code. The Plan shall apply as a
separate Plan for each of the Debtors, and the classification of Claims and
Interests set forth herein shall apply separately to each of the Debtors. ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ THE PLAN
AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
THE PLAN. ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF
TIME, AND GOVERNING LAW A. Defined Terms As used in this Plan, capitalized terms
have the meanings set forth below. 1. “7.00% ABL Intercreditor Joinder” means
that certain joinder agreement (as amended, restated, supplemented, or otherwise
modified from time to time) dated February 11, 2011, by and among the Cash Flow
Credit Facility Agent, the Domestic ABL Credit Facility Agent, and the 7.00%
Senior Secured Notes Trustee. 2. “7.00% Senior Secured Noteholders” means
Holders of the 7.00% Senior Secured Notes from time to time, in their capacity
as such. 3. “7.00% Senior Secured Notes” means the 7.00% senior secured first
lien notes due April 1, 2019 issued pursuant to the 7.00% Senior Secured Notes
Indenture. 4. “7.00% Senior Secured Notes Claims” means all Claims arising from
or based upon the 7.00% Senior Secured Notes or the 7.00% Senior Secured Notes
Indenture, which principal outstanding as of the Petition Date was in the
aggregate amount equal to $1,009,000,000.00. 5. “7.00% Senior Secured Notes
Indenture” means that certain indenture (as the same may have been amended,
modified, supplemented, or amended and restated from time to time) dated as of
February 11, 2011, for the 7.00% Senior Secured Notes by and among Avaya Inc.,
as the issuer, the Subsidiary Guarantors, as guarantors, and the 7.00% Senior
Secured Notes Trustee. 6. “7.00% Senior Secured Notes Indenture Trustee Charging
Lien” means a Lien or other priority in payment to which the 7.00% Senior
Secured Notes Trustee is entitled, pursuant to the 7.00% Senior Secured Notes
Indenture or any ancillary documents, instruments, or agreements. 7. “7.00%
Senior Secured Notes Trustee” means The Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent and indenture trustee under the 7.00%
Senior Secured Notes Indenture including any successor thereto. 8. “9.00% ABL
Intercreditor Joinder” means that certain joinder agreement (as amended,
restated, supplemented, or otherwise modified from time to time) dated December
21, 2012, by and among the Cash Flow Credit Facility Agent, the Domestic ABL
Credit Facility Agent, and the 9.00% Senior Secured Notes Trustee. 9. “9.00%
Senior Secured Noteholders” means Holders of the 9.00% Senior Secured Notes from
time to time, in their capacity as such.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr040.jpg]
2 10. “9.00% Senior Secured Notes” means the 9.00% senior secured first lien
notes due April 1, 2019 issued pursuant to the 9.00% Senior Secured Notes
Indenture. 11. “9.00% Senior Secured Notes Claims” means all Claims arising from
or based upon the 9.00% Senior Secured Notes or the 9.00% Senior Secured Notes
Indenture, which principal outstanding as of the Petition Date was in the
aggregate amount equal to $290,000,000.00. 12. “9.00% Senior Secured Notes
Indenture” means that certain indenture (as the same may have been amended,
modified, supplemented, or amended and restated from time to time) dated as of
December 21, 2012, for the 9.00% Senior Secured Notes by and among Avaya Inc.,
as the issuer, the Subsidiary Guarantors, as guarantors, and the 9.00% Senior
Secured Notes Trustee. 13. “9.00% Senior Secured Notes Indenture Trustee
Charging Lien” means a Lien or other priority in payment to which the 9.00%
Senior Secured Notes Trustee is entitled, pursuant to the 9.00% Senior Secured
Notes Indenture or any ancillary documents, instruments, or agreements. 14.
“9.00% Senior Secured Notes Trustee” means The Bank of New York Mellon Trust
Company, N.A., in its capacity as collateral agent and indenture trustee under
the 9.00% Senior Secured Notes Indenture, including any successor thereto. 15.
“ABL Intercreditor Agreement” means that certain first lien intercreditor
agreement (as amended, restated, supplemented, or otherwise modified from time
to time) dated as of October 29, 2012, by and among the Cash Flow Credit
Facility Agent and the Domestic ABL Credit Facility Agent, and the 7.00% Senior
Secured Notes Trustee pursuant to the 7.00% ABL Intercreditor Joinder, the 9.00%
Senior Secured Notes Trustee pursuant to the 9.00% ABL Intercreditor Joinder,
and the Second Lien Notes Trustee pursuant to the ABL Junior Indebtedness
Designation and the ABL Junior Indebtedness Joinder. 16. “ABL Junior
Indebtedness Designation” means that certain junior secured indebtedness
designation (as amended, restated, supplemented, or otherwise modified from time
to time) dated March 7, 2013, by Avaya Inc. 17. “ABL Junior Indebtedness
Joinder” means that certain junior secured indebtedness joinder (as amended,
restated, supplemented, or otherwise modified from time to time) dated March 7,
2013, by and among the Cash Flow Credit Facility Agent, the Domestic ABL Credit
Facility Agent, and the Second Lien Notes Trustee. 18. “Ad Hoc First Lien Group”
means the ad hoc group comprising certain holders of First Lien Debt as set
forth in the Sixth Amended Verified Statement Pursuant to Bankruptcy Rule 2019
[Docket No. 845], as the same may be amended or supplemented from time to time.
19. “Administrative Claim” means a Claim for costs and expenses of
administration of the Debtors’ Estates pursuant to sections 503(b), 507(b), or
1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs
and expenses incurred after the Petition Date and through the Effective Date of
preserving the Estates and operating the businesses of the Debtors; (b)
Professional Fee Claims; (c) all requests for compensation or expense
reimbursement for making a substantial contribution in the Chapter 11 Cases
pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code; (d) fees
payable to the U.S. Trustee pursuant to Section 1930 of the Judicial Code; and
(e) postpetition Intercompany Debtor Claims. 20. “Administrative Claims Bar
Date” means the first Business Day that is 90 days following the Effective Date,
except as specifically set forth in the Plan or a Final Order, including the
Claims Bar Date Order. 21. “Administrative Claims Objection Bar Date” means the
first Business Day that is 180 days after the Effective Date; provided that such
date may be extended by the Bankruptcy Court at the Reorganized Debtors’ request
after notice and a hearing. 22. “Advisory Agreement” means the agreement
providing for the retention of Kevin J. Kennedy as an advisor to the Reorganized
Debtors, which agreement shall be consistent in all respects with the term sheet
attached



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr041.jpg]
3 as Exhibit B-1 of the Plan Support Agreement and shall otherwise be acceptable
to the Debtors and the Requisite First Lien Creditors. 23. “Affiliate” shall
have the meaning set forth in section 101(2) of the Bankruptcy Code. 24.
“Allocation Amount” means the the difference between (a) the aggregate of all
adequate protection payments made with respect to the First Lien Debt pursuant
to the DIP Financing Order minus (b) the greater of (i) zero and (ii) the
difference between (x) the aggregate amount of all Allowed Administrative
Claims, Priority Tax Claims, and Other Priority Claims allocable to the
Unencumbered Value and (y) the Unencumbered Value. 25. “Allowed” means with
respect to any Claim, except as otherwise provided herein: (a) a Claim that is
evidenced by a Proof of Claim Filed by the Claims Bar Date in accordance with
the Claims Bar Date Order (or for which Claim under the Plan, the Bankruptcy
Code or a Final Order of the Bankruptcy Court a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules, if
any, as not contingent, not unliquidated, and not disputed, and for which no
Proof of Claim, as applicable, has been timely Filed; or (c) a Claim Allowed
pursuant to the Plan or a Final Order; provided that with respect to a Claim
described in clauses (a) and (b) above, such Claim shall be considered Allowed
only if and to the extent that with respect to such Claim no objection to the
allowance thereof has been interposed within the applicable period of time fixed
by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court,
or, if such an objection is so interposed and the Claim, as applicable, shall
have been Allowed by a Final Order; provided, further, that (x) the Debtors,
prior to the Effective Date, with the consent of the Requisite First Lien
Creditors, or Reorganized Debtors, after the Effective Date, may affirmatively
determine to allow any Claim described in clause (a) or (b) notwithstanding the
fact that the period within which an objection may be interposed has not yet
expired and any Claim that has been or is hereafter listed in the Schedules as
contingent, unliquidated, or disputed, and for, which no Proof of Claim is or
has been timely Filed (if required by the Claims Bar Date Order), is not
considered Allowed and shall be expunged without further action by the Debtors
and without further notice to any party or action, approval or order of the
Bankruptcy Court, and (y) notwithstanding anything to the contrary herein, no
Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be
deemed Allowed unless and until such Entity pays in full the amount that it owes
such Debtor or Reorganized Debtor, as applicable. “Allow” and “Allowing” shall
have correlative meanings. 26. “Assumed Executory Contract/Unexpired Lease
Schedule” means the schedule (as may be amended) of Executory Contracts and/or
Unexpired Leases (including any amendments or modifications thereto) that will
be assumed by the Reorganized Debtors pursuant to the Plan. 27. “Avaya Hourly
Pension Plan” means the qualified defined benefit pension plan titled Avaya Inc.
Pension Plan. 28. “Avaya Salaried Pension Plan” means the qualified defined
benefit pension plan titled Avaya Inc. Pension Plan for Salaried Employees. 29.
“Avoidance Actions” means any and all actual or potential Claims and Causes of
Action to avoid a transfer of property or an obligation incurred by the Debtors
arising under chapter 5 of the Bankruptcy Code, including sections 502(d), 544,
545, 547, 548, 549, 550, 551, and 553(b) of the Bankruptcy Code and applicable
non-bankruptcy law. 30. “Ballot” means a ballot providing for the acceptance or
rejection of the Plan and to make an election with respect to the Third Party
Release provided by Article VIII.D hereof. 31. “Bankruptcy Code” means title 11
of the United States Code, 11 U.S.C. §§ 101–1532, as amended from time to time.
32. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York having jurisdiction over the Chapter 11 Cases, and, to the
extent of the withdrawal of any reference under 28 U.S.C. § 157 and/or the
General Order of the District Court pursuant to section 151 of title 28 of the
United States Code, the United States District Court for the Southern District
of New York.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr042.jpg]
4 33. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Bankruptcy
Court. 34. “Board of Directors” means the board of directors of HoldCo. 35.
“Business Day” means any day, other than a Saturday, Sunday, or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)). 36. “Cash” means the legal tender of
the United States of America or the equivalent thereof. 37. “Cash Flow Credit
Agreement” means that certain Third Amended and Restated Credit Agreement, dated
as of October 26, 2007 (as amended, restated, supplemented, or otherwise
modified from time to time), among Avaya Inc., as borrower, Avaya Holdings Corp.
(f/k/a Sierra Holdings Corp.), as holdings, the Subsidiary Guarantors, as
guarantors, the Cash Flow Credit Facility Agent, and each of the lenders from
time to time party thereto. 38. “Cash Flow Credit Facility” means the facility
provided under that certain Senior Secured Credit Agreement dated as of October
26, 2007, as amended. 39. “Cash Flow Credit Facility Agent” means Citibank,
N.A., in its capacity as administrative agent under the Cash Flow Credit
Agreement and the other Cash Flow Credit Facility Documents, including any
successors thereto. 40. “Cash Flow Credit Facility Claims” means all Claims
arising under the Cash Flow Credit Facility Documents, including the Term Loan
B-3 Claims, Term Loan B-4 Claims, the Term Loan B-6 Claims, the Term Loan B-7
Claims. 41. “Cash Flow Credit Facility Documents” means the Cash Flow Credit
Agreement, that certain Guaranty dated October 26, 2007 (as further amended,
restated, supplemented or otherwise modified thereafter) among the Cash Flow
Credit Facility Agent, Avaya Inc., Avaya Holdings Corp. and certain subsidiaries
of Avaya Inc. and that certain Pledge and Security Agreement dated October 26,
2007 (as further amended, restated, supplemented or otherwise modified
thereafter) among the Cash Flow Credit Facility Agent, Avaya Inc., Avaya
Holdings Corp. and certain subsidiaries of Avaya Inc. and all other loan
documents, agreements, mortgages and other documentation executed in connection
with the foregoing. 42. “Cash Flow Credit Facility Secured Parties” means the
Lenders, L/C Issuers, Hedge Banks and Cash Management Banks, each as defined in
the Cash Flow Credit Agreement, under the Cash Flow Credit Agreement. 43. “Cause
of Action” means any action, claim, cause of action, controversy, demand, right,
action, Lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, offset, power, privilege, license, and franchise of
any kind or character whatsoever, whether known, unknown, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Petition Date, in
contract or in tort, in law, or in equity or pursuant to any other theory of
law. For the avoidance of doubt, “Cause of Action” includes: (a) any right of
setoff, counterclaim, or recoupment and any claim for breach of contract or for
breach of duties imposed by law or in equity; (b) the right to object to Claims
or Interests; (c) any Claim pursuant to section 362; (d) any claim or defense
including fraud, mistake, duress, and usury; and any other defenses set forth in
section 558 of the Bankruptcy Code; and (e) any Avoidance Actions. 44. “Chapter
11 Cases” means: (a) when used with reference to a particular Debtor, the case
pending for that Debtor under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court and (b) when used with reference to all of the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Bankruptcy Court



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr043.jpg]
5 45. “Claim” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code. 46. “Claims Bar Date” means May 8, 2017, as established by the
Claims Bar Date Order. 47. “Claims Bar Date Order” means that certain order,
entered by the Bankruptcy Court on March 22, 2017 [Docket No. 301], establishing
the Claims Bar Date. 48. “Claims Objection Deadline” means the deadline for
objecting to a Claim, which shall be on the date that is the later of (a) 180
days after the Effective Date and (b) such later date as may be fixed by the
Bankruptcy Court, after notice and a hearing, upon a motion by the Reorganized
Debtors Filed before the day that is 180 days after the Effective Date. 49.
“Claims Register” means the official register of Claims maintained by the Notice
and Claims Agent in the Chapter 11 Cases. 50. “Class” means a category of
Holders of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code. 51. “Collective Bargaining Agreements”
means: (a) that certain Agreement dated May 24, 2009, between Avaya Inc. and
certain locals of the International Brotherhood of Electrical Workers, and (b)
that certain Agreement dated May 25, 2009, between Avaya Inc. and certain locals
of the Communications Workers of America, in each case as the same may have been
amended from time to time. 52. “Comfort Letter Obligations” means the applicable
Debtors’ obligations arising under the Comfort Letters. 53. “Comfort Letters”
means: (a) one (1) letter agreement issued by Avaya Inc. in favor of non-Debtor
affiliate Avaya International Enterprises Limited; (b) one (1) letter agreement
issued by Avaya Inc. in favor of non-Debtor affiliate Avaya France SAS; (c) one
(1) letter agreement issued by Avaya Inc. in favor of non-Debtor affiliate Avaya
Italia SpA (“Avaya Italia”), which expired on January 29, 2017; (d) one (1)
letter agreement issued by Avaya Inc. in favor of non-Debtor affiliate Avaya New
Zealand Limited; (e) one (1) letter agreement issued by Avaya Inc. in favor of
non-Debtor affiliate Avaya Holdings Ltd. (f) one (1) letter agreement issued by
Avaya Luxembourg Investment Sarl in favor of non-Debtor affiliate Avaya Italia;
(g) one (1) letter agreement issued by AISL in favor of Avaya Germany and one
(1) letter agreement issued by AISL in favor of Avaya KG; (h) three (3) letter
agreements issued by Avaya Inc. in favor of AISL, two of which were specifically
issued in support of the German Comfort Letters; (i) one (1) letter agreement
issued by AISL in favor of Avaya CIS LLC; and (j) one (1) letter agreement
issued by AISL in favor of Avaya EMEA Ltd. (Saudi Branch). 54. “Committee
Members” means, each in its capacity as a member of the Committee: (a) Wistron
Corporation; (b) Pension Benefit Guaranty Corporation; (c) Communication Workers
of America; (d) Flextronics Telecom Systems, Ltd.; (e) AT&T Services, Inc., (f)
SAE Power Inc. and SAE Power Company; and (f) Network-1 Technologies, Inc. 55.
“Committee” means the statutory committee of unsecured creditors, appointed in
the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the U.S.
Trustee, pursuant to the Appointment of Official Committee of Unsecured
Creditors [Docket No. 100] on January 31, 2017. 56. “Confirmation” means the
entry of the Confirmation Order on the docket of the Chapter 11 Cases. 57.
“Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021. 58. “Confirmation Hearing” means the hearing
held by the Bankruptcy Court to consider Confirmation of the Plan pursuant to
section 1129 of the Bankruptcy Code.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr044.jpg]
6 59. “Confirmation Order” means the order of the Bankruptcy Court, which shall
be in form and substance materially consistent with this Plan and otherwise
reasonably acceptable to the Debtors and Requisite First Lien Creditors,
confirming the Plan pursuant to section 1129 of the Bankruptcy Code. 60.
“Consenting Creditors” means the Holder Parties (as defined in the Plan Support
Agreement). 61. “Consummation” means the occurrence of the Effective Date. 62.
“Contingent DIP Obligations” means all of the Debtors’ obligations under the DIP
Documents and the DIP Financing Order that are contingent and/or unliquidated
(including, without limitation, those set forth in Section 10.04 and Section
10.05 of the DIP Financing Credit Agreement), other than DIP Financing Claims
that are paid in full in Cash on or prior to the Effective Date and contingent
indemnification obligations as to which a claim has been asserted on or prior to
the Effective Date. 63. “Cure Claim” means a monetary Claim based upon the
Debtors’ defaults under any Executory Contract or Unexpired Lease at the time
such contract or lease is assumed by the Debtors pursuant to section 365 of the
Bankruptcy Code. 64. “D&O Liability Insurance Policies” means all insurance
policies (including any “tail policy”) of any of the Debtors for current or
former directors’, managers’, and officers’ liability. 65. “Debtors” means,
collectively: (a) Avaya Inc.; (b) Avaya CALA Inc.; (c) Avaya EMEA Ltd.; (d)
Avaya Federal Solutions, Inc.; (e) Avaya Holdings Corp.; (f) Avaya Holdings LLC;
(g) Avaya Holdings Two, LLC; (h) Avaya Integrated Cabinet Solutions Inc.; (i)
Avaya Management Services Inc.; (j) Avaya Services Inc.; (k) Avaya World
Services Inc.; (l) Octel Communications LLC; (m) Sierra Asia Pacific Inc.; (n)
Sierra Communication International LLC; (o) Technology Corporation of America,
Inc.; (p) Ubiquity Software Corporation; (q) VPNet Technologies, Inc.; and (r)
Zang, Inc., the debtors and debtors in possession in the Chapter 11 Cases. 66.
“DIP Documents” has the meaning set forth in the DIP Financing Order. 67. “DIP
Financing” means that certain debtor-in-possession financing facility, pursuant
to the DIP Financing Credit Agreement and the DIP Financing Order. 68. “DIP
Financing Agent” means Citibank, N.A., solely in its capacity as administrative
agent under the DIP Financing Credit Agreement, including any successor thereto.
69. “DIP Financing Claims” means any Claim held by the DIP Financing Lenders,
the DIP L/C Issuer, or the DIP Financing Agent arising under or related to the
DIP Financing Credit Agreement or the DIP Financing Order, including any and all
fees, interest paid in kind, and accrued but unpaid interest and fees arising
under the DIP Financing Credit Agreement. 70. “DIP Financing Credit Agreement”
means that certain Superpriority Secured Debtor-In-Possession Credit Agreement,
dated as of January 24, 2017 (as amended, supplemented, or otherwise modified
from time to time in accordance with its terms), by and among Avaya Inc., as
borrower, Avaya Holdings Corp., as holdings, the Subsidiary Guarantors, as
guarantors, the DIP Financing Agent, the DIP L/C Issuer, and the DIP Financing
Lenders, as approved by the DIP Financing Order 71. “DIP Financing Lenders”
means the DIP L/C Issuer, the DIP Financing Agent, the banks, financial
institutions, and other lenders party to the DIP Financing from time to time,
and each arranger, bookrunner, syndication agent, manager, and documentation
agent under the DIP Financing. 72. “DIP Financing Order” means the Final Order
(I) Authorizing Debtors (A) to Obtain Postpetition Financing Pursuant to 11
U.S.C. §§ 105, 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and
364(e), and (b) to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363 (II)
Granting Adequate Protection to Prepetition Secured



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr045.jpg]
7 Parties Pursuant To 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) entered by the
Bankruptcy Court on March 10, 2017 [Docket No. 230]. 73. “DIP L/C Facility”
means the cash collateralized letter of credit facility of up to $150,000,000
under the DIP Financing. 74. “DIP L/C Issuer” means Citibank, N.A., in its
capacity as an issuer of letters of credit under the DIP L/C Facility. 75.
“Disclosure Statement” means the Amended Disclosure Statement for the First
Amended Joint Chapter 11 Plan of Reorganization of Avaya Inc. and Its Debtor
Affiliates, dated as of August 7, 2017 (as may be further amended, supplemented,
or modified from time to time in accordance with its terms), including all
exhibits and schedules thereto and references therein that relate to the Plan
that are prepared and distributed in accordance with applicable law. 76.
“Disclosure Statement Order” means the order approving the Disclosure Statement
entered by the Bankruptcy Court on [●], 2017 [Docket No. [●]]. 77. “Distribution
Agent” means, as applicable, the Reorganized Debtors or any Entity the
Reorganized Debtors select to make or to facilitate distributions in accordance
with the Plan. 78. “Distribution Record Date” means the date for determining
which Holders of Allowed Claims (other than Holders of First Lien Debt Claims,
Second Lien Notes Claims, and PBGC Claims) are eligible to receive distributions
under the Plan, which, unless otherwise specified, shall be the Voting Deadline.
79. “Domestic ABL Credit Agreement” means that certain credit agreement, dated
as of October 26, 2007 (as amended, restated, supplemented, or otherwise
modified from time to time), among Avaya Inc., as parent borrower, Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), as holdings, the Subsidiary
Guarantors, as guarantors, the Domestic ABL Credit Facility Agent, and each of
the lenders from time to time party thereto. 80. “Domestic ABL Credit Facility”
means that certain credit facility provided by the Domestic ABL Credit Facility
Documents. 81. “Domestic ABL Credit Facility Agent” means Citicorp USA, Inc., in
its capacity as administrative agent and collateral agent under the Domestic ABL
Credit Agreement and the other Domestic ABL Credit Facility Documents, including
any successor thereto. 82. “Domestic ABL Credit Facility Documents” means the
Domestic ABL Credit Agreement and all related agreements and documents executed
by any of the Debtors in connection with the Domestic ABL Credit Agreement. 83.
“DTC” means The Depository Trust Company. 84. “Effective Date” means, with
respect to the Plan, the date that is a Business Day selected by the Debtors, in
consultation with the Ad Hoc First Lien Group, on which: (a) no stay of the
Confirmation Order is in effect; (b) all conditions precedent specified in
Article IX.B hereof have been satisfied or waived (in accordance with Article
IX.C); and (c) the Plan is declared effective. Any action to be taken on the
Effective Date may be taken on or as soon as reasonably practicable after the
Effective Date. 85. “Encumbered Value” means the portion of Reorganized Avaya
Total Enterprise Value that is allocable to the value of collateral securing the
First Lien Debt. 86. “Entity” shall have the meaning set forth in section
101(15) of the Bankruptcy Code.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr046.jpg]
8 87. “Estate” means, as to each Debtor, the estate created for the Debtor in
its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code. 88.
“Exculpated Parties” means, collectively: (a) the Debtors; (b) the Committee
Members; and (c) with respect to each of the foregoing, such Entity’s current
and former Interest holders (regardless of whether such interests are held
directly or indirectly), subsidiaries, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such. 89.
“Executive Employment Agreement” means the agreement providing for the
employment of James M. Chirico, Jr., as Chief Executive Officer of the
Reorganized Debtors, which agreement shall be consistent in all respects with
the term sheet attached as Exhibit B-2 of the Plan Support Agreement and shall
otherwise be acceptable to the Debtors and the Requisite First Lien Creditors.
90. “Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under sections 365 or 1123 of
the Bankruptcy Code. 91. “Exit Facility” means a senior secured credit facility
with a principal amount of up to $300,000,000, with the capacity for the
issuance of letters of credit, in form and substance acceptable to the Debtors
and the Requisite First Lien Creditors, entered into pursuant to the Exit
Facility Documents. 92. “Exit Facility Documents” means, collectively, all
agreements, documents, and instruments delivered or entered into in connection
with the Exit Facility (including any guarantee agreements, pledge and
collateral agreements, and other security documents), which shall be materially
consistent with the Plan and otherwise reasonably acceptable to the Debtors and
the Requisite First Lien Creditors. 93. “Federal Judgment Rate” means the
federal judgment rate in effect as of the Petition Date, compounded annually.
94. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11
Cases with the Bankruptcy Court or, with respect to the filing of a Proof of
Claim or proof of Interest, the Notice and Claims Agent. 95. “Final Order”
means, as applicable, an order or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter,
which has not been reversed, stayed, modified, or amended, and as to which the
time to appeal or seek certiorari has expired and no appeal or petition for
certiorari has been timely taken, or as to which any appeal that has been taken
or any petition for certiorari that has been or may be Filed has been resolved
by the highest court to which the order or judgment was appealed or from which
certiorari was sought; provided, that, the possibility that a request for relief
under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule
under the Bankruptcy Rules or the Local Bankruptcy Rules of the Bankruptcy Court
or applicable non-bankruptcy law, may be filed relating to such order shall not
prevent such order from being a Final Order. 96. “First Lien Agents” means,
collectively, the 7.00% Senior Secured Notes Trustee, the 9.00% Senior Secured
Notes Trustee, and the Cash Flow Credit Facility Agent. 97. “First Lien Cash
Distribution” means the distribution of Cash to the Holders of First Lien Debt
Claims from the syndication of the New Secured Debt reduced by the New Secured
Debt Cash Deductions. 98. “First Lien Debt” means, collectively, (i) the 7.00%
Senior Secured Notes; (ii) the 9.00% Senior Secured Notes; and (iii)
indebtedness under the Cash Flow Credit Facility. 99. “First Lien Debt Claims”
means all Claims arising from or based upon the First Lien Debt, including the
7.00% Senior Secured Notes Claims, the 9.00% Senior Secured Notes Claims, the
Cash Flow Credit Facility Claims, and the First Lien Debt Deficiency Claims.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr047.jpg]
9 100. “First Lien Debt Deficiency Claims” means the deficiency Claims on
account of the First Lien Debt. 101. “First Lien Indentures” means,
collectively, the 7.00% Senior Secured Notes Indenture, together with the 9.00%
Senior Secured Notes Indenture. 102. “First Lien Intercreditor Agreement” means
that certain first lien intercreditor agreement, dated as of February 11, 2011
(as amended, restated, modified, and supplemented from time to time), by and
among Avaya Inc., the Guarantors (as defined in the First Lien Intercreditor
Agreement) party thereto, the Cash Flow Credit Facility Agent, as General Credit
Facilities Collateral Agent and Authorized Representative for the General Credit
Facilities Secured Parties (as defined in the First Lien Intercreditor
Agreement), and the 7.00% Senior Secured Notes Trustee, as the Initial
Additional Authorized Representative (as defined in the First Lien Intercreditor
Agreement), and, pursuant to the First Lien Intercreditor joinder, the 9.00%
Senior Secured Notes Trustee, as Additional Authorized Representative (as
defined in the First Lien Intercreditor Agreement). 103. “First Lien
Intercreditor Joinder” means that certain Joinder Agreement No. 1 (as amended,
restated, supplemented, or otherwise modified from time to time) dated December
21, 2012, by and among the Cash Flow Credit Facility Agent, the 7.00% Senior
Secured Notes Trustee, and the 9.00% Senior Secured Notes Trustee. 104. “First
Lien Notes” means, collectively, the 7.00% Senior Secured Notes and the 9.00%
Senior Secured Notes. 105. “First Lien Reorganized HoldCo Equity Distribution”
means 91.5% of the Reorganized HoldCo Common Stock (subject to dilution by the
Management Equity Incentive Plan); provided that such distribution shall be
subject to exercise of the Second Lien Call Right. 106. “General Unsecured
Claim” means any Unsecured Claim, other than: (a) Administrative Claims; (b)
Professional Fee Claims; (c) Priority Tax Claims; (d) Other Priority Claims; (e)
PBGC Claims; (f) First Lien Debt Deficiency Claims (g) Second Lien Notes Claims;
(h) Section 510(b) Claims; (i) Intercompany Debtor Claims; and (j) Subsidiary
Claims. 107. “General Unsecured Recovery Pool” means Cash in the amount of
$25,000,000 on account of the Settled Challenge Claims Settlement to fund Pro
Rata distributions as provided herein on account of General Unsecured Claims.
108. “General Unsecured Recovery Pool Account” means a segregated account to be
funded on or prior to the Effective Date in accordance with Article IV.E hereof.
109. “Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code. 110. “HoldCo” means Avaya Holdings Corp. 111. “HoldCo
Interests” means (a) all Interests in HoldCo; and (b) any claim subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing. 112. “Holder” means an Entity holding a Claim
or an Interest, as applicable, each solely in its capacity as such. 113.
“Impaired” means, when used in reference to a Claim or Interest, a Claim or
Interest that is impaired within the meaning of section 1124 of the Bankruptcy
Code. 114. “Indemnification Obligations” means each of the Debtors’
indemnification obligations in place as of the Effective Date, whether in the
bylaws, certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions,
management or indemnification agreements, or employment or other contracts, for
their current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals and agents of the
Debtors.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr048.jpg]
10 115. “Initial General Unsecured Claims Distribution Date” means the date on
which the Distribution Agent shall make initial distributions to Holders of
Allowed General Unsecured Claims pursuant to the Plan, which shall be no later
than forty-five (45) days after the Effective Date. 116. “Intercompany Debtor
Claims” means any Claim held by a Debtor against any Debtor, including, for the
avoidance of doubt, all prepetition Intercompany Debtor Claims. 117.
“Intercompany Interest” means an Interest held by a Debtor in another Debtor or
a non-Debtor subsidiary. 118. “Interests” means any common stock, limited
liability company interest, equity security (as defined in section 101(16) of
the Bankruptcy Code), equity, ownership, profit interests, unit, or share in the
Debtors (including all options, warrants, rights, or other securities or
agreements to obtain such an interest or share in such Debtor), whether or not
arising under or in connection with any employment agreement and whether or not
certificated, transferable, preferred, common, voting, or denominated “stock” or
a similar security, including any claim against the Debtors subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing. 119. “Interim Compensation Order” means that
certain order, entered by the Bankruptcy Court on March 28, 2017 [Docket No.
324], establishing procedures for the compensation of Professionals. 120.
“Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.
121. “Lien” shall have the meaning set forth in section 101(37) of the
Bankruptcy Code. 122. “Management Equity Incentive Plan” means the
post-Effective Date management equity incentive plan that shall provide for
Reorganized HoldCo Common Stock, or other Interests in Reorganized HoldCo, on a
fully diluted basis, to be reserved for directors, officers, and employees of
the Reorganized Debtors, with awards and terms and conditions thereunder
determined by the Reorganized HoldCo Board, except as otherwise set forth in the
Executive Employment Agreement. 123. “New Agent” means the entity approved as
administrative agent under the New Secured Debt Documents. 124. “New Reorganized
Debt” means, collectively, the New Secured Debt and the Exit Facility. 125. “New
Reorganized Debt Documents” means, collectively, the New Secured Debt Documents
and the Exit Facility Documents. 126. “New Secured Debt” means secured
indebtedness with an aggregate principal amount of not less than the Syndication
Amount in form and substance materially consistent with the New Secured Debt
Term Sheet and otherwise acceptable to the Reorganized Debtors and the Requisite
First Lien Creditors. 127. “New Secured Debt Cash Deductions” means the amount
of Cash proceeds from the syndication of the New Secured Debt totaling the
amount necessary for (x) repayment of the DIP Financing, (y) payment of the PBGC
Cash Consideration, and (z) funding the General Unsecured Recovery Pool Account,
in each case as provided herein; provided, that to the extent the Debtors’
aggregate pro forma cash on hand on the Effective Date is projected to exceed
$350,000,000, such excess Cash shall be used to reduce the New Secured Debt Cash
Deductions on a dollar for dollar basis. 128. “New Secured Debt Documents”
means, collectively, all agreements, documents, and instruments delivered or
entered into in connection with the New Secured Debt (including any guarantee
agreements, pledge and collateral agreements, intercreditor agreements, and
other security documents), which shall be in form and substance acceptable to
the Debtors and the Requisite First Lien Creditors.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr049.jpg]
11 129. “New Secured Debt Term Sheet” means that certain term sheet attached as
Exhibit E to the Plan Support Agreement. 130. “Notice and Claims Agent” means
Prime Clerk LLC, the notice, claims, and solicitation agent retained by the
Debtors pursuant to the Order (I) Authorizing and Approving Employment and
Retention of Prime Clerk LLC as Claims and Noticing Agent for the Debtors and
Debtors in Possession Nunc Pro Tunc to the Petition Date, (II) Granting Related
Relief [Docket No. 48] and Order (I) Authorizing and Approving Employment and
Retention of Prime Clerk LLC as Administrative Advisor for the Debtors and
Debtors in Possession Nunc Pro Tunc to the Petition Date and (II) Granting
Related Relief [Docket No. 285]. 131. “OPEB” means non-pension postretirement
benefit obligations. 132. “Other Priority Claim” means any Claim against any
Debtor entitled to priority in right of payment under section 507(a) of the
Bankruptcy Code, other than: (a) an Administrative Claim; (b) a Priority Tax
Claim; (c) a DIP Financing Claim; or (d) a Professional Fee Claim. 133. “Other
Secured Claim” means any Secured Claim against any Debtor, including any Secured
Tax Claim, other than: (a) a First Lien Debt Claim; (b) a Second Lien Notes
Claim; or (c) a DIP Financing Claim. For the avoidance of doubt, “Other Secured
Claims” includes any Claim arising under, derived from, or based upon any letter
of credit issued in favor of one or more Debtors, the reimbursement obligation
for which is either secured by a Lien on collateral or is subject to a valid
right of setoff pursuant to section 553 of the Bankruptcy Code. 134. “PBGC”
means Pension Benefit Guaranty Corporation. 135. “PBGC Cash Consideration” means
Cash in an amount equal to $300,000,000, subject to the terms and conditions of
the PBGC Settlement. 136. “PBGC Claims” means the Allowed Claims pursuant to the
PBGC Stipulation of Settlement and pursuant to the PBGC Settlement Order and/or
this Plan, in full and final satisfaction of any Claims, including but not
limited to, any and all Claims for unpaid required contributions, unfunded
liabilities, PBGC premiums and PBGC termination premiums, arising in connection
with the sponsorship, establishment and maintenance of the Avaya Salaried
Pension Plan, and the termination thereof, (including in respect of Claims
against the Debtors’ and their non- Debtor affiliates on account of alleged
“controlled group” liability). 137. “PBGC Settlement” means the settlement with
PBGC, the principal terms of which are set forth in the PBGC Stipulation of
Settlement. 138. “PBGC Settlement Documents” means, collectively, all
agreements, documents, and instruments delivered or entered into in connection
with the PBGC Settlement. 139. “PBGC Settlement Order” means the order of the
Bankruptcy Court, which shall be in form and substance materially consistent
with the PBGC Stipulation of Settlement and otherwise reasonably acceptable to
the Debtors, PBGC and Requisite First Lien Creditors, approving the PBGC
Settlement. 140. “PBGC Stipulation of Settlement” means the definitive
documentation setting forth the PBGC Settlement, materially consistent with the
PBGC Settlement Term Sheet attached as Exhibit C of the Plan Support Agreement
and otherwise reasonably acceptable to the Debtors, PBGC, and Requisite First
Lien Creditors. 141. “Person” shall have the meaning set forth in section
101(41) of the Bankruptcy Code. 142. “Petition Date” means January 19, 2017.
143. “Plan” means this First Amended Joint Chapter 11 Plan of Reorganization of
Avaya Inc. and Its Debtor Affiliates (including the Plan Supplement and all
exhibits hereto and thereto), as the same may be amended, modified, supplemented
or amended and restated from time to time.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr050.jpg]
12 144. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, each of which shall be in form
and substance materially consistent with this Plan and otherwise acceptable to
the Debtors and the Requisite First Lien Creditors, to be Filed by the Debtors
prior to the Confirmation Hearing, including: (a) Reorganized HoldCo
Organizational Documents; (b) the Rejected Executory Contracts and Unexpired
Leases Schedule; (c) the Assumed Executory Contract and Unexpired Lease
Schedule; (d) the identity of the members of the Reorganized HoldCo Board and
executive management for Reorganized HoldCo; (e) a schedule of retained Causes
of Action; (f) the Management Equity Incentive Plan; (g) the Executive
Employment Agreement; (h) the Advisory Agreement; and (i) the New Reorganized
Debt Documents. Any reference to the Plan Supplement in the Plan shall include
each of the documents identified above as (a) through (i), as applicable. The
Debtors shall be entitled to amend such documents in accordance with their
respective terms and Article X of the Plan through and including the Effective
Date. 145. “Plan Support Agreement” means that certain Plan Support Agreement
dated as of August 6, 2017 among the Debtors and the Consenting Creditors. 146.
“Plan Support Agreement Order” means the order of the Bankruptcy Court, which
shall be in form and substance materially consistent with the Plan Support
Agreement and otherwise reasonably acceptable to the Debtors and Requisite First
Lien Creditors, approving the Plan Support Agreement and the parties’
obligations thereunder. 147. “Priority Tax Claim” means any Claim of a
Governmental Unit of the kind specified in section 507(a)(8) of the Bankruptcy
Code. 148. “Pro Rata” means the proportion that an Allowed Claim in a particular
Class bears to the aggregate amount of Allowed Claims in that respective Class,
or the proportion that Allowed Claims in a particular Class bear to the
aggregate amount of Allowed Claims in a particular Class and other Classes
entitled to share in the same recovery as such Allowed Claim under the Plan, as
applicable. 149. “Professional” means an Entity: (a) employed pursuant to a
Bankruptcy Court order in accordance with sections 327, 363, or 1103 of the
Bankruptcy Code and to be compensated for services rendered before or on the
Effective Date, pursuant to sections 327, 328, 329, 330, 331, or 363 of the
Bankruptcy Code; or (b) awarded compensation and reimbursement by the Bankruptcy
Court pursuant to section 503(b)(4) of the Bankruptcy Code. 150. “Professional
Fee Claims” means all Claims for fees and expenses (including transaction and
success fees) incurred by a Professional on after the Petition Date to the
extent such fees and expenses have not been paid pursuant to an order of the
Bankruptcy Court. 151. “Professional Fee Claims Estimate” means the aggregate
unpaid Professional Fee Claims through the Effective Date as estimated in
accordance with Article II.C.3 hereof. 152. “Professional Fee Escrow” means an
interest-bearing escrow account established and funded pursuant to Article
II.C.2 hereof. 153. “Professional Fee Escrow Agent” means an escrow agent for
the Professional Fee Escrow Account appointed pursuant to Article II.C.2 of the
Plan and the escrow agreement entered into pursuant thereto. 154. “Proof of
Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11
Cases. 155. “Quarterly Distribution Date” means the first Business Date after
the end of each quarterly calendar period (i.e., March 31, June 30, September
30, and December 31 of each calendar year) occurring after the Effective Date.
156. “Reinstated” or “Reinstatement” means, with respect to Claims and
Interests, the treatment provided for in section 1124 of the Bankruptcy Code.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr051.jpg]
13 157. “Rejected Executory Contracts and Unexpired Leases Schedule” means the
schedule (including any amendments or modifications thereto), if any, of certain
Executory Contracts and Unexpired Leases to be rejected by the Debtors pursuant
to the Plan, as set forth in the Plan Supplement, as may be amended by the
Debtors in consultation with the Requisite First Lien Creditors from time to
time. 158. “Released Party” means each of the following in their capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) each of the Debtors’
Estates; (d) the Shareholders; (e) the Consenting Creditors; (f) PBGC; (g) the
Cash Flow Credit Facility Agent and DIP Financing Agent; and (h) with respect to
each of the foregoing Entities in clauses (a) through (g), such Entity and its
current and former Affiliates, and such Entities’ and their current and former
Affiliates’ current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly),
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former equity holders, officers, directors, managers,
principals, members, employees, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, each in their capacity as such. 159.
“Releasing Party” means each of the following in their capacity as such: (a) all
Holders of Claims who are deemed to accept the Plan; (b) all Holders of Claims
who vote to accept the Plan; (c) the Consenting Creditors; (d) PBGC; (e) the
Cash Flow Credit Facility Agent and DIP Financing Agent; and (f) with respect to
each of the Debtors, the Reorganized Debtors, and each of the foregoing Entities
in clauses (a) through (e), such Entity and its current and former Affiliates,
and such Entities’ and their current and former Affiliates’ current and former
directors, managers, and officers, to the extent such director, manager, or
officer provides express consent, equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and each of their respective current and former equity
holders, officers, directors, managers, principals, members, employees, agents,
advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, each
in their capacity as such. 160. “Reorganized Avaya” means Avaya Inc., or any
successors thereto, by merger, consolidation, or otherwise, on or after the
Effective Date. 161. “Reorganized Avaya Total Enterprise Value” means $5,721
million, which includes $201 million attributed to certain of the Debtors’
intellectual property. 162. “Reorganized Debtors” means the Debtors, or any
successors thereto, by merger, consolidation, or otherwise, on or after the
Effective Date, including Reorganized Avaya and Reorganized HoldCo. 163.
“Reorganized Debtors Organizational Documents” means the form of the
certificates or articles of incorporation, bylaws, or such other applicable
formation documents of each Reorganized Debtor, all in form and substance
reasonably acceptable to the Debtors and the Requisite First Lien Creditors.
164. “Reorganized HoldCo” means HoldCo, or any successors thereto, by merger,
consolidation, or otherwise, on and after the Effective Date. 165. “Reorganized
HoldCo Board” means the initial board of directors, members, or managers, as
applicable, of Reorganized HoldCo as designated pursuant to the Plan Supplement.
166. “Reorganized HoldCo Common Stock” means the common stock, par value of
$0.01 per share, of Reorganized HoldCo to be issued upon consummation of the
Plan. 167. “Reorganized HoldCo Organizational Documents” means the form of the
certificates or articles of incorporation, bylaws, or such other applicable
formation documents of Reorganized HoldCo, which forms shall be included in the
Plan Supplement all in form and substance reasonably acceptable to the Debtors
and the Requisite First Lien Creditors. 168. “Requisite First Lien Creditors”
shall have the meaning set forth in the Plan Support Agreement.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr052.jpg]
14 169. “Restructuring Transactions” shall have the meaning set forth in Article
IV.A hereof. 170. “Schedules” means, collectively, the schedules of assets and
liabilities, schedules of Executory Contracts and Unexpired Leases, and
statements of financial affairs Filed by the Debtors pursuant to section 521 of
the Bankruptcy Code and in substantial accordance with the Official Bankruptcy
Forms, as the same may have been amended, modified, or supplemented from time to
time. 171. “Second Lien Call Procedures” means those certain procedures attached
as Exhibit H to the Disclosure Statement setting forth the terms and conditions
governing the exercise of the Second Lien Call Right by Holders of Second Lien
Notes Claims. 172. “Second Lien Call Right” means, if the New Secured Debt is
syndicated in an amount greater than or equal to the Syndication Amount and the
Class of Second Lien Notes Claims votes to accept the Plan, the right, but not
the obligation, in favor of Holders of Second Lien Notes Claims, in accordance
with the Second Lien Call Procedures, which right must be exercised, if at all,
prior to the Confirmation Date, to purchase (i) at least $250,000,000 and no
more than $500,000,000 of Reorganized HoldCo Common Stock for Cash or (ii) 100%
of the First Lien Reorganized HoldCo Equity Distribution for Cash, in each case
at a price per share equivalent to payment in full of the First Lien Debt Claims
less the amount of the First Lien Cash Distribution, subject to the terms and
conditions set forth in the Second Lien Call Procedures; provided that, if the
New Secured Debt is not syndicated in an amount greater than or equal to the
Syndication Amount or the Class of Second Lien Notes Claims does not vote to
accept the Plan, the Second Lien Call Right shall be null and void ab initio.
173. “Second Lien Call Right Shares” means the shares of Reorganized HoldCo
Common Stock issuable in connection with the Second Lien Call Right. 174.
“Second Lien Noteholders” means the holders of Second Lien Notes. 175. “Second
Lien Notes” means the 10.50% second lien notes due March 1, 2021 issued pursuant
to the Second Lien Notes Indenture. 176. “Second Lien Notes Claims” means any
Claim, including any deficiency Claim, against any Debtor arising from or based
upon the Second Lien Notes or the Second Lien Notes Indenture, including accrued
but unpaid interest, costs, fees, and indemnities. 177. “Second Lien Notes
Indenture” means that certain indenture, dated as of March 7, 2013 (as the same
may have been amended, modified, supplemented, or amended and restated from time
to time), for the Second Lien Notes by and among Avaya Inc., as the issuer, the
Subsidiary Guarantors, as guarantors, and the Second Lien Notes Trustee. 178.
“Second Lien Notes Indenture Trustee Charging Lien” means a Lien or other
priority in payment to which the Second Lien Notes Trustee in its capacity as
indenture trustee is entitled, pursuant to the Second Lien Notes Indenture or
any ancillary documents, instruments, or agreements. 179. “Second Lien Notes
Settlement Equity Distribution” means a distribution of 1% of the Reorganized
HoldCo Equity, subject to dilution by the Management Equity Incentive Plan. 180.
“Second Lien Notes Trustee” means Wilmington Savings Fund Society, FSB, in its
capacity as collateral agent and indenture trustee under the Second Lien Notes
Indenture, including any successor thereto. 181. “Section 510(b) Claims” means
any Claim against any Debtor: (a) arising from the rescission of a purchase or
sale of a Security of any Debtor or an affiliate of any Debtor; (b) for damages
arising from the purchase or sale of such a Security; (c) or for reimbursement
or contribution allowed under section 502 of the Bankruptcy Code on account of
such a claim; provided that a Section 510(b) Claim shall not include any claims
subject to subordination under section 510(b) of the Bankruptcy Code arising
from or related to an equity interest.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr053.jpg]
15 182. “Secured” means, when referring to a Claim, a Claim secured by a Lien on
property in which the applicable Estate has an interest, which Lien is valid,
perfected, and enforceable pursuant to applicable law or by a Final Order, or
that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the
extent of the value of the applicable creditor’s interest in such Estate’s
interest in such property or to the extent of the amount subject to setoff, as
applicable, in each case, as determined pursuant to section 506(a) of the
Bankruptcy Code. 183. “Secured Tax Claim” means any Secured Claim against any
Debtor that, absent its secured status, would be entitled to priority in right
of payment under section 507(a)(8) of the Bankruptcy Code (determined
irrespective of time limitations), including any related Secured Claim for
penalties. 184. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§
77a–77aa, as amended, together with the rules and regulations promulgated
thereunder. 185. “Securities Exchange Act” means the Securities Exchange Act of
1934, 15 U.S.C. §§ 78a–78nn. 186. “Security” shall have the meaning set forth in
section 101(49) of the Bankruptcy Code. 187. “Settled Challenge Claims” means
all potential Claims and potential Causes of Action which could have been
asserted on behalf of the Debtors or their Estates with respect to any Lien or
security interest purportedly securing the Retained Claims Collateral (as
defined in the DIP Financing Order). 188. “Settled Challenge Claims Settlement”
means the settlement of the Settled Challenge Claims on the terms set forth in
Article VIII, pursuant to the distributions on account of the Allowed General
Unsecured Claims pursuant to Article III.B.6 hereof. 189. “Shareholders” means
each of the current and former Holders of HoldCo Interests from time to time,
including those Entities identified as shareholders pursuant to the Amended List
of Equity Security Holders filed at [Docket No. 7], In re Avaya Holdings Corp.,
Case No. 17-10098 (Bankr. S.D.N.Y. Feb. 10, 2017), as the same may be amended,
modified, or supplemented from time to time. 190. “Sierra Intercompany Note”
means the note dated as of October 26, 2007 with a nominal balance of $1.3
billion due from Sierra Communication International LLC to Avaya Inc. 191.
“Subsidiary Claims” means any Claim of a non-Debtor subsidiary of Avaya Inc.
against any Debtor. 192. “Subsidiary Guarantors” means, each Debtor other than
(a) Avaya Inc.; (b) Avaya Holdings Corp.; and (c) Sierra Communication
International LLC. 193. “Subsidiary Intercompany Claims” means any Claim of a
non-Debtor subsidiary of Avaya Inc. against any other non-Debtor or Debtor. 194.
“Syndication Amount” means $2,925,000,000, inclusive of any original issue
discount. 195. “Term Loan B-3 Claims” means all Claims arising from or based
upon the B-3 term loans incurred under the Cash Flow Credit Facility Documents,
which principal outstanding as of the Petition Date was in the aggregate amount
equal to $615,928,097. 196. “Term Loan B-4 Claims” means all Claims arising from
or based upon the B-4 term loans incurred under the Cash Flow Credit Facility
Documents, which principal outstanding as of the Petition Date was in the
aggregate amount equal to $819,794. 183. “Term Loan B-6 Claims” means all Claims
arising from or based upon the B-6 term loans incurred under the Cash Flow
Credit Facility Documents, which principal outstanding as of the Petition Date
was in the aggregate amount equal to $537,033,060.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr054.jpg]
16 184. “Term Loan B-7 Claims” means all Claims arising from or based upon the
B-7 term loans incurred under the Cash Flow Credit Facility Documents, which
principal outstanding as of the Petition Date was in the aggregate amount equal
to $2,080,946,472. 197. “U.S. Qualified Pension Plans” means the Avaya Hourly
Pension Plan and the Avaya Salaried Pension Plan. 198. “U.S. Trustee” means the
Office of the United States Trustee for Region 2. 199. “Unencumbered Value”
means the portion of Reorganized Avaya Total Enterprise Value that is not
Encumbered Value. 200. “Unexpired Lease” means a lease to which one or more of
the Debtors is a party that is subject to assumption or rejection under sections
365 or 1123 of the Bankruptcy Code. 201. “Unimpaired” means, with respect to a
Claim or a Class of Claims or Interests, a Claim or an Interest that is
unimpaired within the meaning of section 1124 of the Bankruptcy Code. 202.
“Unsecured” means, with respect to any Claim, any Claim that is not a Secured
Claim. 203. “Voting Deadline” means 5:00 p.m. (Eastern Time) on [__], 2017,
which is the deadline for submitting Ballots to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code. B. Rules of Interpretation
For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise provided
herein, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions; (3)
except as otherwise provided, any reference herein to an existing document or
exhibit having been Filed or to be Filed shall mean that document or exhibit, as
it may thereafter be amended, restated, supplemented, or otherwise modified in
accordance with the Plan; (4) unless otherwise specified herein, all references
herein to “Articles” are references to Articles of the Plan or hereto; (5)
unless otherwise stated herein, the words “herein,” “hereof,” and ‘‘hereto’’
refer to the Plan in its entirety rather than to a particular portion of the
Plan; (6) captions and headings to Articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation hereof; (7) the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, and shall be deemed to
be followed by the words “without limitation”; (8) unless otherwise specified,
the rules of construction set forth in section 102 of the Bankruptcy Code shall
apply to the Plan; (9) any term used in capitalized form herein that is not
otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as the case may be; (10) any docket number references in the
Plan shall refer to the docket number of any document Filed with the Bankruptcy
Court in the Chapter 11 Cases; (11) references to “Proofs of Claim,” “Holders of
Claims,” “disputed Claims,” and the like shall include “Proofs of Interest,”
“Holders of Interests,” “disputed Interests,” and the like as applicable; (12)
references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the
applicable state limited liability company laws; (13) any immaterial
effectuating provisions may be interpreted by the Debtors, with the consent of
the Requisite First Lien Creditors (which consent shall not be unreasonably
withheld), or after the Effective Date, the Reorganized Debtors in such a manner
that is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity; and (14) except as otherwise provided, any references to the
Effective Date shall mean the Effective Date or as soon as reasonably
practicable thereafter. C. Computation of Time



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr055.jpg]
17 Unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day. D. Governing Law Unless a rule of law
or procedure is supplied by federal law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of
the State of New York, without giving effect to the principles of conflict of
laws, shall govern the rights, obligations, construction, and implementation of
the Plan, any agreements, documents, instruments, or contracts executed or
entered into in connection with the Plan (except as otherwise set forth in those
agreements, in which case the governing law of such agreement shall control);
provided that corporate or limited liability company governance matters relating
to the Debtors or the Reorganized Debtors, as applicable, not incorporated or
formed (as applicable) in the State of New York shall be governed by the laws of
the state of incorporation or formation (as applicable) of the applicable Debtor
or Reorganized Debtor. E. Reference to Monetary Figures All references in the
Plan to monetary figures shall refer to currency of the United States of
America, unless otherwise expressly provided herein. F. Reference to the Debtors
or the Reorganized Debtors Except as otherwise specifically provided in the Plan
to the contrary, references in the Plan to the Debtors or the Reorganized
Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to
the extent the context requires. G. Controlling Document In the event of an
inconsistency between the Plan and the Disclosure Statement, the terms of the
Plan shall control in all respects. In the event of an inconsistency between the
Plan and the Plan Supplement, the terms of the relevant document in the Plan
Supplement shall control (unless stated otherwise in such Plan Supplement
document or in the Confirmation Order). In the event of an inconsistency between
the Confirmation Order and the Plan, the Confirmation Order shall control.
ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS In accordance with section
1123(a)(1) of the Bankruptcy Code, Administrative Claims, including DIP
Financing Claims, Professional Fee Claims, and Priority Tax Claims have not been
classified and, thus, are excluded from the classification of Claims and
Interests set forth in Article III hereof. A. Administrative Claims Except with
respect to Professional Fee Claims and DIP Financing Claims, and except to the
extent that an Administrative Claim has already been paid during the Chapter 11
Cases or a Holder of an Allowed Administrative Claim and the applicable Debtor,
prior to the Effective Date with consent of the Requisite First Lien Creditors
(which consent shall not be unreasonably withheld), or after the Effective Date,
the applicable Reorganized Debtor agrees to less favorable treatment, each
Holder of an Allowed Administrative Claim shall be paid in full in Cash: (1) if
such Administrative Claim is Allowed as of the Effective Date, not later than
forty-five (45) days after the Effective Date or as soon as reasonably
practicable thereafter; (2) if such Administrative Claim is not Allowed as of
the Effective Date, not later than forty-five (45) days after the Effective Date
after entry of an order of the Bankruptcy Court Allowing such Claim, or as soon
as reasonably practicable thereafter; provided that if an Allowed Administrative
Claim arises from liabilities incurred by the Debtors’ Estates in the ordinary
course of business after the Petition Date,



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr056.jpg]
18 such Claim shall be paid in accordance with the terms and conditions of the
particular transaction giving rise to such Claim in the ordinary course. Except
as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims or DIP Financing Claims,
requests for payment of Allowed Administrative Claims must be Filed and served
on the Reorganized Debtors pursuant to the procedures specified in the
Confirmation Order and the notice of entry of the Confirmation Order no later
than the Administrative Claims Bar Date; provided, however that the
Administrative Claims Bar Date does not apply to Professional Fee Claims or
Administrative Claims arising in the ordinary course of business. Objections to
requests for payment of Administrative Claims that are Filed with the Bankruptcy
Court (other than Professional Fee Claims and DIP Financing Claims) must be
Filed and served on the requesting party by the Administrative Claims Objection
Bar Date. Notwithstanding the foregoing, requests for payment of fees and
expenses of professionals compensated pursuant to the DIP Financing Order are
not required to File and serve such requests other than in compliance with the
procedures set forth in the DIP Financing Order. HOLDERS OF ADMINISTRATIVE
CLAIMS THAT ARE REQUIRED TO, BUT DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF
SUCH ADMINISTRATIVE CLAIMS BY THE ADMINISTRATIVE CLAIMS BAR DATE SHALL BE
FOREVER BARRED, ESTOPPED, AND ENJOINED FROM ASSERTING SUCH ADMINISTRATIVE CLAIMS
AGAINST THE DEBTORS OR THEIR PROPERTY AND SUCH ADMINISTRATIVE CLAIMS SHALL BE
DEEMED DISCHARGED AS OF THE EFFECTIVE DATE. B. DIP Financing Claims All DIP
Financing Claims shall be deemed Allowed as of the Effective Date in an amount
equal to (i) the principal amount outstanding under the DIP Financing facility
on such date, (ii) all interest accrued and unpaid thereon to the date of
payment and (iii) all accrued and unpaid fees, expenses and noncontingent
indemnification obligations payable under the DIP Financing Credit Agreement and
the DIP Financing Order. Except to the extent that a Holder of an Allowed DIP
Financing Claim agrees to a less favorable treatment, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, each
Allowed DIP Financing Claim, each such Allowed DIP Financing Claim shall be paid
in full, in Cash, by the Debtors on the Effective Date with Cash proceeds from
the New Secured Debt. Contemporaneously with the foregoing payment, except with
respect to Contingent DIP Obligations (which shall survive the Effective Date
and shall continue to be governed by the DIP Financing facility as provided
below), the DIP Financing facility and the “Loan Documents” referred to therein
shall be deemed canceled, all Liens on property of the Debtors and the
Reorganized Debtors arising out of or related to the DIP Financing facility
shall automatically terminate, and all Collateral subject to such Liens shall be
automatically released, in each case without further action by the DIP Financing
Agent or the DIP Financing Lenders and all guarantees of the Debtors and
Reorganized Debtors arising out of or related to the DIP Financing Claims shall
be automatically discharged and released, in each case without further action by
the DIP Financing Agent or the DIP Financing Lenders. The DIP Financing Agent
and the DIP Financing Lenders shall take all actions to effectuate and confirm
such termination, release and discharge as reasonably requested by the Debtors
or the Reorganized Debtors. C. Professional Fee Claims 1. Final Fee Applications
All final requests for payment of Professional Fee Claims must be Filed with the
Bankruptcy Court no later than the first Business Day that is sixty (60) days
after the Effective Date unless otherwise ordered by the Bankruptcy Court. 2.
Professional Fee Escrow Account



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr057.jpg]
19 If the Professional Fee Claims Estimate is greater than zero, as soon as
reasonably practicable after the Confirmation Date and no later than the
Effective Date, the Debtors shall establish and fund the Professional Fee Escrow
with Cash equal to the Professional Fee Claims Estimate, and no Liens, Claims,
or interests shall encumber the Professional Fee Escrow in any way (whether on
account of the Exit Facility, the New Secured Debt, or otherwise). The
Professional Fee Escrow (including funds held in the Professional Fee Escrow)
(x) shall not be and shall not be deemed property of the Debtors or the
Reorganized Debtors and (y) shall be held in trust for the Professionals;
provided that funds remaining in the Professional Fee Escrow after all Allowed
Professional Fee Claims have been irrevocably paid in full shall revert to the
Reorganized Debtors. Allowed Professional Fee Claims shall be paid in Cash to
such Professionals from funds held in the Professional Fee Escrow when such
Claims are Allowed by an order of the Bankruptcy Court; provided, that the
Debtors’ and Reorganized Debtors’ obligations with respect to Professional Fee
Claims shall not be limited nor deemed limited in any way to the balance of
funds held in the Professional Fee Escrow. If the amount in any Professional Fee
Escrow Account is insufficient to fund payment in full of all Allowed amounts
owing to Professionals, the deficiency shall be promptly funded to the
Professional Fee Escrow Account without any further action or order of the
Bankruptcy Court. 3. Professional Fee Claims Estimate Professionals shall
estimate in good faith their unpaid Professional Fee Claims and other unpaid
fees and expenses incurred in rendering services to the Debtors before and as of
the Effective Date and shall deliver such good faith estimate to the Debtors and
to counsel for the Ad Hoc First Lien Group no later than five (5) Business Days
prior to the Effective Date; provided, however, that such estimate shall not be
deemed to limit the amount of the fees and expenses that are the subject of the
Professional’s final request for payment of Filed Professional Fee Claims. If a
Professional does not provide an estimate, the Debtors shall estimate in good
faith the unpaid and unbilled fees and expenses of such Professional. 4. Post-
Effective Date Fees and Expenses Except as otherwise specifically provided in
the Plan, on and after the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, shall, in the ordinary course of business and without
any further notice to or action, order, or approval of the Bankruptcy Court, pay
in Cash the reasonable legal, professional, or other fees and expenses related
to implementation of the Plan and Consummation incurred by the Debtors or the
Reorganized Debtors, as applicable. Upon the Effective Date, any requirement
that Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention for services rendered after such date shall
terminate, and the Debtors or the Reorganized Debtors, as applicable, may employ
any Professional in the ordinary course of business without any further notice
to or action, order, or approval of the Bankruptcy Court. D. Priority Tax Claims
Except to the extent that a Holder of an Allowed Priority Tax Claim and the
applicable Debtor prior to the Effective Date, with the consent of the Requisite
First Lien Creditors (which consent shall not be unreasonably withheld), or
after the Effective Date, the Reorganized Debtor agree to a less favorable
treatment, in full and final satisfaction, settlement, release, and discharge of
and in exchange for each Allowed Priority Tax Claim, each Holder of such Allowed
Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code and, for the avoidance of doubt,
holders of Allowed Priority Tax Claims will receive interest on such Allowed
Priority Tax Claims after the Effective Date in accordance with sections 511 and
1129(a)(9)(C) of the Bankruptcy Code. ARTICLE III. CLASSIFICATION AND TREATMENT
OF CLAIMS AND INTERESTS A. Summary of Classification



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr058.jpg]
20 Claims and Interests, except for Administrative Claims, including DIP
Financing Claims, Professional Fee Claims, and Priority Tax Claims, are
classified in the Classes set forth in this Article III. A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest
qualifies within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Interest qualifies within
the description of such other Classes. A Claim or Interest also is classified in
a particular Class for the purpose of receiving distributions pursuant to the
Plan only to the extent that such Claim is an Allowed Claim in that Class and
has not been paid, released, or otherwise satisfied prior to the Effective Date.
The classification of Claims and Interests against each Debtor pursuant to the
Plan is as set forth below. The Plan shall apply as a separate Plan for each of
the Debtors, and the classification of Claims and Interests set forth herein
shall apply separately to each of the Debtors. All of the potential Classes for
the Debtors are set forth herein. Certain of the Debtors may not have Holders of
Claims or Interests in a particular Class or Classes, and such Claims shall be
treated as set forth in Article III.G hereof. 1. Class Identification The
classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows: Class Claim / Interest Status Voting Rights
1 Other Priority Claims Unimpaired Not Entitled to Vote (Presumed to Accept) 2
Other Secured Claims Unimpaired Not Entitled to Vote (Presumed to Accept) 3
First Lien Debt Claims Impaired Entitled to Vote 4 Second Lien Notes Claims
Impaired Entitled to Vote 5 PBGC Claims Impaired Entitled to Vote 6 General
Unsecured Claims Impaired Entitled to Vote 7 Prepetition Intercompany Debtor
Claims Unimpaired Not Entitled to Vote (Deemed to Accept) 8 Subsidiary Claims
Unimpaired Not Entitled to Vote (Deemed to Accept) 9 Section 510(b) Claims
Impaired Not Entitled to Vote (Deemed to Reject) 10 Intercompany Interests
Unimpaired Not Entitled to Vote (Deemed to Accept) 11 HoldCo Interests Impaired
Not Entitled to Vote (Deemed to Reject) B. Treatment of Claims and Interests 1.
Class 1 – Other Priority Claims



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr059.jpg]
21 a. Classification: Class 1 consists of Other Priority Claims. b. Treatment:
Except to the extent that a Holder of an Allowed Other Priority Claim and the
applicable Debtor prior to the Effective Date, with the consent of the Requisite
First Lien Creditors (which consent shall not be unreasonably withheld), or
after the Effective Date, the applicable Reorganized Debtor agree to a less
favorable treatment, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for such Other Priority Claim, each
such Holder shall receive payment in full, in Cash, of the unpaid portion of its
Other Priority Claim on the Effective Date or as soon thereafter as reasonably
practicable (or, if payment is not then due, shall be paid in accordance with
its terms in the ordinary course). c. Voting: Class 1 is Unimpaired under the
Plan. Each Holder of an Other Priority Claim is conclusively presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
each Holder of an Other Priority Claim is not entitled to vote to accept or
reject the Plan. 2. Class 2 – Other Secured Claims a. Classification: Class 2
consists of Other Secured Claims. b. Treatment: Except to the extent that a
Holder of an Allowed Other Secured Claim and the applicable Debtor prior to the
Effective Date, with the consent of the Requisite First Lien Creditors (which
consent shall not be unreasonably withheld), or after the Effective Date, the
Reorganized Debtor agree to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for such Other Secured Claim, each such Holder shall receive at the applicable
Debtor’s, with the consent of the Requisite First Lien Creditors (which consent
shall not be unreasonably withheld), or Reorganized Debtor’s discretion: (i)
payment in full in cash of the unpaid portion of such Holder’s Allowed Other
Secured Claim on the Effective Date or as soon thereafter as reasonably
practicable (or if payment is not then due, shall be paid in accordance with its
terms in the ordinary course); (ii) Reinstatement of such Holder’s Allowed Other
Secured Claim; (iii) the applicable Debtor’s interest in the collateral securing
such Holder’s Other Secured Claim; or (iv) such other treatment rendering such
Holder’s Allowed Other Secured Claim unimpaired. c. Voting: Class 2 is
Unimpaired under the Plan. Each Holder of an Other Secured Claim is conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, each Holder of an Other Secured Claim is not entitled to vote
to accept or reject the Plan. 3. Class 3 - First Lien Debt Claims a.
Classification: Class 3 consists of all First Lien Debt Claims b. Allowance: The
First Lien Debt Claims shall be Allowed in the amount of $4,609,365,976 less the
Allocation Amount.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr060.jpg]
22 c. Treatment: On the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for such
Claims, each Holder of a First Lien Debt Claim shall receive, its Pro Rata share
of, as applicable: (i) (A) if the New Secured Debt is syndicated in an amount
greater than or equal to the Syndication Amount, such Holder will receive its
Pro Rata share of the First Lien Cash Distribution; or (B) if the New Secured
Debt is syndicated in an amount less than the Syndication Amount, such Holder
will receive its Pro Rata share of the (i) unsyndicated portion of the New
Secured Debt and (ii) Cash in an amount equal to the proceeds from the
syndication of the New Secured Debt less the New Secured Debt Cash Deductions;
and (ii) the First Lien Reorganized HoldCo Equity Distribution (less any
Reorganized HoldCo Common Stock subscribed for through the exercise of the
Second Lien Call Right, if any); and/or, as and to the extent applicable, (iii)
Cash proceeds from the exercise of the Second Lien Call Right, if any. d.
Voting: Class 3 is Impaired under the Plan. Each Holder of a First Lien Debt
Claim is entitled to vote to accept or reject the Plan. 4. Class 4 - Second Lien
Notes Claims a. Classification: Class 4 consists of all Second Lien Notes
Claims. b. Allowance: The Second Lien Notes Claims shall be Allowed in the
aggregate amount equal to $1,439,960,282. c. Treatment: On the Effective Date,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Claims (including with respect to any deficiency
Claim), each Holder of Second Lien Notes Claims shall receive, in each case
without duplication among the Debtors: (i) its Pro Rata share of the Second Lien
Notes Equity Distribution; and (ii) if Class 4 votes to accept the Plan and the
New Secured Debt is syndicated in an amount greater than or equal to the
Syndication Amount: A. For Holders of Second Lien Notes Claims, the Second Lien
Call Right, which shall be exercised in accordance with the Second Lien Call
Procedures. B. For the avoidance of doubt, if Class 4 does not vote to accept
the Plan or the New Secured Debt is not syndicated in an amount greater than or
equal to the Syndication Amount, the Second Lien Call Right shall be null and
void ab initio without further action by the Debtors or any other party and no
distributions shall be made pursuant to Article III.B.4.c(ii)A hereof. d.
Voting: Class 4 is Impaired under the Plan. Each Holder of a Second Lien Notes
Claim is entitled to vote to accept or reject the Plan. 5. Class 5 – PBGC Claims



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr061.jpg]
23 a. Classification: Class 5 consists of all PBGC Claims. b. Allowance: The
PBGC Claims with respect to the Avaya Salaried Pension Plan shall be Allowed in
the aggregate amount not less than the sum of (i) $1,240,300,000, on account of
unfunded benefit liabilities with respect to the Avaya Salaried Pension Plan,
and (ii) any and all unpaid minimum funding contributions due with respect to
the Avaya Salaried Pension Plan. c. Treatment of PBGC Claims with respect to the
Avaya Salaried Pension Plan: In full and final satisfaction, settlement,
release, and compromise of each Allowed PBGC Claim, on the Effective Date PBGC
shall receive the treatment pursuant to the PBGC Stipulation of Settlement for
the Avaya Salaried Pension Plan, consisting of: (i) the PBGC Cash Consideration;
and (ii) 7.5% of the Reorganized HoldCo Common Stock, subject to dilution for
any Reorganized HoldCo Common Stock issued pursuant to the Management Equity
Incentive Plan. d. Voting: Class 5 is Impaired under the Plan. PBGC is entitled
to vote to accept or reject the Plan. 6. Class 6 - General Unsecured Claims a.
Classification: Class 6 consists of all General Unsecured Claims. b. Treatment:
Except to the extent that a Holders of an Allowed General Unsecured Claim agrees
to a less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of and in exchange for each such Claim, each Holder of an
Allowed General Unsecured Claim shall receive its, Pro Rata distribution in Cash
from the General Unsecured Recovery Pool in an amount not to exceed 8.2% of such
Holder’s Allowed General Unsecured Claim. c. Voting: Class 6 is Impaired under
the Plan. Each Holder of an Allowed General Unsecured Claim is entitled to vote
to accept or reject the Plan. 7. Class 7 - Prepetition Intercompany Debtor
Claims a. Classification: Class 7 consists of all Prepetition Intercompany
Debtor Claims. b. Treatment: Except to the extent that a Holder of a prepetition
Intercompany Debtor Claim agrees to a less favorable treatment, in full and
final satisfaction, settlement, release, and discharge of and in exchange for
each prepetition Intercompany Debtor Claim, each Holder of such prepetition
Intercompany Debtor Claim shall receive such treatment as to render such Holder
Unimpaired. c. Voting: Class 7 is Unimpaired under the Plan. Each Holder of a
prepetition Intercompany Debtor Claim will be conclusively presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
each Holder of a prepetition Intercompany Debtor Claim will not be entitled to
vote to accept or reject the Plan. 8. Class 8 - Subsidiary Claims a.
Classification: Class 8 consists of all Subsidiary Claims.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr062.jpg]
24 b. Treatment: Except to the extent that a Holder of a Subsidiary Claim agrees
to a less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of and in exchange for each Subsidiary Claim, each Holder
of such Subsidiary Claim shall receive such treatment as to render such Holder
Unimpaired. c. Voting: Class 8 is Unimpaired under the Plan. Each Holder of a
Subsidiary Claim will be conclusively presumed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Therefore, each Holder of a
Subsidiary Claim will not be entitled to vote to accept or reject the Plan. 9.
Section 510(b) Claims a. Classification: Class 9 consists of all Section 510(b)
Claims. b. Treatment: Section 510(b) Claims will be canceled, released,
discharged, and extinguished as of the Effective Date, and will be of no further
force or effect, and Holders of Section 510(b) Claims will not receive any
distribution on account of such Section 510(b) Claims. c. Voting: Holders of
Section 510(b) Claims are deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, Holders of Section 510(b) Claims are
not entitled to vote to accept or reject the Plan. 10. Class 10 - Intercompany
Interests a. Classification: Class 10 consists of all Intercompany Interests. b.
Treatment: Intercompany Interests shall be Reinstated so as to maintain the
organizational structure of the Debtors as such structure existed on the
Petition Date unless treated otherwise in connection with a Restructuring
Transaction. c. Voting: Holders of Intercompany Interests are deemed to have
accepted the Plan. Therefore, Holders of Intercompany Interests are not entitled
to vote to accept or reject the Plan. 11. Class 11 - HoldCo Interests a.
Classification: Class 11 consists of all HoldCo Interests. b. Treatment: On the
Effective Date, all HoldCo Interests shall be cancelled without any distribution
on account of such Interests. c. Voting: Holders of HoldCo Interests are deemed
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, such Holders are not entitled to vote to accept or reject the Plan.
C. Special Provision Governing Unimpaired Claims Except as otherwise
specifically provided in the Plan, nothing herein shall be deemed to affect,
diminish, or impair the Debtors’ or the Reorganized Debtors’ rights and
defenses, both legal and equitable, with respect to any Reinstated Claim or
Unimpaired Claim, including legal and equitable defenses to setoffs or
recoupment against Reinstated Claims or Unimpaired Claims; and, except as
otherwise specifically provided in the Plan, nothing herein shall be deemed to
be a waiver or relinquishment of any Claim, Cause of Action, right of setoff, or
other legal or equitable defense which the Debtors had immediately prior to the
Petition Date, against or with respect to any Claim that is Unimpaired by the
Plan. Except as otherwise specifically provided in the Plan, the Reorganized
Debtors shall have, retain, reserve, and be entitled to assert all such Claims,
Causes of Action, rights of setoff, and other legal or



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr063.jpg]
25 equitable defenses which the Debtors had immediately prior to the Petition
Date fully as if the Chapter 11 Cases had not been commenced, and all of the
Reorganized Debtors’ legal and equitable rights with respect to any Reinstated
Claim or Claim that is Unimpaired by this Plan may be asserted after the
Confirmation Date and the Effective Date to the same extent as if the Chapter 11
Cases had not been commenced. D. Special Provision Regarding Prepetition
Intercompany Claims and Recharacterization Claims Any and all Prepetition Debtor
Intercompany Claims, Subsidiary Claims and Recharacterization Claims shall be
settled and compromised. Distributions on account of the Allowed Claims
resulting from such settlement and compromise shall be effected through the
distributions to Holders of Allowed Claims pursuant to the Plan. Notwithstanding
the foregoing, Prepetition Debtor Intercompany Claims and Subsidiary Claims may
be deemed settled, cancelled, extinguished, Reinstated or otherwise Unimpaired,
in whole or in part, as of the Effective Date, in each case, at the discretion
of the Debtors, with the consent of the Requisite First Lien Creditors, or
Reorganized Debtors. E. Special Provision Regarding Settled Challenge Claims Any
and all Settled Challenge Claims shall be settled and compromised pursuant to
Article VIII of the Plan. Distributions on account of the Allowed General
Unsecured Claims resulting from such settlement and compromise shall be effected
through the distributions to Holders of Allowed General Unsecured Claims
pursuant to the Plan. F. Confirmation Pursuant to Sections 1129(a)(10) and
1129(b) of the Bankruptcy Code Section 1129(a)(10) of the Bankruptcy Code shall
be satisfied for purposes of Confirmation by acceptance of the Plan by an
Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan
pursuant to section 1129(b) of the Bankruptcy Code with respect to any rejecting
Class of Claims or Interests. G. Elimination of Vacant Classes Any Class of
Claims or Interests that does not have a Holder of an Allowed Claim or Allowed
Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code. H. Voting Classes; Presumed
Acceptance by Non-Voting Classes If a Class contains Claims eligible to vote and
no Holders of Claims eligible to vote in such Class vote to accept or reject the
Plan, the Plan shall be presumed accepted by the Holders of such Claims in such
Class. I. Controversy Concerning Impairment If a controversy arises as to
whether any Claims or Interests, or any Class of Claims or Interests, are
Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date. J. Votes Solicited in Good Faith
Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr064.jpg]
26 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN A. Substantive
Consolidation; General Unsecured Recovery Pool The Plan is being proposed as a
joint plan of reorganization of the Debtors for administrative purposes only and
constitutes a separate chapter 11 plan of reorganization for each Debtor. The
Plan is not premised upon the substantive consolidation of the Debtors with
respect to the Classes of Claims or Interests set forth in the Plan; provided
that the Reorganized Debtors may consolidate Allowed Claims into one Estate for
purposes of distributions from the General Unsecured Recovery Pool. B. Sources
of Consideration for Plan Distributions The Reorganized Debtors shall fund
distributions under the Plan with (1) Cash on hand; (2) the issuance and
distribution of Reorganized HoldCo Common Stock; (3) proceeds from the Exit
Facility; (4) indebtedness issued pursuant to the New Secured Debt, or the Cash
proceeds thereof; and, if applicable, (5) Cash proceeds from the exercise of the
Second Lien Call Right. C. Issuance and Distribution of Reorganized HoldCo
Common Stock The issuance of the Reorganized HoldCo Common Stock shall be
authorized without the need for any further corporate action and without any
further action by the Holders of Claims or Interests. On the Effective Date,
applicable Holders of Claims shall receive shares of Reorganized HoldCo Common
Stock in exchange for their Claims pursuant to Article III.B. All of the shares
of Reorganized HoldCo Common Stock issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the Reorganized HoldCo Common Stock under the Plan shall be
governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments
evidencing or relating to such distribution or issuance, which terms and
conditions shall bind each Entity receiving such distribution or issuance. On or
as soon as reasonably practicable after the Effective Date, Reorganized HoldCo
shall cause the Reorganized HoldCo Common Stock to be registered under Section
12 of the Securities Exchange Act. For the avoidance of doubt, any claimant’s
acceptance of Reorganized HoldCo Common Stock, including any issuance and/or
distribution of Second Lien Call Shares, if any, shall be deemed as its
agreement to the New Reorganized HoldCo Organizational Documents, as the same
may be amended or modified from time to time following the Effective Date in
accordance with its terms. D. Exit Facility Reorganized Avaya and one or more
Reorganized Debtors shall enter into the Exit Facility on the Effective Date, on
terms set forth in the Exit Facility Documents. Confirmation shall be deemed
approval of the Exit Facility (including the transactions contemplated thereby,
and all actions to be taken, undertakings to be made, and obligations and
guarantees to be incurred and fees paid in connection therewith), to the extent
not approved by the Court previously, the Reorganized Debtors are authorized to
execute and deliver those documents necessary or appropriate to obtain the Exit
Facility, including the Exit Facility Documents and any related New Secured Debt
Documents, without further notice to or order of the Court, act or action under
applicable law, regulation, order or rule or vote, consent, authorization, or
approval of any Person, subject to such modifications as the Debtors with the
consent of the Requisite First Lien Creditors or Reorganized Debtors may deem to
be necessary to consummate the Exit Facility. E. New Secured Debt



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr065.jpg]
27 On the Effective Date, the Reorganized Debtors shall issue the New Secured
Debt and provide any related guarantees, on terms set forth in the New Secured
Debt Documents. The Debtors shall use commercially reasonable efforts to
syndicate for Cash the New Secured Debt; provided that if the Debtors do not
syndicate the New Secured Debt in an amount greater than or equal to the
Syndication Amount, after refinancing the DIP Financing, on the Effective Date,
Reorganized Avaya shall issue the (i) unsyndicated portion of the New Secured
Debt and (ii) Cash proceeds from the syndicated portion of the New Secured Debt
to Holders of First Lien Debt Claims in accordance with Article III.B hereof.
Confirmation shall be deemed approval of the issuance and incurrence of the New
Secured Debt (including the transactions contemplated thereby, and all actions
to be taken, undertakings to be made, and obligations and guarantees to be
incurred and fees paid in connection therewith), to the extent not approved by
the Court previously, and the Reorganized Debtors are authorized to execute and
deliver those documents necessary or appropriate to issue the New Secured Debt
and related guarantees, including the New Secured Debt Documents, without
further notice to or order of the Court, act or action under applicable law,
regulation, order or rule or vote, consent, authorization, or approval of any
Person, subject to such modifications as the Debtors with the consent of the
Requisite First Lien Creditors may deem to be necessary to consummate the New
Secured Debt. F. Second Lien Call Right Provided the New Secured Debt is
syndicated in an amount greater than or equal to the Syndication Amount and the
Class of Second Lien Notes Claims votes to accept the Plan, Holders of the
Second Lien Notes Claims shall have the right, but not the obligation, to
exercise the Second Lien Call Right to purchase (i) at least $250,000,000 and no
more than $500,000,000 of Reorganized HoldCo Common Stock for Cash or (ii) 100%
of the First Lien Reorganized HoldCo Equity Distribution for Cash, in each case
at a price per share equivalent to payment in full of the First Lien Debt Claims
less the amount of the First Lien Cash Distribution, subject to the terms and
conditions set forth in the Second Lien Call Procedures. If the New Secured Debt
is not syndicated in an amount greater than or equal to the Syndication Amount
or the Class of Second Lien Notes Claims does not vote to accept the Plan, or
the Class of Second Lien Notes Claims votes to accept the Plan but Holders of
Second Lien Notes Claims subscribe for less than $250,000,000 of Reorganized
HoldCo Common Stock from the First Lien Reorganized HoldCo Equity Distribution
in accordance with the Second Lien Call Procedures, then the Second Lien Call
Right shall be null and void ab initio and of no force or effect. G. General
Unsecured Recovery Pool Account On the Effective Date, the Debtors shall
establish and fund the General Unsecured Recovery Pool Account with Cash in an
amount equal to the General Unsecured Recovery Pool, which shall be held in
trust for Pro Rata distributions on account of Allowed General Unsecured Claims
as provided herein. The General Unsecured Recovery Pool Account (x) shall not be
and shall not be deemed property of the Debtors or the Reorganized Debtors, (y)
shall be held in trust to fund distributions as provided herein, and (z) and no
Liens, Claims, or Interests shall encumber the General Unsecured Recovery Pool
Account in any way (whether on account of the Exit Facility, the New Secured
Debt or otherwise); provided that funds remaining in the General Unsecured
Recovery Pool Account, if any, after all distributions on account of Allowed
General Unsecured Claims have been paid in full shall be remitted to the
Reorganized Debtors. H. Corporate Existence Except as otherwise provided in the
Plan (including with respect to any Restructuring Transaction undertaken
pursuant to the Plan), the Reorganized Debtors Organizational Documents, or any
agreement, instrument, or other document incorporated in the Plan or the Plan
Supplement, on and after the Effective Date, each Debtor shall continue to exist
as a Reorganized Debtor and as a separate corporation, limited liability
company, partnership, or other form of entity, as the case may be, with all the
powers of a corporation, limited liability company, partnership, or other form
of entity, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr066.jpg]
28 incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other analogous formation documents) in effect
before the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other analogous formation documents) are amended by
the Plan or otherwise, and to the extent such documents are amended, such
documents are deemed to be amended pursuant to the Plan and require no further
action or approval (other than any requisite filings required under applicable
state, provincial, or federal law) provided such modifications shall be
implemented in accordance with the Plan Support Agreement or otherwise be in
form and substance acceptable to the Requisite First Lien Creditors. I. Vesting
of Assets in the Reorganized Debtors Except as otherwise provided in the Plan or
any agreement, instrument, or other document incorporated in the Plan or the
Plan Supplement, on the Effective Date, all property in each Estate, all Causes
of Action, all Executory Contracts and Unexpired Leases assumed by any of the
Debtors, and any property acquired by any of the Debtors, including Interests
held by the Debtors in non-Debtor subsidiaries, pursuant to the Plan shall vest
in each respective Reorganized Debtor, free and clear of all Liens, Claims,
charges, or other encumbrances unless expressly provided otherwise by the Plan
or Confirmation Order. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.
J. Cancellation of Existing Securities Except as otherwise provided in the Plan
or any agreement, instrument, or other document incorporated in the Plan or the
Plan Supplement, on the Effective Date: (1) the Cash Flow Credit Agreement, the
7.00% Senior Secured Notes Indenture, the 9.00% Senior Secured Notes Indenture,
and the Second Lien Indenture, and any other certificate, share, note, bond,
indenture, purchase right, option, warrant, or other instrument or document,
directly or indirectly, evidencing or creating any indebtedness or obligation of
or ownership interest in the Debtors giving rise to any Claim or Interest
(except such certificates, notes, or other instruments or documents evidencing
indebtedness or obligations of the Debtors that are specifically Reinstated
pursuant to the Plan) shall be cancelled, except, with respect to the Cash Flow
Credit Agreement, as necessary to (i) enforce the rights, Claims and interests
of the Cash Flow Credit Facility Agent and any predecessor thereof vis-a-vis the
Cash Flow Credit Facility Secured Parties and any parties other than the
Debtors, (ii) to allow the Cash Flow Credit Facility Agent to receive
distributions under the Plan and to distribute them to the Cash Flow Credit
Facility Secured Parties in accordance with the terms of the Cash Flow Credit
Facility Documents and (iii) preserve any rights of the Cash Flow Credit
Facility Agent and any predecessor thereof as against any money or property
distributable to holders of Cash Flow Credit Facility Secured Claims, including
any priority in respect of payment and the right to exercise any charging lien
and (2) the obligations of the Debtors pursuant, relating, or pertaining to any
agreements, indentures, certificates of designation, bylaws, or certificate or
articles of incorporation or similar documents governing the shares,
certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors (except such agreements, certificates, notes, or other
instruments evidencing indebtedness or obligations of the Debtors that are
specifically Reinstated pursuant to the Plan) shall be released and discharged;
provided that notwithstanding Confirmation or the occurrence of the Effective
Date, any such indenture or agreement that governs the rights of the Holder of a
Claim or Interest shall continue in effect to allow (x) the 7.00% Senior Secured
Notes Trustee and any predecessor trustee under the 7.00% Senior Secured Notes
Indenture, (y) the 9.00% Senior Secured Notes Trustee and any predecessor
trustee under the 9.00% Senior Secured Notes Indenture, and (z) the Second Lien
Notes Trustee and any predecessor trustee under the Second Lien Notes Indenture,
to exercise their respective charging liens for the payment of its fees and
expenses and for indemnification as provided in the applicable indenture, if not
otherwise paid hereunder. Except for the foregoing, the Cash Flow Credit
Facility Agent and its respective agents shall be relieved of all further duties
and responsibilities related to the Cash Flow Credit Facility Documents and the
Plan, except with respect to such other rights of the Cash Flow Credit Facility
Agent that, pursuant to the Cash Flow Credit Facility Documents, survive the
termination of the Cash Flow Credit Facility Documents. Subsequent to the
performance by the Cash Flow Credit Facility Agent of its obligations pursuant
to the Plan, the Cash Flow Credit Facility Agent and its agents shall be
relieved of all further duties and responsibilities related to the Cash Flow
Credit Facility Documents. If the record holder of the First Lien Notes or
Second Lien Notes is DTC or its nominee or another securities depository or
custodian thereof, and such First Lien Notes or Second Lien Notes are
represented by a global security



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr067.jpg]
29 held by or on behalf of DTC or such other securities depository or custodian,
then each such holder of the First Lien Notes or Second Lien Notes shall be
deemed to have surrendered such holder’s note, debenture or other evidence of
indebtedness upon surrender of such global security by DTC or such other
securities depository or custodian thereof. K. Corporate Action Upon the
Effective Date, or as soon thereafter as is reasonably practicable, all actions
contemplated by the Plan shall be deemed authorized and approved by the
Bankruptcy Court in all respects, including, as applicable: (1) the issuance of
the Reorganized HoldCo Common Stock; (2) the selection of the directors and
officers for Reorganized HoldCo and the other Reorganized Debtors; (3)
assumption of the Executive Employment Agreement and Advisory Agreement by the
Reorganized Debtors; (4) implementation of the Restructuring Transactions; and
(5) all other actions contemplated by the Plan (whether to occur before, on, or
after the Effective Date). Upon the Effective Date, all matters provided for in
the Plan involving the corporate structure of Reorganized HoldCo and the other
Reorganized Debtors, and any corporate action required by the Debtors,
Reorganized HoldCo, or the other Reorganized Debtors in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement
of further action by the security holders, directors, or officers of the
Debtors, Reorganized HoldCo, or the other Reorganized Debtors. On or before the
Effective Date, as applicable, the appropriate officers of the Debtors,
Reorganized HoldCo, or the Reorganized Debtors shall be authorized to issue,
execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effect the transactions
contemplated by the Plan), in the name of and on behalf of Reorganized HoldCo
and the other Reorganized Debtors, to the extent not previously authorized by
the Bankruptcy Court. The authorizations and approvals contemplated by this
Article IV.L shall be effective notwithstanding any requirements under
non-bankruptcy law. L. Restructuring Transactions Following the Confirmation
Date or as soon as reasonably practicable thereafter, the Debtors, may take all
actions as may be necessary or appropriate in the Debtors’ discretion, with the
consent, not to be withheld, conditioned, or delayed, of the Requisite First
Lien Creditors prior to the Effective Date and thereafter the Reorganized
Debtors, to effectuate any transaction described in, approved by, contemplated
by, or necessary to effectuate the Plan, including: (1) the execution and
delivery of appropriate agreements or other documents of merger, amalgamation,
consolidation, restructuring, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that
are consistent with the terms of the Plan; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan; (3) the filing of appropriate certificates or
articles of incorporation, reincorporation, merger, consolidation, conversion,
amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or law; and (4) all other actions that the Debtors determine to be
necessary, including making filings or recordings that may be required by
applicable law in connection with the Plan. The Restructuring Transactions shall
be subject to the consent, not to be withheld, conditioned, or delayed, of the
Requisite First Lien Creditors prior to the Effective Date and thereafter the
Reorganized Debtors and shall be structured in a manner that takes into account
the tax position of creditors and the Reorganized Debtors. M. Reorganized
Debtors Organizational Documents To the extent required under the Plan or
applicable non-bankruptcy law, on the Effective Date, the Reorganized Debtors
will file the Reorganized Debtors Organizational Documents with the applicable
Secretary of State and/or other applicable authorities in the state, province,
or country of incorporation in accordance with the corporate laws of the
respective state, province, or country of incorporation. Pursuant to section
1123(a)(6) of the Bankruptcy Code, the Reorganized Debtors Organizational
Documents will prohibit the issuance of non-voting equity securities. After the
Effective Date, the Reorganized Debtors may amend and restate their respective
Reorganized Debtors Organizational Documents, and the Reorganized Debtors may
file their respective certificates or articles of incorporation, bylaws, or such
other applicable formation documents, and other constituent documents as
permitted by the laws of the respective states, provinces, or countries of
incorporation and the Reorganized Debtors Organizational Documents. N. Exemption
from Certain Taxes and Fees



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr068.jpg]
30 To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy
Code, any transfers of property pursuant hereto shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage
recording tax, or other similar tax or governmental assessment, and upon entry
of the Confirmation Order, the appropriate state or local governmental officials
or agents shall forgo the collection of any such tax or governmental assessment
and accept for filing and recordation any of the foregoing instruments or other
documents pursuant to such transfers of property without the payment of any such
tax, recordation fee, or governmental assessment. O. Preservation of Causes of
Action In accordance with section 1123(b) of the Bankruptcy Code, but subject in
all respects to Article VIII hereof, the Reorganized Debtors shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action, whether arising before or after the Petition Date, including
any actions specifically enumerated in the Plan Supplement, and such rights to
commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. The Debtors or the
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity not released pursuant to Article
VIII hereof. The Debtors and Reorganized Debtors, as applicable, expressly
reserve all Causes of Action, for later adjudication, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation. P. Insurance Policies 1.
Director and Officer Liability Insurance To the extent that the D&O Liability
Insurance Policies are considered to be Executory Contracts, notwithstanding
anything in the Plan to the contrary, effective as of the Effective Date, the
Reorganized Debtors shall be deemed to have assumed all unexpired D&O Liability
Insurance Policies with respect to the Debtors’ directors, managers, officers,
and employees serving on or prior to the Petition Date pursuant to section
365(a) of the Bankruptcy Code. Entry of the Confirmation Order will constitute
the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of each
of the unexpired D&O Liability Insurance Policies. Notwithstanding anything to
the contrary contained in the Plan, Confirmation of the Plan shall not
discharge, impair, or otherwise modify any indemnity obligations assumed by the
foregoing assumption of the D&O Liability Insurance Policies, and each such
indemnity obligation will be deemed and treated as an Executory Contract that
has been assumed by the Reorganized Debtors under the Plan as to which no Proof
of Claim need be filed. 2. Other Insurance Policies From and after the Effective
Date, each of the Plan Debtors' insurance policies in existence as of the
Effective Date shall be reinstated and continued in accordance with their terms
and, to the extent applicable, shall be deemed assumed by the applicable
Reorganized Debtor pursuant to section 365 of the Bankruptcy Code and Article V
of the Plan. Nothing in the Plan shall affect, impair or prejudice the rights of
the insurance carriers, the insureds, or the Reorganized Debtors under the
insurance policies in any manner, and such insurance carriers, the insureds, and
Reorganized Debtors shall retain all rights and defenses under such insurance
policies, and such insurance policies shall apply to, and be enforceable by and
against, the insureds, and the Reorganized Debtors in the same manner and
according to the same terms and practices applicable to the Plan Debtors, as
existed prior to the Effective Date. Q. Management Equity Incentive Plan On the
Effective Date, equity grants under the Management Equity Incentive Plan shall
be reserved for directors, officers, and employees of the Reorganized Debtors on
terms acceptable to the Reorganized HoldCo Board except as otherwise provided by
the Executive Employment Agreement.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr069.jpg]
31 R. Employee and Retiree Benefits 1. U.S. Qualified Pension Plans As of the
Effective Date, the Debtors shall have obtained termination of the Avaya
Salaried Pension Plan in accordance with the PBGC Stipulation of Settlement, and
any accrued but unpaid minimum funding contributions due with respect to the
Avaya Salaried Pension Plan as of the Effective Date shall be deemed to have
been paid in full by the PBGC Cash Consideration. On the Effective Date,
Reorganized Avaya shall assume and continue to maintain the Avaya Hourly Pension
Plan in accordance with applicable non-bankruptcy law (and the Reorganized
Debtors reserve all of their rights thereunder), and shall pay any aggregate
unpaid minimum funding contributions, with interest, for the Avaya Hourly
Pension Plan under ERISA or the Internal Revenue Code. After the Effective Date,
Reorganized Avaya shall (i) satisfy the minimum funding requirements under 26 §§
412 and 430 and 29 U.S.C. §§ 1082 and 1083 for the Avaya Hourly Pension Plan,
(ii) pay all required PBGC premiums in accordance with 29 U.S.C. §§ 1306 and
1307 for the Avaya Hourly Pension Plan, and (iii) administer the Avaya Hourly
Pension Plan in accordance with the applicable provisions of ERISA and the
Internal Revenue Code, and the Reorganized Debtors reserve all of their rights
thereunder. With respect to the Avaya Hourly Pension Plan, no provision of this
Plan, the Confirmation Order, or section 1141 of the Bankruptcy Code shall be
construed to discharge, release, or relieve the Reorganized Debtors, or their
successors, from liabilities or requirements imposed under any law or regulatory
provision arising after the Effective Date with respect to the Avaya Hourly
Pension Plan or PBGC. PBGC and the Avaya Hourly Pension Plan will not be
enjoined or precluded from enforcing such liability with respect to the Avaya
Hourly Pension Plan as a result of any provision of the Plan, the Confirmation
Order, or section 1141 of the Bankruptcy Code. 2. Comfort Letters As of the
Effective Date, the Reorganized Debtors shall assume the Comfort Letters and
honor all Comfort Letter Obligations in accordance with applicable
non-bankruptcy law, and the Reorganized Debtors reserve all of their rights
thereunder. 3. OPEB As of the Effective Date, subject to entry of the PBGC
Settlement Order, the Reorganized Debtors shall (1) maintain the OPEB in
accordance with, and subject to, their terms and applicable non-bankruptcy law,
or (2) modify OPEB in compliance with applicable non-bankruptcy law and the
Reorganized Debtors reserve all of their rights thereunder. 4. Workers’
Compensation Programs As of the Effective Date, the Reorganized Debtors shall
continue to honor their obligations under: (i) all applicable workers’
compensation laws in states in which the Reorganized Debtors operate; and (ii)
the Debtors’: (a) written contracts, agreements, and agreements of indemnity, in
each case relating to workers’ compensation, (b) self-insurer workers’
compensation bonds, policies, programs, and plans for workers’ compensation and
(c) workers’ compensation insurance. All Proofs of Claims on account of workers’
compensation shall be deemed withdrawn automatically and without any further
notice to or action, order, or approval of the Bankruptcy Court; provided,
however, that nothing in the Plan shall limit, diminish, or otherwise alter the
Debtors’ or Reorganized Debtors’ defenses, Causes of Action, or other rights
under applicable non-bankruptcy law with respect to any such contracts,
agreements, policies, programs and plans. ARTICLE V. TREATMENT OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr070.jpg]
32 A. Assumption and Rejection of Executory Contracts and Unexpired Leases On
the Effective Date, except as otherwise provided herein, all Executory Contracts
or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by
the applicable Reorganized Debtor in accordance with the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code, other than: (1)
those that are identified on the Rejected Executory Contracts and Unexpired
Leases Schedule; (2) those that have been previously rejected by a Final Order;
(3) those that have been previously assumed by a Final Order; (4) those that are
the subject of a motion to reject Executory Contracts or Unexpired Leases that
is pending on the Confirmation Date; (5) those that are subject to a motion to
reject an Executory Contract or Unexpired Lease pursuant to which the requested
effective date of such rejection is after the Effective Date; or (6) the Comfort
Letters, which shall in all events be assumed by the Debtors pursuant to the
Plan. Notwithstanding anything in this Article V.A to the contrary, the
Executive Employment Agreement and Advisory Agreement shall be deemed to be
entered into or assumed (as applicable) on the Effective Date. Entry of the
Confirmation Order shall constitute an order of the Bankruptcy Court approving
the assumptions, assumptions and assignments, or rejections of such Executory
Contracts or Unexpired Leases as set forth in the Plan or the Rejected Executory
Contracts and Unexpired Leases Schedule, pursuant to sections 365(a) and 1123 of
the Bankruptcy Code. Except as otherwise specifically set forth herein,
assumptions or rejections of Executory Contracts and Unexpired Leases pursuant
to the Plan are effective as of the Effective Date. Each Executory Contract or
Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order but
not assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable contracting Reorganized Debtor in accordance
with its terms, except as such terms may have been modified by the provisions of
the Plan or any order of the Bankruptcy Court authorizing and providing for its
assumption under applicable federal law. Any motions to assume Executory
Contracts or Unexpired Leases pending on the Effective Date shall be subject to
approval by a Final Order of the Bankruptcy Court on or after the Effective Date
but may be withdrawn, settled, or otherwise prosecuted by the Reorganized
Debtors. In addition, any objection to the assumption of an Executory Contract
or Unexpired Lease under the Plan must be filed with the Bankruptcy Court on or
before 30 days after the Effective Date. Any counterparty to an Executory
Contract or Unexpired Lease that fails to timely object to the proposed
assumption of any Executory Contract or Unexpired Lease will be deemed to have
consented to such assumption. B. Claims Based on Rejection of Executory
Contracts or Unexpired Leases Proofs of Claim with respect to Claims arising
from the rejection of Executory Contracts or Unexpired Leases, if any, must be
filed with the Bankruptcy Court within 30 days after the date of entry of an
order of the Bankruptcy Court (including the Confirmation Order) approving such
rejection. Any Claims arising from the rejection of an Executory Contract or
Unexpired Lease not Filed within such time will be automatically disallowed,
forever barred from assertion, and shall not be enforceable against, as
applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors, as applicable, or further notice to, or action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out
of the rejection of the Executory Contract or Unexpired Lease shall be deemed
fully satisfied, released, and discharged, notwithstanding anything in the
Schedules, if any, or a Proof of Claim to the contrary. Claims arising from the
rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be
classified as General Unsecured Claims and shall be treated in accordance with
Article III.B.6 of the Plan. C. Cure of Defaults for Assumed Executory Contracts
and Unexpired Leases The Debtors or the Reorganized Debtors, as applicable,
shall pay Cure Claims, if any, on the Effective Date or as soon as practicable
thereafter, or on such other terms as the parties to such Executory Contracts or
Unexpired Leases may otherwise agree. Any Cure Claim shall be deemed fully
satisfied, released, and discharged upon payment by the Debtors or the
Reorganized Debtors of such Cure Claim, as applicable; provided that nothing
herein shall prevent the Reorganized Debtors, from paying any Cure Claim despite
the failure of the relevant counterparty to file such request for payment of
such Cure Claim. The Reorganized Debtors may settle any Cure Claim on account of



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr071.jpg]
33 any Executory Contract or Unexpired Lease without any further notice to or
action, order, or approval of the Bankruptcy Court. Assumption of any Executory
Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control
or ownership interest composition or other bankruptcy-related defaults, arising
under any Assumed Executory Contract or Unexpired Lease at any time before the
date that the Debtors assume such Executory Contract or Unexpired Lease. Any
Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease
that has been assumed shall be deemed disallowed and expunged, without further
notice to or action, order, or approval of the Bankruptcy Court. D. Dispute
Resolution In the event of a timely filed objection regarding (1) the amount of
any Cure Claim, (2) the ability of the Reorganized Debtors or any assignee, to
provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired
Lease to be assumed, or (3) any other matter pertaining to assumption or the
cure payments required by section 365(b)(1) of the Bankruptcy Code, action shall
be taken following the entry of a Final Order or Final Orders resolving the
dispute and approving the assumption (and, if applicable, assignment), or as may
be agreed upon by the Debtors or the Reorganized Debtors, as applicable, and the
counterparty to the Executory Contract or Unexpired Lease. E. Indemnification
Obligations Notwithstanding anything in the Plan to the contrary each
Indemnification Obligation shall be assumed by the applicable Debtor, effective
as of the Effective Date, pursuant to sections 365 and 1123 of the Bankruptcy
Code or otherwise. Each Indemnification Obligation shall remain in full force
and effect, shall not be modified, reduced, discharged, impaired, or otherwise
affected in any way, and shall survive Unimpaired and unaffected, irrespective
of when such obligation arose. The Debtors shall assume the Indemnification
Obligations for the current and former directors, officers, managers, employees,
and other professionals of the Debtors, in their capacities as such.
Notwithstanding the foregoing, nothing shall impair the ability of Reorganized
Debtors to modify indemnification obligations (whether in the bylaws,
certificates or incorporate or formation, limited liability company agreements,
other organizational or formation documents, board resolutions, indemnification
agreements, employment contracts, or otherwise) arising after the Effective
Date; provided that none of the Reorganized Debtors shall amend or restate any
Reorganized HoldCo Organizational Documents before or after the Effective Date
to terminate or adversely affect any of the Reorganized Debtors’ Indemnification
Obligations. F. Director and Officer Liability Insurance Policies Without
limiting Article IV.P, all of the Debtors’ director and officer liability
insurance policies and any agreements, documents, or instruments relating
thereto, are treated as and deemed to be Executory Contracts under the Plan. On
the Effective Date, the Debtors shall be deemed to have assumed all director and
officer liability insurance policies and any agreements, documents, and
instruments related thereto. G. Collective Bargaining Agreements All of the
Debtors’ Collective Bargaining Agreements and any agreements, documents, or
instruments relating thereto, are treated as and deemed to be Executory
Contracts under the Plan. On the Effective Date, the Debtors shall be deemed to
have assumed all Collective Bargaining Agreements and any agreements, documents,
and instruments related thereto. All Proofs of Claim Filed for amounts due under
any Collective Bargaining Agreement shall be considered satisfied by the
agreement and obligation to assume and cure in the ordinary course as provided
herein. H. Modifications, Amendments, Supplements, Restatements, or Other
Agreements



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr072.jpg]
34 Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed shall include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such Executory
Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases
related thereto, if any, including easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan. Modifications,
amendments, and supplements to, or restatements of, prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
Executory Contract or Unexpired Lease, or the validity, priority, or amount of
any Claims that may arise in connection therewith. I. Reservation of Rights
Neither the inclusion of any Executory Contract or Unexpired Lease on the
Debtors’ Schedules, or the Rejected Executory Contracts and Unexpired Leases
Schedule, nor anything contained in the Plan, shall constitute an admission by
the Debtors that any such contract or lease is in fact an Executory Contract or
Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If
there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors, or, after the
Effective Date, the Reorganized Debtors, shall have 30 days following entry of a
Final Order resolving such dispute to alter their treatment of such contract or
lease. J. Nonoccurrence of Effective Date In the event that the Effective Date
does not occur, the Bankruptcy Court shall retain jurisdiction with respect to
any request to extend the deadline for assuming or rejecting Unexpired Leases of
nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy
Code. ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS A. Reorganized Avaya Total
Enterprise Value Distributions of Reorganized HoldCo Common Stock under the Plan
shall be based upon, among other things, the Reorganized Avaya Total Enterprise
Value. For purposes of distribution, the Reorganized HoldCo Common Stock shall
be deemed to have the value assigned to it based upon the Reorganized Avaya
Total Enterprise Value regardless of the date of distribution. B. Timing and
Calculation of Amounts to Be Distributed Unless otherwise provided in the Plan,
on the Effective Date or with respect to General Unsecured Claims, the Initial
General Unsecured Claims Distribution Date, or as soon as reasonably practicable
thereafter (or, if a Claim is not an Allowed Claim on the on the Effective Date
or with respect to General Unsecured Claims the Initial General Unsecured Claims
Distribution Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), the Distribution Agent shall make initial
distributions under the Plan on account of each Holder of an Allowed Claim in
the full amount of the distributions that the Plan provides for Allowed Claims
in each applicable Class. In the event that any payment or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date. If and to the extent that there are disputed Claims,
distributions on account of any such disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as specifically
provided in the Plan, Holders of Claims shall



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr073.jpg]
35 not be entitled to interest, dividends, or accruals on the distributions
provided for in the Plan, regardless of whether such distributions are delivered
on or at any time after the Effective Date. On the Effective Date, the
Reorganized HoldCo Common Stock shall be distributed pursuant to the terms set
forth in the Plan. C. Rights and Powers of Distribution Agent 1. Powers of the
Distribution Agent The Distribution Agent shall be empowered to: (a) effect all
actions and execute all agreements, instruments, and other documents necessary
to perform its duties under the Plan; (b) make all distributions contemplated
hereby; (c) employ professionals to represent it with respect to its
responsibilities; and (d) exercise such other powers as may be vested in the
Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as
deemed by the Distribution Agent to be necessary and proper to implement the
provisions hereof. 2. Expenses Incurred On or After the Effective Date Except as
otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and
expenses incurred by the Distribution Agent on or after the Effective Date
(including taxes) and any reasonable compensation and expense reimbursement
claims (including reasonable attorney fees and expenses) made by the
Distribution Agent shall be paid in Cash by the Reorganized Debtors. D. Special
Rules for Distributions to Holders of Disputed Claims and Interests
Notwithstanding any provision otherwise in the Plan and except as otherwise
agreed by the relevant parties: (a) no partial payments and no partial
distributions shall be made with respect to a Disputed Claim until all such
disputes in connection with such Disputed Claim have been resolved by settlement
or Final Order; and (b) any Entity that holds both an Allowed Claim and a
Disputed Claim shall not receive any distribution on the Allowed Claim unless
and until all objections to the disputed Claim have been resolved by settlement
or Final Order or the Claims have been Allowed or expunged. Any dividends or
other distributions arising from property distributed to holders of Allowed
Claims in a Class and paid to such holders under the Plan shall also be paid, in
the applicable amounts, to any holder of a Disputed Claim in such Class that
becomes an Allowed Claim after the date or dates that such dividends or other
distributions were earlier paid to holders of Allowed Claims in such Class. E.
Delivery of Distributions and Undeliverable or Unclaimed Distributions 1. Record
Date for Distribution On the Distribution Record Date, the Claims Register shall
be closed and any party responsible for making distributions shall instead be
authorized and entitled to recognize only those record Holders listed on the
Claims Register as of the close of business on the Distribution Record Date. 2.
Delivery of Distributions a. Initial General Unsecured Claims Distribution Date
Except as otherwise provided herein, on the Initial General Unsecured Claims
Distribution Date, the Distribution Agent shall make distributions to Holders of
Allowed General Unsecured Claims as of the Distribution Record Date at the
address for each such Holder as indicated on the Debtors’ books and records as
of the date of any such distribution; provided that the address for each Holder
of an Allowed General Unsecured Claim shall be deemed to be the address set
forth in any Proof of Claim Filed by that Holder, or, if no Proof of Claim has
been Filed, the address set forth in the Schedules. If a Holder holds more than
one Claim in any one Class, all Claims of the Holder will be aggregated into one
Claim and one distribution will be made with respect to the aggregated Claim.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr074.jpg]
36 b. Quarterly Distribution Date On each Quarterly Distribution Date or as soon
thereafter as is reasonably practicable but in any event no later than thirty
(30) days after each Quarterly Distribution Date, the Distribution Agent shall
make the distributions required to be made on account of Allowed Claims under
the Plan on such date. Any distribution that is not made on the Effective Date
or with respect to General Unsecured Claims, the Initial General Unsecured
Claims Distribution Date or on any other date specified herein because the Claim
that would have been entitled to receive that distribution is not an Allowed
Claim on such date, shall be distributed on the first Quarterly Distribution
Date after such Claim is Allowed. No interest shall accrue or be paid on the
unpaid amount of any distribution paid on a Quarterly Distribution Date in
accordance with Article VI.B hereof. c. Delivery of Distributions on account of
First Lien Debt Claims (i) All distributions to Holders of Cash Flow Credit
Facility Claims shall be deemed completed when made to the Cash Flow Credit
Facility Agent, which shall be deemed to be the Holder of all Cash Flow Credit
Facility Secured Claims for purposes of distributions to be made hereunder, for
distribution to holders of Cash Flow Credit Facility Claims in accordance with
the terms of the Cash Flow Credit Facility Documents. All distributions on
account of Cash Flow Credit Facility Secured Claims may, with the consent of the
Cash Flow Credit Facility Agent, be made by the Distribution Agent directly to
holders of Cash Flow Credit Facility Secured Claims in accordance with the terms
of the Plan and the Cash Flow Credit Facility Documents. The Reorganized Debtors
shall reimburse the Cash Flow Credit Facility Agent for any reasonable and
documented fees and expenses (including the reasonable and documented fees and
expenses of its counsel and agents) incurred after the Effective Date in
connection with the implementation of the Plan, including but not limited to,
making distributions pursuant to and in accordance with the Plan. (ii) All
distributions to Holders of 7.00% Senior Secured Notes Claims shall be deemed
completed when made to (or at the direction of) the 7.00% Senior Secured Notes
Trustee, which shall be deemed to be the Holder of all 7.00% Senior Secured
Notes Claims for purposes of distributions to be made hereunder. As soon as
practicable in accordance with the requirements set forth in this Article VI,
the 7.00% Senior Secured Notes Trustee shall cause such distributions to or on
behalf of such Holders to be made in accordance with the 7.00% Senior Secured
Notes Indenture and subject to the rights of the 7.00% Senior Secured Notes
Trustee to assert its 7.00% Senior Secured Notes Indenture Trustee Charging
Lien. (iii) All distributions to Holders of 9.00% Senior Secured Notes Claims
shall be deemed completed when made to (or at the direction of) the 9.00% Senior
Secured Notes Trustee, which shall be deemed to be the Holder of all 9.00%
Senior Secured Notes Claims for purposes of distributions to be made hereunder.
As soon as practicable in accordance with the requirements set forth in this
Article VI, the 9.00% Senior Secured Notes Trustee shall cause such
distributions to or on behalf of such Holders to be made in accordance with the
9.00% Senior Secured Notes Indenture and subject to the rights of the 9.00%
Senior Secured Notes Trustee to assert its 9.00% Senior Secured Notes Indenture
Trustee Charging Lien. d. Delivery of Distributions on account of Second Lien
Notes Claims All distributions to Holders of Second Lien Notes Claims shall be
deemed completed when made to (or at the direction of) the Second Lien Notes
Trustee, which shall be deemed to be the Holder of all Second Lien Notes Claims
for purposes of distributions to be made hereunder. As soon as practicable in
accordance with the requirements



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr075.jpg]
37 set forth in this Article VI, the Second Lien Notes Trustee shall cause such
distributions to be made to or on behalf of such Holders in accordance with the
Second Lien Notes Indenture and subject to the rights of the Second Lien Notes
Trustee to assert its Second Lien Notes Indenture Trustee Charging Lien. 3. No
Fractional Shares No fractional shares of Reorganized HoldCo Common Stock shall
be distributed, and no Cash shall be distributed in lieu of such fractional
amounts. When any distribution pursuant to the Plan on account of an Allowed
Claim would otherwise result in the issuance of shares of Reorganized HoldCo
Common Stock that is not a whole number, such Reorganized HoldCo Common Stock,
as applicable, shall be rounded as follows: (a) fractions of greater than
one-half shall be rounded to the next higher whole number and (b) fractions of
one-half or less shall be rounded to the next lower whole number with no further
payment therefore. The total number of authorized shares of Reorganized HoldCo
Common Stock to be distributed pursuant to the Plan shall be adjusted as
necessary to account for the foregoing rounding. 4. Undeliverable Distributions
and Unclaimed Property In the event that any distribution to any Holder is
returned as undeliverable, no distribution to such Holder shall be made unless
and until the Reorganized Debtors have determined the then-current address of
such Holder, at which time such distribution shall be made to such Holder
without interest; provided that such distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of one
year from the Effective Date. After such date, all unclaimed property or
interests in property shall be redistributed Pro Rata as provided under the Plan
(it being understood that, for purposes of this Article VI.E.4, “Pro Rata” shall
be determined as if the Claim underlying such unclaimed distribution had been
disallowed) and all other unclaimed property or interests in property shall
revert to the Reorganized Debtors without need for a further order by the
Bankruptcy Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred. A distribution shall be deemed unclaimed if a holder has not:
(a) accepted a particular distribution or, in the case of distributions made by
check, negotiated such check; (b) given notice to the Reorganized Debtors of an
intent to accept a particular distribution; (c) responded to the Debtors’ or
Reorganized Debtors’ requests for information necessary to facilitate a
particular distribution; or (d) taken any other action necessary to facilitate
such distribution. F. Securities Registration Exemption Except as otherwise set
forth immediately below (and with respect to the Second Lien Call Right Shares,
if any, to be issued or distributed in connection with the Second Lien Call
Right, which shares shall be issued or distributed pursuant to the exemption
provided under section 4(a)(2) of the Securities Act), all shares of Reorganized
HoldCo Common Stock issued under the Plan will be issued without registration
under the Securities Act or any similar federal, state, or local law in reliance
upon section 1145 of the Bankruptcy Code. Shares of Reorganized HoldCo Common
Stock issued under the Plan in reliance upon section 1145 of the Bankruptcy Code
are exempt from, among other things, the registration requirements of Section 5
of the Securities Act and any other applicable U.S. state or local law requiring
registration prior to the offering, issuance, distribution, or sale of
Securities. The Reorganized HoldCo Common Stock issued pursuant to section 1145
of the Bankruptcy Code (a) is not a “restricted security” as defined in Rule
144(a)(3) under the Securities Act, and (b) is freely tradable and transferable
by any holder thereof that (i) is not an “affiliate” of the Reorganized Debtors
as defined in Rule 144(a)(1) under the Securities Act, (ii) has not been such an
“affiliate” within 90 days of such transfer, (iii) has not acquired the
Reorganized HoldCo Common Stock from an “affiliate” within one year of such
transfer, and (iv) is not an entity that is an “underwriter” as defined in
subsection (b) of section 1145 of the Bankruptcy Code. Reorganized HoldCo Common
Stock issued to holders of First Lien Claims and holders of Second Lien Notes
Claims, in each case in exchange for such Claims, shall be issued in reliance on
section 1145 of the Bankruptcy Code. Reorganized HoldCo Common Stock underlying
the Management Equity Incentive Plan will be issued pursuant to a registration
statement or another available exemption from registration under the Securities
Act and other applicable law. Should the Reorganized Debtors elect, on or after
the Effective Date, to reflect all or any portion of the ownership of the
Reorganized HoldCo Common Stock through the facilities of DTC, the Reorganized
Debtors shall



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr076.jpg]
38 not be required to provide any further evidence other than the Plan or
Confirmation Order with respect to the treatment of such applicable portion of
the Reorganized HoldCo Common Stock, and such Plan or Confirmation Order shall
be deemed to be legal and binding obligations of the Reorganized Debtors in all
respects. DTC shall be required to accept and conclusively rely upon the Plan
and Confirmation Order in lieu of a legal opinion regarding whether the
Reorganized HoldCo Common Stock is exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depository services. Notwithstanding
anything to the contrary in the Plan, no entity (including, for the avoidance of
doubt, DTC) may require a legal opinion regarding the validity of any
transaction contemplated by the Plan, including, for the avoidance of doubt,
whether the Reorganized HoldCo Common Stock is exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. G.
Compliance with Tax Requirements In connection with the Plan, to the extent
applicable, Reorganized HoldCo, the Reorganized Debtors, and the Distribution
Agent, as applicable, shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions
pursuant to the Plan shall be subject to such withholding and reporting
requirements. The Debtors shall consult with the Requisite First Lien Creditors
and use commercially reasonable efforts to structure the Restructuring
Transactions in a manner that will mitigate or eliminate any withholding
obligations. Notwithstanding any provision in the Plan to the contrary, the
Reorganized Debtors and the Distribution Agent, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions or establishing any other
mechanisms they believe are reasonable and appropriate. The Reorganized Debtors
reserve the right to allocate all distributions made under the Plan in
compliance with applicable wage garnishments, alimony, child support, and other
spousal awards, liens, and encumbrances. H. Allocations Distributions in respect
of Allowed Claims shall be allocated first to the principal amount of such
Claims (as determined for federal income tax purposes) and then, to the extent
the consideration exceeds the principal amount of the Claims, to any portion of
such Claims for accrued but unpaid interest as Allowed herein. I. No
Postpetition Interest on Claims Unless otherwise specifically provided for in an
order of the Bankruptcy Court, the Plan, or the Confirmation Order, or required
by applicable bankruptcy law or the ABL Intercreditor Agreement, postpetition
interest shall not accrue or be paid on any Claims and no Holder of a Claim
shall be entitled to interest accruing on or after the Petition Date on any such
Claim. J. Setoffs and Recoupment Except as otherwise expressly provided herein,
the Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, setoff against or recoup from any Claims of any nature whatsoever
that the Debtors or the Reorganized Debtors may have against the claimant, but
neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or the Reorganized Debtors of any
such Claim it may have against the Holder of such Claim. In no event shall any
holder of Claims be entitled to set off any such Claim against any claim, right,
or Cause of Action of the Debtor or Reorganized Debtor (as applicable), unless:
(a) the Debtors have consented (which consent shall not be unreasonably
withheld), and (b) such holder has filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff on or before the Confirmation
Date, and notwithstanding any indication in any Proof of Claim or otherwise that
such holder asserts, has, or intends to preserve any right of setoff pursuant to
section 553 of the Bankruptcy Code or otherwise. K. Claims Paid or Payable by
Third Parties



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr077.jpg]
39 1. Claims Paid by Third Parties A Claim shall be reduced in full, and such
Claim shall be disallowed without an objection to such Claim having to be filed
and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the holder of such Claim receives payment
in full on account of such Claim from a party that is not a Debtor or
Reorganized Debtor. To the extent a holder of a Claim receives a distribution on
account of such Claim and receives payment from a party that is not a Debtor or
a Reorganized Debtor on account of such Claim, such holder shall repay, return
or deliver any distribution held by or transferred to the holder to the
applicable Reorganized Debtor to the extent the holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount
of such Claim as of the date of any such distribution under the Plan. 2. Claims
Payable by Insurance Carriers No distributions under the Plan shall be made on
account of an Allowed Claim that is payable pursuant to one of the Debtors’
insurance policies until the Holder of such Allowed Claim has exhausted all
remedies with respect to such insurance policy. To the extent that one or more
of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to
the extent adjudicated by a court of competent jurisdiction), then immediately
upon such insurers’ agreement, such Claim may be expunged to the extent of any
agreed upon satisfaction on the Claims Register by the Notice and Claims Agent
without a Claims objection having to be filed and without any further notice to
or action, order, or approval of the Bankruptcy Court. 3. Applicability of
Insurance Policies Except as otherwise provided in the Plan, distributions to
Holders of Allowed Claims shall be in accordance with the provisions of any
applicable insurance policy. Nothing contained in the Plan shall constitute or
be deemed a waiver of any Cause of Action that the Debtors or any Entity may
hold against any other Entity, including insurers under any policies of
insurance, nor shall anything contained herein constitute or be deemed a waiver
by such insurers of any defenses, including coverage defenses, held by such
insurers. ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
DISPUTED CLAIMS A. Allowance of Claims After the Effective Date, each of the
Debtors or the Reorganized Debtors shall have and retain any and all rights and
defenses such Debtor had with respect to any Claim immediately before the
Effective Date. Except as expressly provided in the Plan or in any order entered
in the Chapter 11 Cases before the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim is
deemed Allowed pursuant to the Plan or a Final Order, including the Confirmation
Order (when it becomes a Final Order), allowing such Claim. For the avoidance of
doubt, there is no requirement to file a Proof of Claim (or move the Court for
allowance) to be an Allowed Claim under the Plan. B. Claims and Interests
Administration Responsibilities Except as otherwise specifically provided in the
Plan and notwithstanding any requirements that may be imposed pursuant to
Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors shall
have the exclusive authority: (1) to File, withdraw, or litigate to judgment
objections to Claims; (2) to settle or compromise any disputed Claim without any
further notice to or action, order, or approval by the Bankruptcy Court; and (3)
to administer and adjust the Claims Register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the
Bankruptcy Court. For the avoidance of doubt, except as otherwise provided
herein, from and after the Effective Date, each Reorganized Debtor shall have
and retain any and all rights and defenses such Debtor had immediately prior to
the Effective Date with respect to any disputed Claim or Interest, including the
Causes of Action retained pursuant to Article IV.O of the Plan.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr078.jpg]
40 C. Estimation of Claims Before or after the Effective Date, the Debtors or
the Reorganized Debtors may at any time request that the Bankruptcy Court
estimate any disputed Claim or disputed Interest that is contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason,
regardless of whether any party previously has objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
shall retain jurisdiction to estimate any such Claim, including during the
litigation of any objection to any Claim or during the appeal relating to such
objection. In the event that the Bankruptcy Court estimates any disputed,
contingent, or unliquidated Claim, that estimated amount shall constitute a
maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions), and the Debtors or the Reorganized Debtors, as
applicable, may elect to pursue any supplemental proceedings to object to any
ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any Holder of a Claim that has been estimated
pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to
seek reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before 21 days after the
date on which such Claim is estimated. All of the aforementioned Claims and
objection, estimation, and resolution procedures are cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised,
settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy
Court. D. Adjustment to Claims Register Without Objection Any duplicate Claim or
Interest or any Claim or Interest that has been paid or satisfied, or any Claim
that has been amended or superseded, may be adjusted or expunged on the Claims
Register by the Debtors or the Reorganized Debtors without a Claims objection
having to be Filed and without any further notice to or action, order, or
approval of the Bankruptcy Court. E. Time to File Objections to Claims Any
objections to Claims shall be Filed on or before the Claims Objection Deadline,
as such deadline may be extended from time to time. F. Disallowance of Claims
Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity
have been turned over or paid to the Debtors or the Reorganized Debtors. G.
Amendments to Claims On or after the Effective Date, except as provided in the
Plan or the Confirmation Order, a Claim may not be Filed or amended without the
prior authorization of the Bankruptcy Court or the Reorganized Debtors. H.
Distributions After Allowance To the extent that a disputed Claim ultimately
becomes an Allowed Claim, distributions (if any) shall be made to the Holder of
such Allowed Claim in accordance with the provisions of the Plan. As soon as
reasonably practicable after the date that the order or judgment of a court of
competent jurisdiction allowing any disputed Claim becomes a Final Order, the
Reorganized Debtors shall provide to the Holder of such Claim the distribution
(if any) to which such Holder is entitled under the Plan as of the Effective
Date. I. Single Satisfaction of Claims



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr079.jpg]
41 Holders of Allowed Claims may assert such Claims against each Debtor
obligated with respect to such Claims, and such Claims shall be entitled to
share in the recovery provided for the applicable Class of Claims against each
obligated Debtor based upon the full Allowed amount of such Claims.
Notwithstanding the foregoing, in no case shall the aggregate value of all
property received or retained under the Plan on account of any Allowed Claim
exceed 100 percent of the underlying Allowed Claim plus applicable interest, if
any. ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS A.
Compromise and Settlement of Claims, Interests, and Controversies Pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the
Plan, the Plan is and shall be deemed a good-faith compromise and settlement of
all Claims, Interests, and controversies relating to the contractual, legal, and
subordination rights that a Holder of a Claim or Interest may have with respect
to any Allowed Claim or Interest, or any distribution to be made on account of
such Allowed Claim or Interest, including but not limited to, the Settled
Challenge Claims. If the Plan is confirmed and becomes effective in accordance
with its terms, then the Holders of First Lien Debt Claims shall be deemed to
have accepted the Settled Challenge Claims Settlement for all purposes in these
Chapter 11 Cases. Pursuant to the Settled Challenge Claims Settlement, each
Holder of a First Lien Debt Claim waives any right to a recovery or distribution
from the General Unsecured Recovery Pool on account of its First Lien Debt
Deficiency Claim. The entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of the compromise or settlement of all such Claims,
Interests, and controversies, as well as a finding by the Bankruptcy Court that
such compromise or settlement is in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. The compromises, settlements, and releases described herein shall be
deemed nonseverable from each other and from all other terms of the Plan. In
accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019,
without any further notice to or action, order, or approval of the Bankruptcy
Court, after the Effective Date, the Reorganized Debtors may compromise and
settle Claims against, and Interests in, the Debtors and their Estates and
Causes of Action against other Entities. B. Discharge of Claims and Termination
of Interests Pursuant to section 1141(d) of the Bankruptcy Code, and except as
otherwise specifically provided in the Plan or in a contract, instrument, or
other agreement or document executed pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of
Claims (including any intercompany claims resolved or compromised after the
Effective Date by the Reorganized Debtors), Interests, and Causes of Action of
any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, liens on, obligations of, rights against, and interests in, the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has voted to accept the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date with respect to a Claim that is Unimpaired by the Plan. The
Confirmation Order shall be a judicial determination of the discharge of all
Claims and Interests subject to the Effective Date occurring. C. Debtor Release



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr080.jpg]
42 Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, as of the Effective Date, the Debtors and their Estates, the
Reorganized Debtors and each of their respective current and former Affiliates
(with respect to non-Debtors, to the extent permitted by applicable law) shall
be deemed to have conclusively, absolutely, unconditionally, irrevocably, and
forever released, waived and discharged the Released Parties from any and all
Claims, Interests, obligations, rights, suits, damages, Causes of Action,
remedies, and liabilities whatsoever (including any derivative Claims asserted
or that may be asserted on behalf of the Debtors or their Estates), whether
known or unknown, foreseen or unforeseen, based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the DIP Financing, the
Plan Support Agreement, the PBGC Settlement, the formulation, preparation,
dissemination, negotiation the Plan, the Disclosure Statement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with the Plan, the Disclosure
Statement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or
the distribution of property under the Plan, or any other related agreement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Confirmation Date related or relating
to the foregoing. Notwithstanding anything to the contrary in the foregoing, the
releases set forth above do not release (a) any post-Confirmation Date
obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan and (b) any Causes
of Action held by the PBGC against any Entity arising from a breach of fiduciary
duty order Title I of The Employee Retirement Income Security Act of 1974
(“ERISA”). D. Third Party Release As of the Effective Date, for good and
valuable consideration, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all
Claims and Causes of Action, as well as all other Claims and Causes of Action,
whether known or unknown, including any derivative claims, asserted on behalf of
the Debtors, that such Entity would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the
Holder of any Claim or Interest, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the DIP Financing, the Plan
Support Agreement, the PBGC Settlement, the Avaya Salaried Pension Plan and the
termination thereof, any Claims or Causes of Action that may exist with respect
to all Released Parties as of the Confirmation Date or, with respect to PBGC, as
of the termination of the Avaya Salaried Pension Plan, on account of the Avaya
Hourly Pension Plan or the Avaya Salaried Pension Plan, the formulation,
preparation, dissemination, negotiation, of the Plan, the Disclosure Statement,
or any other action or transaction relating in any way to any of the foregoing,
contract, instrument, release, or other agreement or document created or entered
into in connection with the Plan, the Disclosure Statement, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan, or any other related agreement, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Confirmation Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post- Confirmation Date obligations of any party
or Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan other than with respect to the termination of the
Avaya Salaried Pension Plan, for which the foregoing “Third Party Release” shall
be effective with respect to any Claim or Cause of Action arising prior to or as
of the termination of the Avaya Salaried Pension Plan. Notwithstanding anything
contained herein, the foregoing Third Party Release (a) is applicable only to
the maximum extent permitted by law (b) does not release any Causes of Action
held by the PBGC against any Entity arising from a breach of fiduciary duty
under Title I of ERISA, and (c) does not release any obligations to maintain the
Avaya Hourly Pension Plan after the Effective Date in accordance with Article
IV.R hereof. E. Exculpation Except as otherwise specifically provided in the
Plan, no Exculpated Party shall have or incur liability for, and each Exculpated
Party is hereby released and exculpated from, any Cause of Action for any claim



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr081.jpg]
43 related to any act or omission in connection with, relating to, or arising
out of, the Chapter 11 Cases, in whole or in part, the Debtors, the formulation,
preparation, dissemination, negotiation, of the Plan, the Disclosure Statement,
or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Plan, the
Disclosure Statement, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan, or any other related
agreement, except for Claims or Causes of Action arising from to an act or
omission that is judicially determined in a Final Order to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such
Exculpated Parties shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities. The Exculpated
Parties have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan; provided that, the foregoing
“Exculpation” shall be limited to the extent permitted in section 1125(e) of the
Bankruptcy Code. F. Injunction EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
PLAN OR FOR DISTRIBUTIONS REQUIRED TO BE PAID OR DELIVERED PURSUANT TO THE PLAN
OR THE CONFIRMATION ORDER, ALL ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD CLAIMS
OR INTERESTS THAT HAVE BEEN RELEASED PURSUANT TO ARTICLE VIII.C OR ARTICLE
VIII.D HEREOF, SHALL BE DISCHARGED PURSUANT TO ARTICLE VIII.B OF THE PLAN, OR
ARE SUBJECT TO EXCULPATION PURSUANT TO ARTICLE VIII.E HEREOF, ARE PERMANENTLY
ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED DEBTORS, THE
RELEASED PARTIES, OR THE EXCULPATED PARTIES (TO THE EXTENT OF THE EXCULPATION
PROVIDED PURSUANT TO ARTICLE VIII.E HEREOF WITH RESPECT TO THE EXCULPATED
PARTIES): (I) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
ANY SUCH CLAIMS OR INTERESTS; (II) ENFORCING, ATTACHING, COLLECTING, OR
RECOVERING BY ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR ENFORCING ANY LIEN OR
ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE PROPERTY OR THE ESTATES OF
SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF SETOFF, SUBROGATION, OR
RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION DUE FROM SUCH ENTITIES OR AGAINST
THE PROPERTY OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
RESPECT TO ANY SUCH CLAIMS OR INTERESTS UNLESS SUCH ENTITY HAS TIMELY ASSERTED
SUCH SETOFF RIGHT IN A DOCUMENT FILED WITH THE BANKRUPTCY COURT EXPLICITLY
PRESERVING SUCH SETOFF, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR INTEREST
OR OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR INTENDS TO PRESERVE ANY RIGHT OF
SETOFF PURSUANT TO APPLICABLE LAW OR OTHERWISE; AND (V) COMMENCING OR CONTINUING
IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED OR
SETTLED PURSUANT TO THE PLAN. G. Subordination Rights The classification and
manner of satisfying all Claims and Interests under the Plan take into
consideration all subordination rights, whether arising under general principles
of equitable subordination, contract, section 510(c) of the Bankruptcy Code, the
ABL Intercreditor Agreement or otherwise, that a holder of a Claim or Interest
may have against other Claim or Interest holders with respect to any
Distribution made pursuant to the Plan. Except as provided in the Plan, all
subordination rights that a holder of a Claim may have with respect to any
Distribution to be made pursuant to the Plan shall be discharged and terminated,
and all actions related to the enforcement of such subordination rights shall be
permanently enjoined.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr082.jpg]
44 Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions
and other benefits provided under the Plan, the provisions of the Plan shall
constitute a good faith compromise and settlement of all claims or controversies
relating to the subordination rights that a holder of a Claim may have with
respect to any Allowed Claim or any Distribution to be made pursuant to the Plan
on account of any Allowed Claim. The entry of the Confirmation Order shall
constitute the Bankruptcy Court's approval, as of the Effective Date, of the
compromise or settlement of all such claims or controversies and the Bankruptcy
Court's finding that such compromise or settlement is in the best interests of
the Debtors, the Reorganized Debtors and their respective property and Claim and
Interest holders and is fair, equitable and reasonable. H. Release of Liens
Except (1) with respect to the Liens securing (a) the Exit Facility, (b) New
Secured Debt, and (c) to the extent elected by the Debtors, with the consent of
the Requisite First Lien Creditors, with respect to an Allowed Other Secured
Claim in accordance with Article III.B.2 hereof, or (2) as otherwise provided
herein or in any contract, instrument, release, or other agreement or document
created pursuant to the Plan, on the Effective Date, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the
Estates shall be fully released and discharged, and the holders of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
execute such documents as may be reasonably requested by the Debtors or the
Reorganized Debtors, as applicable, to reflect or effectuate such releases, and
all of the right, title, and interest of any holder of such mortgages, deeds of
trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtor and its successors and assigns. ARTICLE IX. CONDITIONS
PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN A. Conditions Precedent
to the Effective Date It shall be a condition to Consummation of the Plan that
the following conditions shall have been satisfied or occur in conjunction with
the occurrence of the Effective Date (or shall be waived pursuant to Article
IX.B hereof): 1. The Bankruptcy Court shall have entered the Confirmation Order,
in form and substance materially consistent with the Plan and otherwise
reasonably acceptable to the Debtors and the Requisite First Lien Creditors and
such Confirmation Order shall be a Final Order; 2. The Avaya Salaried Pension
Plan shall have been terminated; 3. The PBGC Settlement Approval Order shall
have been entered and be in effect; 4. The Debtors shall have assumed the Avaya
Hourly Pension Plan in accordance with Article IV.R.1; 5. The Professional Fee
Escrow shall have been established and funded in Cash in accordance with Article
II.B; 6. The General Unsecured Recovery Pool Account shall have been established
and funded in Cash in accordance with Article IV.H hereof; 7. The Reorganized
Debtors shall have executed the Exit Facility Documents and New Secured Debt
Documents and shall have issued the indebtedness contemplated thereby; 8. The
Plan Support Agreement shall be in full force and effect; 9. The conditions
precedent to entry into the Exit Facility shall have been satisfied, waived or
shall be satisfied contemporaneously with the occurrence of the Effective Date;



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr083.jpg]
45 10. All fees and expenses due to the professionals for the Ad Hoc First Lien
Group shall have been paid in Cash and in accordance with the terms of the DIP
Financing Order and the Plan Support Agreement; and 11. The Debtors have become
current on their SEC Filings (as defined in the Plan Support Agreement). B.
Waiver of Conditions The conditions to the Effective Date of the Plan set forth
in this Article IX may be waived only by consent of the Debtors, with the
consent of the Requisite First Lien Creditors, and PBGC solely with respect to
the conditions set forth in Article IX.A.3 and Article IX.A.4, without notice,
leave, or order of the Bankruptcy Court or any formal action other than
proceedings to confirm or consummate the Plan, subject to the terms of the
Bankruptcy Code and the Bankruptcy Rules. C. Substantial Consummation
“Substantial consummation” of the Plan, as defined by section 1102(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date. D. Effect of
Non-Occurrence of Conditions to the Effective Date If the Effective Date does
not occur, the Plan shall be null and void in all respects and nothing contained
in the Plan or the Disclosure Statement shall: (1) constitute a waiver or
release of any Claims by or Claims against or Interests in the Debtors; (2)
prejudice in any manner the rights of the Debtors, any Holders of a Claim or
Interest or any other Entity; or (3) constitute an admission, acknowledgment,
offer, or undertaking by the Debtors, any Holders, or any other Entity in any
respect. ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN A.
Modification and Amendments The Debtors, with the consent of the Requisite First
Lien Creditors, and PBGC solely with respect to the PBGC Settlement, reserve the
right to modify the Plan and seek Confirmation consistent with the Bankruptcy
Code and the Bankruptcy Rules and, as appropriate, not resolicit votes on such
modified Plan. Subject to certain restrictions and requirements set forth in
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those
restrictions on modifications set forth in the Plan, the Debtors, with the
consent of the Requisite First Lien Creditors, expressly reserve their rights to
alter, amend, or modify materially the Plan with respect to the Debtors, one or
more times, after Confirmation, and, to the extent necessary, may initiate
proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or
remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement, or the Confirmation Order, in such matters as may be
necessary to carry out the purposes and intent of the Plan. B. Effect of
Confirmation on Modifications Entry of the Confirmation Order shall mean that
all modifications or amendments to the Plan occurring after the solicitation
thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do
not require additional disclosure or resolicitation under Bankruptcy Rule 3019.
C. Revocation or Withdrawal of the Plan The Debtors reserve the right, with the
consent of the Requisite First Lien Creditors (subject to the terms of the Plan
Support Agreement), to revoke or withdraw the Plan prior to the Confirmation
Date. If the Debtors revoke or withdraw the Plan, or if Confirmation and
Consummation does not occur, then: (1) the Plan shall be null and void in all
respects; (2) any settlement or compromise embodied in the Plan (including the
fixing or limiting to an amount certain of any Claim or Interest or Class of
Claims or Interests), assumption or rejection of Executory Contracts or



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr084.jpg]
46 Unexpired Leases effected by the Plan, and any document or agreement executed
pursuant to the Plan, shall be deemed null and void; and (3) nothing contained
in the Plan shall: (i) constitute a waiver or release of any Claims or
Interests; (ii) prejudice in any manner the rights of the Debtors or any other
Entity, including the Holders of Claims or the non- Debtor subsidiaries; or
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity, including the non-Debtor subsidiaries.
ARTICLE XI. RETENTION OF JURISDICTION Notwithstanding the entry of the
Confirmation Order and the occurrence of the Effective Date, on and after the
Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter
11 Cases and all matters arising out of, or related to, the Chapter 11 Cases and
the Plan, including jurisdiction to: 1. allow, Disallow, determine, liquidate,
classify, estimate, or establish the priority, Secured or unsecured status, or
amount of any Claim or Interest, including the resolution of any request for
payment of any Administrative Claim and the resolution of any and all objections
to the Secured or unsecured status, priority, amount, or allowance of Claims or
Interests; provided that, for the avoidance of doubt, the Bankruptcy Court’s
retention of jurisdiction with respect to such matters shall not preclude the
Debtors or the Reorganized Debtors, as applicable, from seeking relief from any
other court, tribunal, or other legal forum of competent jurisdiction with
respect to such matters; 2. decide and resolve all matters related to the
granting and denying, in whole or in part, any applications for allowance of
compensation or reimbursement of expenses to Professionals authorized pursuant
to the Bankruptcy Code or the Plan; 3. resolve any matters related to: (a) the
assumption or assumption and assignment of any Executory Contract or Unexpired
Lease to which a Debtor is a party or with respect to which a Debtor may be
liable in any manner and to hear, determine, and, if necessary, liquidate, any
Claims arising therefrom, including Claims related to the rejection of an
Executory Contract or Unexpired Lease, Cure Costs pursuant to section 365 of the
Bankruptcy Code, or any other matter related to such Executory Contract or
Unexpired Lease; (b) the Reorganized Debtors amending, modifying, or
supplementing, after the Confirmation Date, pursuant to Article V hereof, any
Executory Contracts or Unexpired Leases to the schedule of Executory Contracts
and Unexpired Leases to be assumed; and (c) any dispute regarding whether a
contract or lease is or was executory or expired; 4. adjudicate controversies,
if any, with respect to distributions to Holders of Allowed Claims under the
Plan; 5. adjudicate, decide, or resolve any motions, adversary proceedings,
contested, or litigated matters, and any other matters, and grant or deny any
applications involving a Debtor that may be pending on the Effective Date; 6.
adjudicate, decide, or resolve any and all matters related to Causes of Action;
7. adjudicate, decide, or resolve any and all matters related to section 1141 of
the Bankruptcy Code; 8. enter and implement such orders as may be necessary or
appropriate to execute, implement, or consummate the provisions of the Plan and
all contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan or the Disclosure Statement; 9.
enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code; 10. resolve any cases, controversies,
suits, disputes, or Causes of Action that may arise in connection with the
Consummation, interpretation, or enforcement of the Plan or any Entity’s
obligations incurred in connection with the Plan;



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr085.jpg]
47 11. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan; 12. resolve any cases,
controversies, suits, disputes, or Causes of Action with respect to the
settlements, compromises, discharges, releases, injunctions, exculpations, and
other provisions contained in Article VIII hereof and enter such orders as may
be necessary or appropriate to implement such releases, injunctions, and other
provisions; 13. resolve any cases, controversies, suits, disputes, or Causes of
Action with respect to the repayment or return of distributions and the recovery
of additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.K.1 hereof; 14. enter and implement such
orders as are necessary or appropriate if the Confirmation Order is for any
reason modified, stayed, reversed, revoked, or vacated; 15. determine any other
matters that may arise in connection with or relate to the Plan, the Disclosure
Statement, the Confirmation Order, or the Plan Supplement; 16. adjudicate any
and all disputes arising from or relating to distributions under the Plan or any
transactions contemplated therein; 17. consider any modifications of the Plan,
to cure any defect or omission, or to reconcile any inconsistency in any
Bankruptcy Court order, including the Confirmation Order; 18. determine requests
for the payment of Claims and Interests entitled to priority pursuant to section
507 of the Bankruptcy Code; 19. hear and determine matters concerning state,
local, and federal taxes in accordance with sections 346, 505, and 1146 of the
Bankruptcy Code; 20. hear and determine all disputes involving the existence,
nature, or scope of the release provisions set forth in the Plan, including any
dispute relating to any liability arising out of the termination of employment
or the termination of any employee or retiree benefit program, regardless of
whether such termination occurred prior to or after the Effective Date; 21.
enforce all orders previously entered by the Bankruptcy Court; 22. hear any
other matter not inconsistent with the Bankruptcy Code; 23. enter an order
concluding or closing the Chapter 11 Cases; and 24. enforce the injunction,
release, and exculpation provisions set forth in Article VIII hereof. ARTICLE
XII. MISCELLANEOUS PROVISIONS A. Immediate Binding Effect Subject to Article
IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the
Plan Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether such Claims or Interests are deemed to have accepted or rejected the
Plan), all Entities that are parties to or are subject to the settlements,
compromises, releases, and injunctions described in the Plan, each Entity
acquiring property under the Plan, the Confirmation Order and any and all
non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.
All Claims shall



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr086.jpg]
48 be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan
regardless of whether any Holder of a Claim or debt has voted on the Plan. B.
Additional Documents On or before the Effective Date, the Debtors, with the
consent of the Requisite First Lien Creditors (such consent not to be
unreasonably withheld), may file with the Bankruptcy Court such agreements and
other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtors and all Holders of
Claims or Interests receiving distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan. C. Payment of
Statutory Fees All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid
for each quarter (including any fraction thereof) until the Chapter 11 Cases are
converted, dismissed, or closed, whichever occurs first. D. Reservation of
Rights Except as expressly set forth in the Plan, the Plan shall have no force
or effect unless the Bankruptcy Court shall enter the Confirmation Order in
accordance with Article IX.A hereof. Neither the Plan, any statement or
provision contained in the Plan, nor any action taken or not taken by any Debtor
with respect to the Plan, the Disclosure Statement, the Confirmation Order, or
the Plan Supplement shall be or shall be deemed to be an admission or waiver of
any rights of any Debtor with respect to the Holders of Claims or Interests
prior to the Effective Date. E. Successors and Assigns The rights, benefits, and
obligations of any Entity named or referred to in the Plan or the Confirmation
Order shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, affiliate, officer, director, manager,
agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity. F. Service of Documents Any pleading, notice, or other document required
by the Plan to be served on or delivered to the Debtors or Reorganized Debtors
and the Ad Hoc First Lien Group/Requisite First Lien Creditors shall be served
on: Debtors: Avaya Inc. 4655 Great America Parkway Santa Clara, CA 95054 Attn.:
Adele Freedman with copies to:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr087.jpg]
49 Counsel to Debtors Kirkland & Ellis LLP Kirkland & Ellis International LLP
601 Lexington Avenue New York, New York 10022 Attn.: James H.M. Sprayregen,
P.C., Jonathan S. Henes, P.C., and Natasha S. Hwangpo Kirkland & Ellis LLP
Kirkland & Ellis International LLP 300 North LaSalle Drive Chicago, Illinois
60654 Attn.: Patrick J. Nash, Jr., P.C., Ryan Preston Dahl, and Bradley Thomas
Giordano Counsel to the Ad Hoc First Lien Group/Requisite First Lien Creditors
Akin Gump Strauss Hauer & Feld LLP One Bryant Park New York, New York 10036
Attn.: Ira S. Dizengoff and Philip C. Dublin G. Term of Injunctions or Stays
Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms. H. Entire Agreement The Plan and Confirmation Order supersede all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan and Confirmation Order. I. Nonseverability
of Plan Provisions If, prior to Confirmation, any term or provision of the Plan
is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court shall be prohibited from altering or interpreting such term or
provision to make it valid or enforceable, provided that at the request of the
Debtors, with the reasonable consent of the Requisite First Lien Creditors
(subject to the terms of the Plan Support Agreement), the Bankruptcy Court shall
have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void or unenforceable, and
such terms or provision shall then be applicable as altered or interpreted
provided that any such alteration or interpretation shall be acceptable to the
Debtors, with the reasonable consent of the Requisite First Lien Creditors
(subject to the terms of the Plan Support Agreement). The Confirmation Order
shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is: (1) valid and enforceable pursuant to its terms; (2)
integral to the Plan and may not be deleted or modified without consent from the
Debtors, with the reasonable consent of the Requisite First Lien Creditors
(subject to the terms of the Plan Support Agreement); and (3) nonseverable and
mutually dependent. J. Dissolution of Committee On the Effective Date, the
Committee shall be dissolved and the Committee Members shall be deemed released
of all of their duties, responsibilities, and obligations in connection with the
Chapter 11 Cases and its implementation; provided that the Committee’s
Professionals shall be authorized to file and seek allowance of final fee
applications and reimbursement of Committee Member expenses.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr088.jpg]
50 [Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr089.jpg]
Respectfully submitted, as of August 7, 2017 Avaya Inc. Avaya CALA Inc. Avaya
EMEA Ltd. Avaya Federal Solutions, Inc. Avaya Holdings Corp. Avaya Holdings LLC
Avaya Holdings Two, LLC Avaya Integrated Cabinet Solutions Inc. Avaya Management
Services Inc. Avaya Services Inc. Avaya World Services Inc. Octel Communications
LLC Sierra Asia Pacific Inc. Sierra Communication International LLC Technology
Corporation of America, Inc. Ubiquity Software Corporation VPNet Technologies,
Inc. Zang, Inc. By: /s/ Eric Koza Name: Eric Koza Title: Chief Restructuring
Officer



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr090.jpg]
EXHIBIT B-1 ADVISORY AGREEMENT TERM SHEET [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr091.jpg]
KE 48170789.11 Summary of Terms for Advisory Services Agreement The following
(this “Term Sheet”) is a summary of the material terms and conditions of the
transition and services arrangement for Kevin J. Kennedy (“Executive”),
President and Chief Executive Officer of Avaya, Inc. (the “Company”). Executive
is approaching his tenth year anniversary at Avaya, Inc. and has decided it is
time to make a transition at the end of this fiscal year as the Company
completes its reorganization process and heads into the future. Executive has
agreed to provide the Company with transition and consulting services on the
terms set forth below that will be memorialized in a Definitive Agreement (as
defined herein). Term Summary Transition Date; Advisory Services: • Transition
Date. Commencing upon the earlier of October 1, 2017 or the Company’s emergence
from chapter 11 (the “Transition Date”), Executive will resign from all
positions, offices and directorships with the Company and any of its affiliates
and subsidiaries other than with respect to the provision of Advisory Services
(as defined herein). • Advisory Services.1 Executive will from the Transition
Date provide the Company with transition and advisory assistance or as otherwise
determined by the Board and the Chief Executive Officer,2 or as otherwise
reasonably requested by the Chief Executive Officer from time to time
(collectively, the “Advisory Services”). Upon announcement of the transition,
Executive agrees to facilitate an orderly transition with respect to the
provision of Advisory Services.3 • The Advisory Services that may be requested
by the Chief Executive Officer shall include advisory services by Executive with
respect to (i) Company strategy and strategic alternatives, (ii) mergers and
acquisitions, (iii) matters related to the Company’s status as a publicly traded
enterprise, (iv) customer engagement, (v) technology, research, and development,
(vi) board structure and preparation, and (vii) other matters as the Chief
Executive Officer may reasonably request from time to time. • Executive
acknowledges and agrees that his transition to the role of Advisor will not
constitute (i) “good reason” to terminate his employment under any of his
arrangements with the Company or any of its affiliates or subsidiaries
(including, 1 The Definitive Documentation will provide that the services to be
provided by the Executive prior to the Emergence Date (as defined herein) will
be transition services and the services provided post-Emergence Date will be
consulting services. For the avoidance of doubt, Executive will be a consultant
to the Company post-Emergence Date and not an employee of the Company and the
terms contained in this Term Sheet shall be modified to reflect as such
including with respect to medical coverage which, once Executive becomes a
consultant, will be replaced by reimbursement for COBRA premiums or, if at any
time during the Consulting Services COBRA is exhausted, cost of purchasing
insurance no less favorable than Executive’s existing medical coverage from the
Company (or if such medical coverage is unavailable, the cost of out of pocket
medical expenses) for a total of 30 months from the Emergence Date. 2 References
to the Chief Executive Officer herein refer to the person designated as the
successor to Executive as Chief Executive Officer (the “Successor CEO”) in the
press release issued by the Company on the date it announces entry into the Plan
Support Agreement to which this Term Sheet is attached. 3 The orderly transition
on the Transition Date shall include Executive transitioning CEO duties to the
Successor CEO as determined by the Board.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr092.jpg]
2 KE 48170789.11 Term Summary without limitation, that certain Executive
Employment Agreement dated November 26, 2008 (the “Employment Agreement”) and
that certain Executive Change in Control Agreement dated May 13, 2016 (the “CIC
Agreement”)) or (ii) a termination of employment for purposes of that certain
Retention Bonus Agreement, by and between the Company and Executive dated as of
[DATE], 2016 (the “Retention Bonus Agreement”). • Post-Emergence Advisory
Period. From the effective date of the Company’s Chapter 11 Plan (the “Emergence
Date”) until the second anniversary of the Emergence Date (the “Post-Emergence
Advisory Period”), subject to earlier termination as set forth below, Executive
will continue to serve as an Advisor and to provide the Advisory Services to the
Company’s Chief Executive Officer; provided that, at Executive’s option,
Executive may elect to become a consultant (and not an employee) 60 days after
the Emergence Date (as defined herein). • Compensation. Until the Emergence
Date, Executive will continue to receive his current base salary and be eligible
to receive a bonus under the Company’s Key Employee Incentive Plan. As
compensation for providing the Advisory Services for the Post-Emergence Advisory
Period, Executive will receive a total of $1,900,000 in cash per year (the
“Annual Advisory Fee”), payable monthly in advance commencing on the day after
the Emergence Date and pro-rated for any partial months of service.4 •
Additionally, during the Post-Emergence Advisory Period Executive will be
eligible to receive a maximum total of $2,475,000 (the “Annual Target Bonus”)5
per year in cash based on achievement of performance goals for Executive that
are reasonably within Executive’s control as established by the CEO in
consultation with the Compensation Committee of the Board and Executive in good
faith negotiations and as set forth in the Definitive Agreement; provided that,
in any event, Executive’s actual annual bonus shall be not less than 100% of the
Annual Advisory Fee. • If the Company terminates the Advisory Services prior to
the second anniversary of the Emergence Date without “Cause”6 (as defined
below), then subject to Executive’s timely execution and non-revocation of a
general release of claims in favor of the Company, Executive will receive any
unpaid portion of all Advisory Fees and all Annual Target Bonuses (which, for
the avoidance of doubt, shall be reduced by any bonus actually paid prior to
such date) payable through the Post- Emergence Advisory Period on the 5th
business day following his termination. For the avoidance of doubt, Executive
will not be entitled to any compensation following termination of the
Post-Emergence Advisory Period, except as set forth 4 References to Annual
Advisory Fees will be referred to as Annual Consulting Fees in the Definitive
Documentation. 5 References to Annual Target Bonuses will be referred to as
Annual Consulting Completion Bonuses in the Definitive Documentation 6 The
concept of “without Cause” and related definition shall be changed to “for any
reason other than a Disqualifying Reason” in the Definitive Documentation to
more accurately reflect the consulting arrangement.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr093.jpg]
3 KE 48170789.11 Term Summary in the preceding sentence. • Medical Coverage.
Until the first anniversary of the Emergence Date, Executive will continue to be
eligible for Company-subsidized medical coverage in accordance with the terms in
effect as of the Emergence Date.7 Legal Fees: • The Company shall pay directly
or reimburse Executive for his reasonable and documented legal fees and expenses
incurred in connection with the negotiation and implementation of this Term
Sheet and any related documents. Other Requirements: • As a condition to the
Company’s entry into the arrangement described above, Executive and the Company
will terminate, by mutual agreement, the Employment Agreement and the CIC
Agreement, in each case, effective as of the Transition Date and without payment
of any amounts thereunder, and effective as of the Transition Date, Executive
will cease participation in the Avaya Inc. Involuntary Separation Plan for
Senior Officers. Definitive Agreement • The agreements and undertakings set
forth herein shall be subject to completion of a definitive agreement materially
consistent with this Term Sheet and otherwise reasonably acceptable to
Executive, the Company and Requisite First Lien Creditors as defined in the Plan
Support Agreement to which this Term Sheet is attached (the “Definitive
Agreement”). • Executive and Company shall use commercially reasonable efforts
to complete the Definitive Agreement on or before August 24, 2017. • The
Definitive Documentation will provide for a reasonable and customary non-
competition clause and other restrictive covenants on terms mutually acceptable
to Company, the Executive and the Requisite First Lien Creditors and which
reasonably permit Executive to accept other employment. • The Definitive
Agreement shall be subject to bankruptcy court approval in conjunction with
confirmation of the Company’s chapter 11 plan. • In connection with the
Definitive Agreement, Company and Executive will negotiate in good faith
regarding Executive’s access to necessary administrative support to facilitate
Executive’s performance of requested Advisory Services Publicity • The Company
shall consult with Executive in good faith regarding any press release
announcing the commencement of Advisory Services by Executive. Releases • The
Definitive Agreement shall provide for reasonable and customary mutual releases
and non-disparagement and restrictive covenant obligations, including with
respect to compensation previously paid to Executive, avoidance actions,
clawback actions, or similar causes of action. Definitions: • For purposes of
this Term Sheet, “Cause” means any of Executive’s: (1) failure to perform his
Advisory Services that continues for more than ten days following the Company’s
written notice of such failure, (2) fraud or intentional misconduct with the
performance of his Advisory Services, (3) material breach of any material
Company policy, or (4) material breach of any restrictive covenants to which he
is subject (including, without limitation, those referenced in Section 4 of the
Employment Agreement). 7 References to Medical Coverage will be changed in the
Definitive Documentation to reflect provisions consistent with footnote 1
hereof.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr094.jpg]
EXHIBIT B-2 EXECUTIVE EMPLOYMENT AGREEMENT TERM SHEET [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr095.jpg]
KE 47970181.9 Project Arrowhead - Summary of Equity and Compensation
Arrangements The following is a summary of the material terms and conditions of
(i) the compensation arrangements for Mr. James Chirico (the “CEO”) and (ii) the
equity incentive program (the “Equity Program”) to be sponsored by Avaya Inc.
(the “Company”) for management employees (each, an “Employee”) of the Company
and its subsidiaries (the “Company Group”), including the CEO. CEO Compensation
Matters Positions: • President, Chief Executive Officer and a member of the
Company’s Board of Directors (the “Board”). • The CEO may select one member of
the current Board acceptable to the Ad Hoc First Lien Group to continue as a
member of the Board. Cash Compensation: • Base Salary: $1,250,000, to be
annually reviewed for increase (but not decrease) by the Compensation Committee
(the “Committee”) of the Board (as increased from time to time, the “Base
Salary”). • Target Bonus: 200% of Base Salary (the “Target Bonus”), based on
meeting reasonably attainable quantitative performance goals to be established
by the Committee in good faith after discussion with the CEO. Actual bonus
payout may range up to 250% of Base Salary, based on achievement of performance
goals; provided that the CEO’s actual bonus for the first full year following
the effective date of the Company’s Chapter 11 Plan (the “Emergence Date”) will
be no less than the Target Bonus. • Sign-On Bonus: One-time cash payment of
$2,500,000 that will vest in ratable installments upon the first two
anniversaries of the Emergence Date. The CEO will be required to repay the
unvested portion (on an after-tax basis) in the event he is terminated for Cause
or terminates without Good Reason (each as defined below) prior to the second
anniversary of the Emergence Date. Normal Severance: • Upon a termination of the
CEO’s employment other than for Cause (not due to death or disability) or due to
his resignation for Good Reason (each, a “Qualifying Termination”), then subject
to his timely execution and non-revocation of a release of claims, the CEO will
receive: (a) a lump sum payment equal to two times the sum of his Base Salary
and Target Bonus; and (b) up to 18 months’ Company-paid COBRA benefits. Change
in Control (“CIC”) Severance: • Upon a Qualifying Termination within the 6-month
period preceding or the 24-month period following a CIC, then subject to his
timely execution and non-revocation of a release of claims, the CEO will
receive: (a) a lump sum amount equal to three times the sum of his Base Salary
and Target Bonus; (b) up to 18 months’ Company-paid COBRA benefits; and (c) full
vesting of all outstanding long-term incentive awards whether cash- based or
equity-based, with any exercisable awards to remain outstanding until the
expiration of their term. Other: • Full Code Section 280G gross-up payment. •
Indemnification and directors’ and officers’ insurance. • Company to pay the
CEO’s expenses in any good faith dispute. • The Company shall pay directly or
reimburse CEO for his reasonable legal fees and expenses incurred in connection
with the negotiation and implementation of this term sheet and any related
documents (including without limitation any employment agreement and
documentation relating to the incentive equity grants he receives). Incentive
Equity Opportunity: • Upon the Emergence Date, the CEO will be granted an
incentive equity award, the terms of which will be negotiated by August 31, 2017
and mutually agreed upon by the CEO, the Company and the Ad Hoc First Lien
Group. Definitions: • “Cause” means any of the CEO’s: (1) material breach of the
CEO’s duties and responsibilities as a senior officer of the Company (other than
as a result of incapacity



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr096.jpg]
KE 47970181.9 due to physical or mental illness) which is demonstrably willful
and deliberate on the CEO’s part, and which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company or
its affiliated companies and subsidiaries; (2) conviction of (including a plea
of guilty or nolo contendere to) a felony; (3) commission of fraud involving the
Company or its subsidiaries; or (4) material violation of a material provision
of the Company’s Code of Conduct or any statutory or common law duty of loyalty
to the Company or its subsidiaries; provided that prior to terminating the CEO
for Cause under clauses (1) or (4) above, the Company must provide the CEO with
written notice of the alleged circumstances constituting Cause and at least 15
days in which to cure such circumstances. • “Good Reason” means the occurrence,
without the CEO’s express written consent (which may be withheld for any reason
or no reason), of any of the events or conditions described in the following
subsections (i) through (vii), provided that the CEO provides notice to the
Company within 60 days following the first occurrence of any such event or
condition and the CEO does not fully correct the situation within 30 days after
such notice of Good Reason: (i) a material reduction by the Company in the CEO’s
Base Salary; (ii) a material breach of the CEO’s employment agreement which
shall include a material reduction or material negative change by the Company in
the type or level of compensation and benefits (other than Base Salary) to which
the CEO is entitled under the employment agreement, other than any such
reduction or change that is part of and consistent with a general reduction or
change applicable to all senior officers of the Company; (iii) a material
failure by the Company to pay or provide to the CEO any compensation or benefits
to which the CEO is entitled; (iv) a change in the CEO’s status, positions,
titles, offices or responsibilities that constitutes a material and adverse
change from the CEO’s status, positions, titles, offices or responsibilities as
in effect immediately before such change; or the assignment to the CEO of any
duties or responsibilities that are materially and adversely inconsistent with
the CEO’s status, positions, titles, offices or responsibilities as in effect
immediately before such assignment; or any removal of the CEO from or failure to
reappoint or reelect the CEO to any of such positions, titles or offices;
provided that termination of the CEO’s employment by the Company for Cause, by
the CEO other than for Good Reason, or as a result of Executive’s death or
“disability” shall not be deemed to constitute or result in Good Reason under
this subsection (iv); (v) the Company changing the location of the CEO’s
principal working location to a location more than 50 miles from such location
as in effect immediately prior to the Emergence Date; or (vi) any material
breach by the Company of the employment agreement or any other agreement between
the Company and the CEO incorporated by reference in the employment agreement.
Any resignation for Good Reason following the 30-day correction period set forth
above must occur no later than the date that is six months following the initial
occurrence of one of the foregoing events or conditions without the CEO’s
express written consent. Equity Program General: • Upon the Emergence Date,
there will be reserved and established an incentive equity pool. The value of
the incentive equity pool and the terms and conditions of the incentive equity
program (including, without limitation, forms of awards, allocation of awards,
vesting, manner of satisfying tax obligations, preemptive and tag rights,
restrictive covenants, final documentation and Company payment of attorney’s
fees associated with negotiation and implementation thereof) will be negotiated
by August 31, 2017 and mutually agreed upon by the CEO, the Company and the ad
hoc first lien committee.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr097.jpg]
EXHIBIT C PBGC SETTLEMENT TERM SHEET [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr098.jpg]
KE 48104220 AVAYA HOLDINGS CORP. AVAYA SALARIED PENSION PLAN SETTLEMENT TERM
SHEET1 The following summary (the “Term Sheet”) sets forth certain principal
terms of a settlement (the “PBGC Settlement”) between the Debtors (as defined
herein) and PBGC (as defined herein) concerning the Avaya Salaried Pension Plan
(as defined herein). This Term Sheet is confidential and may not be distributed
without the Debtors’ express written consent. Without limiting the generality of
the foregoing, this Term Sheet and the undertakings contemplated herein are
subject in all respects to the negotiation, execution, and delivery of
definitive documentation acceptable to the Debtors, the Ad Hoc First Lien Group,
and PBGC. This Term Sheet is proffered in the nature of a settlement proposal in
furtherance of settlement discussions. Accordingly, this Term Sheet and the
information contained herein are entitled to protection from any use or
disclosure to any party or person pursuant to Rule 408 of the Federal Rules of
Evidence and any other applicable rule, statute, or doctrine of similar import
protecting the use or disclosure of confidential settlement discussions. This
Term Sheet does not include a description of all of the terms, conditions and
other provisions that are to be contained in the definitive documentation
necessary for the settlement contemplated by this Term Sheet. This Term Sheet is
subject to ongoing review and approval by, and is not binding upon, the Parties
(as defined herein), is subject to material change, and is being distributed for
discussion purposes only. Term Description The Parties; Avaya Pension Plans
Debtors Avaya Inc. and its affiliated debtors and debtors-in-possession
(collectively, the “Debtors”) in the Chapter 11 Cases. PBGC Pension Benefit
Guaranty Corporation (“PBGC”). Ad Hoc First Lien Group The ad hoc group
comprising certain holders of First Lien Debt as set forth in the Sixth Amended
Verified Statement Pursuant to Bankruptcy Rule 2019 [Docket No. 845], as the
same may be amended from time to time (the “Ad Hoc First Lien Group” and,
collectively with the Debtors and PBGC, the “Parties”). Avaya Salaried Pension
Plan The Avaya Inc. Pension Plan for Salaried Employees (the “Avaya Salaried
Pension Plan”), a qualified defined benefit pension plan. Avaya Hourly Pension
Plan Avaya Pension Plan for hourly employees (the “Avaya Hourly Pension Plan”),
a qualified defined benefit pension plan. The PBGC Settlement Documentation The
PBGC Settlement will be effectuated through a settlement agreement (the
“Settlement Agreement”), which shall be materially consistent with this Term
Sheet and otherwise acceptable to the Parties. 1 Capitalized terms used in this
term sheet and not immediately defined have the meanings given to such terms in
the Joint Chapter 11 Plan of Reorganization of Avaya Inc. and its Debtors
Affiliates [Docket No. 389] (the “Filed Plan”).



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr099.jpg]
2 KE 48104220 Term Description The Debtors shall file a motion (the “Settlement
Approval Motion”) pursuant to Rule 9019 of the Federal Rules of Bankruptcy
Procedure seeking approval of the Settlement Agreement. The Settlement Agreement
shall be subject to entry by the Bankruptcy Court of an order (the “Settlement
Approval Order”) granting the relief requested in the Settlement Approval
Motion. The Settlement Approval Order shall be materially consistent with this
Term Sheet, the Settlement Agreement and otherwise acceptable to the Parties.
The Debtors shall modify the Filed Plan (the “Modified Plan”) incorporating the
PBGC Settlement. Pension Termination and Continuation PBGC will not oppose a
distress termination motion undertaken by the Debtors under section 4041 of the
Employee Retirement Income Security Act of 1974 (as amended from time to time,
“ERISA”) of the Avaya Salaried Pension Plan (the “Pension Termination”), subject
to PBGC’s reasonable approval of the motion. Subject to (i) the completion of a
distress termination application (the “Termination Application”) in accordance
with the requirements of 29 U.S.C. § 1341 and the related regulations; (ii)
entry of the Settlement Approval Order; (iii) decision of PBGC’s final decision
maker approving the distress termination; and (iv) confirmation of the Modified
Plan, on or before the effective date of the Modified Plan, PBGC and Avaya Inc.,
as the plan administrator for the Avaya Salaried Pension Plan, will execute a
termination and trusteeship agreement: (x) terminating the Avaya Salaried
Pension Plan as of the date specified by the Debtors in the Termination
Application and (y) appointing PBGC as the statutory trustee of the Avaya
Salaried Pension Plan. The Modified Plan shall provide for the continuation of
the Avaya Hourly Pension Plan by Avaya Inc. or another Reorganized Debtor
acceptable to the Parties, subject to the PBGC Settlement becoming effective.
Settlement Consideration The Settlement Agreement shall provide PBGC with the
following recovery for any and all liabilities arising as a result of the
Pension Termination under the Modified Plan, including the Allowed ASPP Claim
(as defined herein): (i) Cash in the amount of $300 million (the “PBGC Cash
Consideration”), and (ii) the issuance to PBGC of 7.5% of Reorganized HoldCo2
Common Stock, which shall receive the same minority shareholder protections as
other holders of Reorganized HoldCo Common Stock (if any)3 (the “PBGC Equity
Consideration,” and, together with the PBGC Cash Consideration, the “Settlement
Consideration”), which shall, prior to and including the effective date of the
Modified Plan, 2 For purposes of this Term Sheet, “Reorganized HoldCo” means the
particular Reorganized Debtors whose equity is distributed under the Modified
Plan to holders of Claims, including PBGC in respect of the Settlement
Consideration. 3 Reorganized HoldCo will either be public or with public-like
governance (i.e., no minority rights or majority rights such as drags).



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr100.jpg]
3 KE 48104220 Term Description only be subject to dilution by the MEIP unless
PBGC consents to any other dilution.4 The Settlement Consideration shall be
issued or distributed to PBGC, as applicable, on the effective date of the
Modified Plan. The Settlement Consideration shall be in full and final
satisfaction, settlement, and release of any and all Claims or liabilities
arising from, or related to, the Avaya Salaried Pension Plan and the termination
thereof, including, without limitation, any “controlled group” liability,
termination premiums, underfunding liability, minimum funding requirements, PBGC
premiums or other amounts that are due and owing or may become due and owing to
PBGC or the Avaya Salaried Pension Plan on account of the Avaya Salaried Pension
Plan and/or the termination thereof; provided that PBGC shall not release any
cause of action against any party arising from a breach of fiduciary duty under
Title I of ERISA. Excess Contribution for Avaya Hourly Pension Plan5 If after
the effective date of the Modified Plan, Reorganized HoldCo or any of its
subsidiaries or successors engages in a Material Transaction (as defined
herein), the Reorganized Debtors shall, in addition to making the minimum
contributions to the Avaya Hourly Pension Plan required under 26 U.S.C. §§ 412
and 430 (including installments required under 26 U.S.C. § 430(j)(3)) for the
plan year in which the Material Transaction is consummated, contribute, or cause
to be contributed, to the Avaya Hourly Pension Plan the lesser of: (1) $150
million; or (2) an amount equal to the projected minimum required contributions
to the Avaya Hourly Pension Plan in the amounts determined by the Avaya Hourly
Pension Plan’s enrolled actuary and reasonably agreed to by PBGC under ERISA §
303 and 29 U.S.C. § 1083 for the four plan years starting with the plan year
immediately following the date of the Material Transaction (this clause (2)
being the “Projected Contributions”), (the lesser of (1) or (2) the “Excess
Contribution”). The Avaya Hourly Pension Plan’s enrolled actuary shall project
the minimum required contributions that will be due under ERISA § 303, using
assumptions consistent with ERISA § 303(h), for the four plan years immediately
following that plan year. PBGC shall have 21 days to review the Avaya Hourly
Pension Plan’s enrolled actuary’s calculation of the projected minimum required
contributions to the Avaya Hourly Pension Plan under ERISA § 303, 29 U.S.C. §
1083 for the four plan years immediately following the date of the Material
Transaction after the Reorganized Debtors submit such calculation to PBGC, and
PBGC shall not unreasonably withhold agreement to such calculation. The
Reorganized Debtors shall contribute, or cause to be contributed, the 4 PBGC
Equity Consideration based on an emergence capital structure of approximately
$2.925 billion of funded debt and $350 million of cash. Provided however, that
the total midpoint equity value as calculated by the Debtors in the Disclosure
Statement shall be no less than $2 billion. 5 This language to be included in
the Settlement Agreement.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr101.jpg]
4 KE 48104220 Term Description Excess Contribution to the Avaya Hourly Pension
Plan upon consummation of a Material Transaction for the benefit of the Avaya
Hourly Pension Plan or PBGC. The Reorganized Debtors shall not at any time elect
to the extent allowed under 26 U.S.C. §430(f)(6)(B), to create or increase any
Avaya Hourly Pension Plan prefunding balance (as defined in 26 U.S.C.
§430(f)(6)) by using (a) all or any portion of any Excess Contribution, or (b)
all or any portion of any excess described in 26 U.S.C. §430(f)(6)(B) that is
attributable to the Excess Contribution. PBGC agrees that upon payment of the
Excess Contribution, it waives: A. any and all rights to initiate termination of
the Avaya Hourly Pension Plan under ERISA § 4042 on grounds that are not legally
supportable absent a Material Transaction, or any and all other rights to object
to, prevent or delay a Material Transaction, to the extent, if any, such rights
exist notwithstanding this Agreement; B. any and all claims that PBGC may have
against any Reorganized Debtor under ERISA §§ 4062(e), 29 U.S.C. § 1362(e)
relating to the Material Transaction; C. any and all termination liability
claims arising from any later termination of the Avaya Hourly Pension Plan
against former members of the Reorganized Debtors’ controlled group as defined
under ERISA §§ 4001(a) (14), 29 U.S.C. § 1301(a) (14), including but not limited
to: i. any claims that may otherwise be brought against former controlled group
members or former contributing sponsors under ERISA §§ 4062, 4063, 4064, and
4069; 29 U.S.C. § 1362, 1363, 1364; and ii. any and all rights of PBGC to file a
lien against former controlled group members or former contributing sponsors
under ERISA § 4068, 29 U.S.C. § 1368; and such entities shall be third party
beneficiaries with standing to enforce the foregoing waiver; D. and any and all
claims against all counterparties to a Material Transaction and such
counterparties’ affiliates, and such entities shall be third party beneficiaries
with standing to enforce the foregoing waiver; and E. any rights to any proceeds
(primary or derivative) from a Material Transaction, and PBGC shall not bring
any claim against any of the foregoing persons, any of the Parties identified in
subsections C and D above, stockholders in the Reorganized Debtors, or direct or
indirect recipients of proceeds of a Material Transaction,



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr102.jpg]
5 KE 48104220 Term Description asserting any right to any such proceeds, and
such entities shall be third party beneficiaries with standing to enforce the
foregoing waiver or agreement not to bring claims with respect to such proceeds.
In connection with and prior to consummation of a Material Transaction, PBGC
shall execute reasonable documentation for the benefit of the foregoing persons
to such effect affirming its waivers and releases (but for the avoidance of
doubt such waivers and releases shall exist independently of such
documentation). Unless expressly waived in the Settlement Agreement, PBGC
retains its rights to initiate termination under ERISA §4042(a), after the
occurrence of a Material Transaction on grounds that are not legally supportable
absent a Material Transaction. A “Material Transaction” shall mean any one or
more of the following transactions: A. any transaction or series of related
transactions involving: (a) any merger, consolidation, share exchange, business
combination, issuance of securities, direct or indirect acquisition of
securities, recapitalization, tender offer, exchange offer or other similar
transaction in which (x) the Reorganized HoldCo or any of their direct or
indirect subsidiaries or successors (collectively, the “Company” and each
individual entity comprising the Company, a “Company Entity”) is a constituent
party or is otherwise involved and (y) a Person or “group” (as defined in the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder) of Persons directly or indirectly acquires beneficial or record
ownership of securities constituting a majority or more of the outstanding
securities of any class of voting securities of such Person owning, holding, or
with the right to use all or substantially all of the assets constituting the
Contact Center business (including any dividend made with the proceeds of such a
transaction), or (b) any direct or indirect sale, lease, exchange, transfer,
license, acquisition or disposition of any business or businesses or of assets
or rights that constitute or account for all or substantially all of the assets
constituting the Contact Center business (including any dividend made with the
proceeds of such a transaction); B. any direct or indirect sale, lease,
exchange, transfer, license, acquisition or disposition of any business or
businesses or of assets or rights by any Company Entity (whether in one or a
series of transactions, including any dividend made with the proceeds of such a
transaction) that constitute or account for more than 28%, but less than or
equal to 66%, of the Company Entities’ EBITDA on a consolidated basis calculated
based on the 4-year aggregate EBITDA for the period covering the two fiscal
years preceding the date of the transaction plus the two fiscal years following
the date



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr103.jpg]
6 KE 48104220 Term Description of the transaction, provided that if Reorganized
HoldCo is listed on the New York Stock Exchange or NASDAQ, the enterprise value
of the Company Entities immediately prior to the announcement of a Material
Transaction shall be used instead of EBITDA (i.e., the purchase consideration to
be compared against enterprise value of the Company Entities on a consolidated
basis, which is calculated as the sum of the market value of equity plus the
market value of net debt, the book value of tax affected, where applicable, GAAP
pension liability and the book value of, tax affected GAAP OPEB liability); C.
sale or issuance (whether in one or a series of related transactions, including
any dividend made with the proceeds of such a transaction) by any Company Entity
of: (a) any capital stock or other security of any Company Entity; or (b) any
instrument convertible into or exercisable or exchangeable for any capital stock
or other security of any Company Entity, which, in each case, represents
majority ownership, as measured by voting and economic control, of Company
Entities that represent more than 28%, but less than or equal to 66%, of the
Company Entities’ EBITDA on a consolidated basis calculated based on the 4-year
aggregate EBITDA for the period covering the two fiscal years preceding the date
of the transaction plus the two fiscal years following the date of the
transaction, provided that if Reorganized HoldCo is listed on the New York Stock
Exchange or NASDAQ, the enterprise value of the Company Entities immediately
prior to the announcement of a Material Transaction shall be used instead of
EBITDA (i.e., the purchase consideration to be compared against enterprise value
of the Company Entities on a consolidated basis, which is calculated as the sum
of the market value of equity plus the market value of net debt, the book value
of, where applicable, tax affected GAAP pension liability and the book value of
tax affected GAAP OPEB liability); or D. if any Company Entity (a) pays any
dividend (or series of dividends) or makes any other distribution (or series of
distributions), in each case, in respect of any shares of capital stock of any
Company Entity (a “Dividend”) or (b) repurchases, redeems or otherwise
reacquires any shares of capital stock or other securities of a Company Entity
(a “Stock Repurchase”), and which Dividend or Stock Repurchase6, in the
aggregate is more than $150 million but less than or equal to $1 billion;
provided that if the individual transaction or cumulative dollar amount of a
series of transactions pursuant to (a) or (b) is less than or equal to $450
million, the Excess Contribution shall be in an amount equal to 50% of the
difference between the transaction amount and $150 million, up to a maximum of
the lesser of (i) $150 million or (ii) 6 Reflects amount ultimately paid to
shareholders.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr104.jpg]
7 KE 48104220 Term Description the Projected Contributions; provided further
that the threshold for a Dividend or Stock Repurchase shall be net of any
transaction fees and/or costs; provided further that this clause (D) shall only
apply to a dividend or distribution, the proceeds of which were received on
account of the issuance or the incurrence of indebtedness by a Company Entity.
Notwithstanding anything set forth in clauses (A) through (D) above, none of the
following transactions shall constitute a Material Transaction: i. A sale of
securities of any Company Entity by a stockholder or security holder of any
Company Entity that does not constitute a Material Transaction described in
clause (A) through (D) above;7 ii. A transaction or series of related
transactions by any Company Entity involving: (a) any merger, consolidation,
share exchange, business combination, issuance of securities, direct or indirect
acquisition of securities, recapitalization, tender offer, exchange offer or
other similar transaction in which a Company Entity is a constituent corporation
and a Person or “group” (as defined in the Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder) of Persons directly or indirectly
acquires beneficial or record ownership of securities constituting 100% of the
outstanding securities of any class of voting securities of the Company’s
ultimate parent entity or (b) any Company Entity making any direct or indirect
sale, lease, exchange, transfer, license, acquisition or disposition of any
business or businesses or of assets, in the aggregate, that constitute or
account for all of the assets of the Company Entities that does not constitute a
Material Transaction described in clause (A), (B), (C), or (D) above (such
transaction or series of related transactions, a “Wholeco Sale”); iii. Any
issuance or sale by any Company Entity of securities that does not constitute a
Material Transaction described in clause (A), (B), (C), or (D) above; iv. Any
issuance or sale by any Company Entity of any indebtedness, including any
issuance of a note, bond, debenture or other instrument or other security
evidencing indebtedness by the Company that does not constitute a Material
Transaction described in clause (A), (B), (C), or (D) above; 7 This covers sales
of stock by stockholders.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr105.jpg]
8 KE 48104220 Term Description v. A listing of the securities on any securities
exchange or quotation of the securities on any inter-dealer quotation; vi. Any
repurchase of securities by any Company Entity of capital stock or securities
that does not constitute a Material Transaction described in clause (D) above;
or vii. Any restructuring, re-domestication, change of corporate form, corporate
re-organization or similar transaction involving a Company Entity in which the
ultimate beneficial ownership is not affected. The Reorganized Debtors shall
provide to PBGC advance notice of a Material Transaction pursuant to clauses A,
B, or C above. Such notice will be no less than 21 days in advance of the
closing of the transaction and will include: (i) a general description of the
transaction; (ii) the supporting calculations to validate the transaction as a
Material Transaction, to the extent a calculation is required; (iii) the
Projected Contributions; and (iv) the transaction agreement(s) and related
documentation, as they become available prior to closing. The Reorganized
Debtors shall provide to PBGC notification no later than the closing of a
Material Transaction pursuant to clause D above, or a Dividend or Stock
Repurchase that exceeds $1 billion in aggregate. Notification will include: (i)
a general description of the transaction; and (ii) the information necessary to
validate the transaction as exceeding the $1 billion threshold. Once such
Dividends or Stock Repurchases exceed $1 billion in the aggregate, the
Reorganized Debtors will hold all proceeds in excess of $1 billion in escrow for
a period of no less than 30 days after the closing of the transaction, provided
that this escrow requirement will expire on the 7th anniversary of the date of
the Effective Date of the Modified Plan. The PBGC will reserve all its rights
with respect to the transaction and the proceeds in escrow. The Reorganized
Debtors shall provide to PBGC 40 days notification prior to the closing of a
transaction or first of a series of related transactions constituting a Wholeco
Sale. Notification will include: (i) a general description of the transaction;
and (ii) the transaction agreement(s) and related documentation, as they become
available prior to closing. The Reorganized Debtors shall provide to PBGC 30
days notification prior to the execution of documentation for a transaction that
would otherwise be a Material Transaction per clauses B or C above, but exceeds
the 66% threshold (excluding a Wholeco Sale or a Material Transaction identified
in clause A, above). Notification will include: (i) a general description of the
transaction; (ii) the supporting calculations to validate the transaction as
exceeding the 66% threshold; (iii) the Projected Contributions; and (iv)



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr106.jpg]
9 KE 48104220 Term Description the transaction agreement(s) and related
documentation, as they become available prior to closing. The PBGC will have the
option to either treat the transaction as a Material Transaction and receive an
Excess Contribution, or reserve all its rights as if the transaction was not a
Material Transaction, provided that the PBGC shall have 10 days after the
execution of documentation for such transaction to make its election. If the
transaction closing occurs prior to the end of such 10 day period after
execution of documentation, all sale proceeds from the transaction will be
placed in escrow until the PBGC makes a decision with respect to its election.
Plan Modification The Debtors shall file the Modified Plan, which shall provide
for the treatment of the Avaya Salaried Pension Plan consistent with this Term
Sheet and the PBGC Settlement. Subject to the PBGC Settlement becoming
effective, the Modified Plan shall provide for continuation of the Avaya Hourly
Pension Plan. The Modified Plan shall otherwise be in form and substance
acceptable to the Debtors and the Ad Hoc First Lien Group and shall not be
inconsistent with ERISA; provided that the provisions in the Modified Plan
relating to the PBGC Settlement shall be in form and substance materially
consistent with the Settlement Agreement, including with respect to any releases
given by PBGC, and otherwise acceptable to PBGC. The Modified Plan shall provide
that PBGC shall have an Allowed Claim with respect to the Avaya Salaried Pension
Plan in an amount not less than the sum of (i) $1,240,300,000, on account of
unfunded benefit liabilities with respect to the Avaya Salaried Pension Plan,
and (ii) any and all unpaid minimum funding contributions due with respect to
the Avaya Salaried Pension Plan (the “Allowed ASPP Claim”). Modified Plan
Support The Settlement Agreement shall provide that PBGC, following the
Bankruptcy Court’s approval of a disclosure statement, will vote all of its
Claims to accept, and otherwise support, the Modified Plan, and that PBGC shall
agree to reasonable release, exculpation, and injunction provisions included in
the Modified Plan (which shall provide for a release with respect to any claims
or causes of action with respect to parties other than the Debtors and their
subsidiaries as of the effective date of the Modified Plan on account of the
Avaya Hourly Pension Plan) and shall not opt out of any Third Party Release
provided therein; provided that PBGC shall not release any cause of action
against any party arising from a breach of fiduciary duty under Title I of
ERISA. Proofs of Claim Upon the receipt by PBGC of the PBGC Cash Consideration
and the PBGC Equity Consideration, any Proof(s) of Claim relating to the Avaya
Salaried Pension Plan filed by PBGC in the Chapter 11 Cases shall be deemed
withdrawn with prejudice and expunged without any further action by PBGC. The
Debtors and/or the Notice and Claims Agent shall revise the Claims Register
accordingly.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr107.jpg]
10 KE 48104220 Term Description Other Provisions Notifications; Confidentiality
Post-Effective Date notices or notifications provided hereunder shall be subject
to entry into a customary confidentiality agreement reasonably acceptable to the
Reorganized Debtors and PBGC, which agreement shall take into account PBGC’s
status as a U.S. government agency. Conditions Precedent It shall be a condition
to the effective date of the Modified Plan that: (a) The Settlement Approval
Order shall have been entered and shall have become a final order; (b) Pension
Termination shall have occurred and PBGC shall have assumed trusteeship of the
Avaya Salaried Pension Plan; and (c) The Avaya Hourly Pension Plan shall
continue in effect. Releases The PBGC Settlement shall provide for release,
exculpation, and injunction provisions acceptable to the Debtors and the Ad Hoc
First Lien Group; provided that, for the avoidance of doubt, it is agreed that
such provisions of the PBGC Settlement shall release and discharge any and all
Claims or liabilities arising from, or related to, the Avaya Salaried Pension
Plan and the termination thereof with respect to the Debtors, its officers,
directors, Shareholders, plan fiduciaries, non-debtor Affiliates, controlled
group members and any successors of any of the foregoing whether arising prior
to or after the Petition Date; provided that PBGC shall not release any cause of
action against any party arising from a breach of fiduciary duty under Title I
of ERISA. Fiduciary Duties Notwithstanding anything to the contrary herein,
nothing in this Term Sheet shall require any of the Debtors, or any of their
directors or officers, including with respect to each subsidiary, to take or
refrain from taking any action such person or entity reasonably believes is
required to comply with its or their fiduciary duties under applicable law. * *
* * *



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr108.jpg]
EXHIBIT D CORPORATE GOVERNANCE TERM SHEET [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr109.jpg]
CORPORATE GOVERNANCE TERM SHEET--REORGANIZED HOLDCO The following term sheet
(this “Term Sheet”) presents certain preliminary material terms in respect of
the corporate governance of Reorganized Holdco, that would be reflected in the
certificate of incorporation, bylaws, and registration rights agreement (the
“Organizational Documents”) of Reorganized Holdco to be adopted upon the
consummation of the Restructuring. Capitalized terms used and not defined herein
shall have the meanings ascribed to them in the Plan Support Agreement to which
this Term Sheet is attached. THIS TERM SHEET IS NOT LEGALLY BINDING OR AN
EXHAUSTIVE LIST OF ALL THE TERMS AND CONDITIONS IN RESPECT OF THE GOVERNANCE OF
REORGANIZED HOLDCO NOR DOES IT CONSTITUTE AN OFFER TO SELL OR BUY, NOR THE
SOLICITATION OF AN OFFER TO SELL OR BUY, ANY SECURITIES. ANY SUCH OFFER OR
SOLICITATION SHALL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE LAWS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THIS TERM SHEET AND THE UNDERTAKINGS
CONTEMPLATED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE NEGOTIATION, EXECUTION
AND DELIVERY OF DEFINITIVE DOCUMENTATION. General: Reorganized Holdco will be a
Delaware corporation managed by a board of directors (the “Board”), which will
be responsible for overseeing the operation of Reorganized Holdco’s business.
Reorganized Holdco will be managed on a day-to-day basis by its Chief Executive
Officer and other senior executive officers with oversight from the Board.
Common Shares: The Organizational Documents will provide that the equity
interests of Reorganized Holdco be evidenced by one class of common stock, par
value $0.01 per share (each such share, a “Common Share” and each holder
thereof, a “Holder”). SEC Reporting: On or as soon as reasonably practicable
after the Effective Date, Reorganized HoldCo shall cause the Common Shares to be
registered under Section 12 of the Securities Exchange Act. Stock Exchange
Listing: Reorganized Holdco will use its best efforts to attempt to obtain a
listing of its Common Shares on the NYSE or NASDAQ at emergence; if such a
listing is not possible, Reorganized Holdco will use its best efforts to obtain
a listing of its Common Shares on the OTCQX Premier (if the OTCQX Premier is not
possible, the OTCQX, and if the OTCQX is not possible, the OTCQB) and will use
its best efforts attempt to obtain a NYSE or NASDAQ listing as soon as possible
following emergence. Board of Directors: The Board will be comprised of 7-9
directors and shall serve for an initial term of 12 months (the “Initial Term”).
One (1) director shall be the Chief Executive Officer of Reorganized Holdco. The
remaining initial directors shall be selected by the Requisite First Lien
Creditors, and the composition of the Board shall satisfy SEC and NYSE/NASDAQ
board/committee independence rules.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr110.jpg]
2 Following expiration of the Initial Term, the entire Board will be
nominated/elected in accordance with customary public company board procedures
(e.g., no ongoing right to serve). There shall be no cumulative voting for
directors. The Board shall not be staggered or classified. Board Vacancies: Upon
the resignation, removal for cause, death or incapacity of a director, the
vacancy resulting from such resignation, removal for cause, death or incapacity
shall be filled by the Board, in each until the next annual meeting of the
Holders. Chairman of the Board: The Chairman of the Board will be determined by
a majority vote of the Board; provided, that such Chairman will not also serve
as the Chief Executive Officer. Board Committees: The committees of the Board
will be appointed by a majority of the Board, subject to compliance with SEC and
NYSE/NASDAQ independence requirements. Board Observers: There shall be no Board
observers. Transfer Restrictions on Common Shares: The Common Shares shall be
freely tradable/transferable following emergence and not subject to any
ROFR/ROFO, tag-along rights, drag-along rights or any similar provisions,
subject to any transfer restrictions necessary to preserve tax attributes.
Registration Rights Agreement: The registration rights agreement will provide
the following benefits to the Holders party thereto: • Demand Registration—S-1.
If the Common Shares are listed on the NYSE or Nasdaq, Holders will not have
demand registration rights until Reorganized Holdco is eligible to file a
registration statement on Form S-3. If the Common Shares are not listed on the
NYSE or Nasdaq, (x) Holders of at least 25% of the outstanding Common Shares may
demand that Reorganized Holdco file a registration statement under the
Securities Act on Form S- 1 (or similar or successor form), covering Common
Shares held by such Holders, on an underwritten offering basis and (y) the Board
may determine to commence a resale public offering and give all signatories to
the registration rights agreement the opportunity to participate on a pro rata
basis. • Demand Registration--S-3. Once Reorganized Holdco is eligible to file a
registration statement on Form S-3, Holders of at least 5% of the outstanding
Common Shares on a fully-diluted basis may request that Reorganized Holdco file
a registration statement under the Securities Act on Form S-3 (or similar or
successor form) or conduct a shelf takedown off of a Form S-3 (or similar or
successor form), covering common shares held by such Holder on



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr111.jpg]
3 either a resale or underwritten offering basis, to the extent such Holders are
affiliates of Reorganized Holdco or otherwise hold restricted or control
securities. • Piggyback Registration. Each Holder who holds at least 2.5% of the
outstanding Common Shares on a fully-diluted basis will have the right to
include its Common Shares each time Reorganized Holdco proposes for any reason
to register any of its Common Shares under the Securities Act (including but not
limited to registrations pursuant to demands by Holders). The rights to
piggyback registration may be exercised on an unlimited number of occasions. The
rights to piggyback registration will be subject to customary cutbacks,
exceptions and limitations (including as to exceptions employee plan S-8 filings
and acquisition transactions and as to limitations, selection of underwriters,
priority and cutbacks). • Registration Procedures. The registration rights
agreement will also contain customary provisions relating to the registration
procedures to be followed by Reorganized Holdco, termination of registration
rights and indemnification obligations, as well as lock-ups binding on the
Holders who execute the registration rights agreement (to the extent required by
an applicable underwriter). In addition, Reorganized Holdco will cover
out-of-pocket expenses of registrations other than underwriter discounts and
commissions. Corporate Opportunities: The Organizational Documents will provide
for the renunciation of Reorganized Holdco’s interest in business opportunities
that are presented to directors or Holders, in each case, other than such
directors or Holders that are employees, consultants or officers of Reorganized
Holdco (and the renunciation shall apply to any Chairman of the Board that is
not otherwise an employee, consultant or officer of Reorganized Holdco).
Affiliate Transactions: Affiliate transactions shall be subject to Delaware
corporate law and fiduciary duties. Amendments: The Organizational Documents
will not be amended without the approval of a majority of the Board and a
majority of the outstanding Common Shares. Holder Approvals: Other Holder
approvals only as required by Delaware law (e.g., mergers/sale of substantially
all assets). Other Terms: The Organizational Documents will also provide for
other customary terms, including, without limitation, the time, place and manner
of calling of regular and special meetings of Holders and directors, actions
that may be taken by the Board or the Holders without a meeting, the titles and
duties of officers of Reorganized



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr112.jpg]
4 Holdco and the manner of appointment, removal and replacement thereof, and
indemnification and exculpation of directors, officers and other appropriate
persons. Defined Terms: “Affiliate” means any person who directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the person specified. “Control” means the possession,
directly or indirectly, of the power to direct, or to cause the direction of,
the management and policies of a person, whether through the ownership of voting
securities, by contract, or otherwise.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr113.jpg]
EXHIBIT E NEW SECURED DEBT TERM SHEET [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr114.jpg]
NEW SECURED DEBT TERM SHEET--REORGANIZED DEBTORS The following term sheet (this
“Term Sheet”) presents certain preliminary material terms in respect of the New
Secured Debt of the Reorganized Debtors. Capitalized terms used and not defined
herein shall have the meanings ascribed to them in the Plan Support Agreement to
which this Term Sheet is attached as Exhibit E. THIS TERM SHEET IS NOT AN
EXHAUSTIVE LIST OF ALL THE TERMS AND CONDITIONS IN RESPECT OF THE NEW SECURED
DEBT OF THE REORGANIZED DEBTORS NOR DOES IT CONSTITUTE AN OFFER TO SELL OR BUY,
NOR THE SOLICITATION OF AN OFFER TO SELL OR BUY, ANY SECURITIES. ANY SUCH OFFER
OR SOLICITATION SHALL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE LAWS. Term
Description Borrower: Avaya Inc., and/or any entity formed to hold any newly
issued equity in respect of the Debtors or any assets transferred from the
Company upon its emergence from bankruptcy (the “Borrower”). Guarantors: The
obligations of the Borrower in respect of the New Secured Debt (the “Borrower
Obligations”), will be guaranteed by the direct parent company of the Borrower
(“Holdings”), and the Borrower’s existing and future, direct and indirect,
material wholly-owned domestic subsidiaries that are restricted subsidiaries,
that are identified on Exhibit 1 attached hereto, on a joint and several basis,
subject to customary exceptions an exclusions (Holdings and such subsidiaries,
collectively, the “Guarantors”) and as otherwise provided in the New Secured
Debt Documents. The Borrower and the Guarantors are referred to herein as “Loan
Parties” and each, a “Loan Party.” Definitive Documents: The agreements
documenting the New Secured Debt shall be set forth in the New Secured Debt
Documents filed as part of the Plan Supplement not later than ten (10) days
prior to the deadline to accept or reject the Amended Plan. The New Secured Debt
Documents shall be materially consistent with this Term Sheet and otherwise
acceptable to the Requisite First Lien Creditors and the Debtors. Collateral:
The New Secured Debt shall be secured by liens on substantially all of the Loan
Parties’ assets, subject to customary exceptions and exclusions; provided that
such liens shall be junior to liens incurred to secure the Exit Facility with
respect to assets that otherwise would be ABL Priority Collateral (to be defined
to include customary ABL priority collateral) and as may otherwise be set forth
in the New Secured Debt Documents. Administrative Agent: To be determined by the
Debtors in consultation with the Ad Hoc First Lien Group. Lead Arrangers and
Joint Bookrunners: To be determined by the Debtors in consultation with the Ad
Hoc First Lien Group.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr115.jpg]
2 Term Description Commitment: Not less than $2,925 million (the “Commitment”,
and the loans made thereunder, the “Loans”). Lenders: The group of lenders
arranged by the Lead Arrangers (collectively, the “Lenders”) other than certain
disqualified lenders; provided that if the Commitment is not fully-syndicated in
an amount equal to at least $2,925 million, the unsubscribed portion of the
Commitment less than $2,925 shall be distributed to Holders of First Lien Debt
Claims in accordance with the Amended Plan (such subscribed portion, the
“Syndicated Debt,” and such unsubscribed portion, the “Takeback Debt”).
Incremental Facilities: To be determined. Use of Proceeds: The proceeds of the
Loans will be (i) used repay in full all amounts outstanding on the Effective
Date with respect to the DIP Financing, (ii) used to fund distributions under
the Plan and (iii) thereafter, used for working capital and general corporate
purposes of the Borrower and its subsidiaries. Maturity: Expected to be seven
years after the Effective Date or such maturity as may be necessary to
facilitate a successful syndication. Amortization: To be determined, but
acceptable to the Company and the Requisite First Lien Creditors. Takeback Debt
The Takeback Debt under the Amended Plan may be issued on a second priority or
“last out” basis with respect to the Syndicated Debt and shall be on terms
acceptable to the Requisite First Lien Creditors and the Debtors with such terms
to be set forth in the Plan Supplement; provided that to the extent necessary,
any such Takeback Debt shall subject to one or more intercreditor agreements
reasonably acceptable to the Debtors and the Requisite First Lien Creditors.
Interest Rate: To be determined, but acceptable to the Company and the Requisite
First Lien Creditors. Default Rate: The Loans will bear interest at the
applicable interest rate plus 200 bps per annum, to be payable with respect to
overdue amounts and under certain other customary circumstances. Upfront
Fee/OID: The New Secured Debt may provide for a fee payable in the form of
original issue discount or upfront fee on the Effective Date to facilitate a
successful syndication. Agency Fee: To be agreed with the Administrative Agent.
Optional Prepayments: Expected to include 101 soft call protection for no more
than 12 months, otherwise prepayable at par. Mandatory Prepayments: Including:



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr116.jpg]
3 Term Description (1) excess cash flow sweep (subject to leverage-based
stepdowns to be agreed) (2) asset sale sweep (subject to customary re-investment
rights) (3) debt sweep (except for debt permitted under the credit agreement for
the New Secured Debt). Representations and Warranties: Usual and customary for
financings of this type. Covenants: Usual and customary for financings of this
type. Voting; Amendments: Usual and customary for financings of this type. Cost
and Yield Protection: Usual and customary for financings of this type. Events of
Default: Usual and customary for financings of this type. * * * * *



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr117.jpg]
EXHIBIT 1 Subsidiary Guarantors 1. Avaya Cala Inc. 2. Avaya EMEA Ltd. 3. Avaya
Federal Solutions, Inc. 4. Avaya Holdings LLC 5. Avaya Holdings Two, LLC 6.
Avaya Integrated Cabinet Solutions Inc. 7. Avaya Management Services Inc. 8.
Avaya Services Inc. 9. Avaya World Services Inc. 10. Octel Communications LLC
11. Sierra Asia Pacific Inc. 12. Technology Corporation of America, Inc. 13.
Ubiquity Software Corporation 14. VPNet Technologies, Inc. 15. Zang, Inc.



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr118.jpg]
EXHIBIT F JOINDER The undersigned (“Transferee”) hereby acknowledges that it has
read and understands the Plan Support Agreement, dated as of [●], 2017 (the
“Agreement”), by and among the Debtors listed on Exhibit A to the Agreement, and
the holders of First Lien Debt Claims and Second Lien Debt Claims against the
Company, and agrees to be bound by the terms and conditions thereof, and shall
be deemed a “Joining Party” and “Holder Party” under the terms of the Agreement.
The Transferee hereby makes the representations and warranties of the Holder
Parties set forth in Section 3 of the Agreement to the other parties thereto and
agrees to be bound by the terms and conditions of the Agreement to the same
extent a transferor was thereby bound. This Joinder shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflict of laws that would require
the application of the law of any other jurisdiction. Capitalized terms not
otherwise defined in this Joinder shall have the meanings assigned to such terms
in the Agreement. Date Executed: ________________ TRANSFEREE Name of
Institution: By: Name: Its: Telephone: Facsimile: First Lien Lender Claims (B-3)
$ First Lien Lender Claims (B-4) $ First Lien Lender Claims (B-6) $ First Lien
Lender Claims (B-7) $



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr119.jpg]
First Lien Notes Claims (7%) $ First Lien Notes Claims (9%) $ Second Lien Notes
Claims $ Other Claims (identify/describe type) $ NOTICE ADDRESS: e-mail: [ ]
with a copy to (which shall not constitute notice): e-mail: [ ] * * * * *



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr120.jpg]
EXHIBIT G PJT ENGAGEMENT LETTER [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101plansupportagr121.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr122.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr123.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr124.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr125.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr126.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr127.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr128.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr129.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr130.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr131.jpg]




--------------------------------------------------------------------------------



 
[exhibit101plansupportagr132.jpg]




--------------------------------------------------------------------------------



 